--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CREDIT AGREEMENT
 


among
 


SIG ACQUISITION CORP.,
as Borrower
 


THE LENDERS PARTY HERETO,
as Lenders





and





LASALLE BANK NATIONAL ASSOCIATION,
as Administrative Agent



--------------------------------------------------------------------------------


dated as of
October 3, 2006
 

--------------------------------------------------------------------------------



LASALLE BANK NATIONAL ASSOCIATION,
as Lead Arranger



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 

   
Page
ARTICLE I. DEFINITIONS
 
1
Section 1.1. Definitions
 
1
Section 1.2. Other Interpretive Provisions
 
25
     
ARTICLE II. COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF
CREDIT PROCEDURES.
 
26
Section 2.1. Commitments
 
26
2.1.1. Revolving Credit Commitment
 
26
2.1.2. Term Loan Commitment
 
26
2.1.3. CAPEX Commitment
 
26
2.1.4. L/C Commitment
 
27
Section 2.2. Loan Procedures
 
27
2.2.1. Various Types of Loans
 
27
2.2.2. Borrowing Procedures
 
27
2.2.3. Conversion and Continuation Procedures
 
28
2.2.4. Swing Line Facility
 
29
Section 2.3. Letter of Credit Procedures
 
30
2.3.1. L/C Applications
 
30
2.3.2. Participations in Letters of Credit
 
31
2.3.3. Reimbursement Obligations
 
32
2.3.4. Funding by the Lenders to Issuing Lender
 
32
Section 2.4. Commitments Several
 
33
Section 2.5. Certain Conditions
 
33
     
ARTICLE III. EVIDENCING OF LOANS
 
33
Section 3.1. Notes
 
33
Section 3.2. Recordkeeping
 
34
     
ARTICLE IV. INTEREST
 
34
Section 4.1. Interest Rates
 
34
Section 4.2. Interest Payment Dates
 
35
Section 4.3. Setting and Notice of LIBOR Rates
 
35
Section 4.4. Computation of Interest
 
35
Section 4.5. Limitation on Interest
 
35
     
ARTICLE V. FEES
 
35
Section 5.1. Non-Use Fee
 
35
Section 5.2. Letter of Credit Fees
 
36
Section 5.3. Administrative Agent Fees
 
36
     
ARTICLE VI. REDUCTION OR TERMINATION OF THE REVOLVING CREDIT COMMITMENT;
PREPAYMENTS
 
36
Section 6.1. Voluntary Reduction or Termination of the Revolving Credit
Commitment
 
36
Section 6.2. Prepayments
 
36
6.2.1. Voluntary Prepayments
 
36
6.2.2. Mandatory Prepayments
 
37

 
-i-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 

   
Page
Section 6.3. Manner of Prepayments
 
38
6.3.1. All Prepayments
 
38
Section 6.4. Repayments
 
38
6.4.1. Revolving Loans
 
38
6.4.2. Term Loan
 
38
6.4.3. CAPEX Loans
 
39
     
ARTICLE VII. MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES
 
39
Section 7.1. Making of Payments
 
39
Section 7.2. Application of Certain Payments
 
39
Section 7.3. Due Date Extension
 
40
Section 7.4. Setoff
 
40
Section 7.5. Proration of Payments
 
40
Section 7.6. Taxes
 
40
     
ARTICLE VIII. INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS
 
42
Section 8.1. Increased Costs
 
42
Section 8.2. Basis for Determining Interest Rate Inadequate or Unfair
 
43
Section 8.3. Changes in Law Rendering LIBOR Loans Unlawful
 
44
Section 8.4. Funding Losses
 
44
Section 8.5. Right of the Lenders to Fund through Other Offices
 
44
Section 8.6. Discretion of the Lenders as to Manner of Funding
 
45
Section 8.7. Mitigation of Circumstances; Replacement of the Lenders
 
45
Section 8.8. Conclusiveness of Statements; Survival of Provisions
 
45
     
ARTICLE IX. REPRESENTATIONS AND WARRANTIES
 
46
Section 9.1. Organization
 
46
Section 9.2. Authorization; No Conflict
 
46
Section 9.3. Validity and Binding Nature
 
46
Section 9.4. Financial Condition
 
46
Section 9.5. No Material Adverse Change
 
47
Section 9.6. Litigation and Contingent Liabilities
 
47
Section 9.7. Ownership of Properties; Liens
 
47
Section 9.8. Equity Ownership; Subsidiaries
 
47
Section 9.9. Pension Plans
 
47
Section 9.10. Investment Company Act
 
48
Section 9.11. Public Utility Holding Company Act
 
48
Section 9.12. Regulations T, U and X
 
48
Section 9.13. Taxes
 
48
Section 9.14. Solvency.
 
49
Section 9.15. Environmental Matters
 
49
Section 9.16. Insurance
 
49
Section 9.17. Real Property
 
50
Section 9.18. Information
 
50
Section 9.19. Intellectual Property
 
50
Section 9.20. Burdensome Obligations
 
50
Section 9.21. Labor Matters
 
50

 
-ii-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 

   
Page
Section 9.22. No Default
 
51
Section 9.23. Related Agreements.
 
51
     
ARTICLE X. AFFIRMATIVE COVENANTS
 
51
Section 10.1. Reports, Certificates and Other Information
 
51
10.1.1. Annual Report
 
52
10.1.2. Interim Reports
 
52
10.1.3. Compliance Certificates
 
52
10.1.4. Notice of Default, Litigation and ERISA Matters
 
53
10.1.5. Borrowing Base Certificates
 
53
10.1.6. Management Reports
 
54
10.1.7. Projections
 
54
10.1.8. Accounts Receivable Aging Report
 
54
10.1.9. Inventory Report
 
54
10.1.10. Other Information
 
55
Section 10.2. Books, Records and Inspections
 
55
Section 10.3. Maintenance of Property; Insurance
 
55
Section 10.4. Compliance with Laws; Payment of Taxes and Liabilities
 
56
Section 10.5. Maintenance of Existence.
 
56
Section 10.6. Use of Proceeds
 
57
Section 10.7. Employee Benefit Plans
 
57
Section 10.8. Environmental Matters
 
57
Section 10.9. Further Assurances
 
57
Section 10.10. Deposit Accounts
 
58
Section 10.11. Interest Rate Protection
 
58
Section 10.12. Syndication
 
58
     
ARTICLE XI. NEGATIVE COVENANTS
 
58
Section 11.1. Indebtedness
 
58
Section 11.2. Liens
 
59
Section 11.3. Restricted Payments
 
61
Section 11.4. Mergers, Consolidations, Sales
 
61
Section 11.5. Modification of Organizational Documents
 
63
Section 11.6. Transactions with Affiliates
 
63
Section 11.7. Unconditional Purchase Obligations
 
63
Section 11.8. Inconsistent Agreements
 
63
Section 11.9. Business Activities; Issuance of Equity
 
64
Section 11.10. Investments
 
64
Section 11.11. Restriction of Amendments to Certain Documents
 
65
Section 11.12. Fiscal Year
 
65
Section 11.13. Financial Covenants
 
65
11.13.1. Fixed Charge Coverage Ratio
 
65
11.13.2. Total Debt to EBITDA Ratio
 
66
11.13.3. Consolidated Capital Expenditures
 
66
     
ARTICLE XII. EFFECTIVENESS; CONDITIONS OF LENDING
 
66
Section 12.1. Initial Credit Extension
 
66

 
-iii-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 

   
Page
12.1.1. Notes
 
67
12.1.2. Guaranty and Collateral Agreement
 
67
12.1.3. Control Agreements
 
67
12.1.4. Leased or Mortgaged Real Property
 
67
12.1.5. Bailee’s Waivers
 
67
12.1.6. Real Estate Documents
 
67
12.1.7. Subordination Agreement
 
67
12.1.8. Authorization Documents
 
67
12.1.9. Search Results; Lien Terminations
 
68
12.1.10. Filings, Registrations and Recordings
 
68
12.1.11. Opinions of Counsel
 
68
12.1.12. Accounting Study
 
68
12.1.13. Insurance
 
68
12.1.14. Copies of Related Agreements
 
68
12.1.15. Additional Capital
 
69
12.1.16. Agent Fee Letter and Other Fees
 
69
12.1.17. Solvency Certificate
 
69
12.1.18. Financial Reports
 
69
12.1.19. Pro Forma Projections
 
69
12.1.20. Collateral Audit
 
69
12.1.21. Availability
 
69
12.1.22. Initial Total Debt to EBITDA Ratio
 
69
12.1.23. Borrowing Base Certificate
 
70
12.1.24. Closing Certificate, Consents and Permits
 
70
12.1.25. Debt to be Repaid
 
70
12.1.26. Other
 
70
Section 12.2. Conditions
 
70
12.2.1. Compliance with Warranties, No Default
 
70
12.2.2. Confirmatory Certificate
 
70
     
ARTICLE XIII. EVENTS OF DEFAULT AND THEIR EFFECT
 
71
Section 13.1. Events of Default
 
71
13.1.1. Non-Payment of Obligations.
 
71
13.1.2. Non-Payment of Other Indebtedness
 
71
13.1.3. Other Material Obligations
 
71
13.1.4. Bankruptcy and Insolvency
 
71
13.1.5. Special Covenants
 
72
13.1.6. Other Covenants
 
72
13.1.7. Representations and Warranties
 
72
13.1.8. Pension Plans
 
72
13.1.9. Judgments
 
72
13.1.10. Security
 
72
13.1.11. Invalidity of Documents
 
72
13.1.12. Change in Control
 
73
13.1.13. Material Adverse Effect
 
73
Section 13.2. Effect of Event of Default
 
73

 
-iv-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 

   
Page
ARTICLE XIV. THE ADMINISTRATIVE AGENT
 
73
Section 14.1. Appointment and Authorization
 
73
Section 14.2. Issuing Lender
 
74
Section 14.3 Delegation of Duties
 
74
Section 14.4. Exculpation of Administrative Agent
 
74
Section 14.5. Reliance by Administrative Agent
 
74
Section 14.6. Notice of Default
 
75
Section 14.7. Credit Decision
 
75
Section 14.8. Indemnification
 
76
Section 14.9. Administrative Agent in Individual Capacity
 
76
Section 14.10. Successor Administrative Agent
 
76
Section 14.11. Collateral Matters
 
77
Section 14.12. Administrative Agent May File Proofs of Claim
 
77
Section 14.13. Other Agents; Arrangers and Managers
 
78
     
ARTICLE XV. GENERAL
 
78
Section 15.1. Waivers, Consents and Amendments
 
78
Section 15.2. Confirmations
 
79
Section 15.3. Notices
 
79
Section 15.4. Computations
 
79
Section 15.5. Costs, Expenses and Taxes
 
79
Section 15.6. Assignments; Participations
 
80
15.6.1. Assignments
 
80
15.6.2. Participations
 
81
Section 15.7. Register
 
82
Section 15.8. Governing Law
 
82
Section 15.9. Severability
 
82
Section 15.10. Nature of Remedies
 
82
Section 15.11. Entire Agreement
 
82
Section 15.12. Counterparts
 
82
Section 15.13. Successors and Assigns
 
82
Section 15.14. Captions
 
83
Section 15.15. Customer Identification - USA Patriot Act Notice
 
83
Section 15.16. Indemnification by Borrower
 
83
Section 15.17. Nonliability of the Lenders
 
84
Section 15.18. Forum Selection and Consent to Jurisdiction
 
84
Section 15.19. Waiver of Jury Trial
 Signature Page 1

 
SCHEDULES


SCHEDULE 1
 
Lenders and Pro Rata Shares
   
SCHEDULE 2
 
Addresses for Notices
   
SCHEDULE 3
 
Guarantors of Payment
   
SCHEDULE 4
 
EBITDA Add Back
   
SCHEDULE 9.6
 
Litigation and Contingent Liabilities
   
SCHEDULE 9.8
 
Subsidiaries
   

 
-v-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS

SCHEDULE 9.16
 
Insurance
   
SCHEDULE 9.17
 
Real Property
   
SCHEDULE 9.21
 
Labor Matters
   
SCHEDULE 10.10
 
Deposit Accounts
   
SCHEDULE 11.1
 
Existing Debt
   
SCHEDULE 11.2
 
Existing Liens
   
SCHEDULE 11.10
 
Investments
   
SCHEDULE 12.1
 
Debt to be Repaid
   

 
EXHIBITS


EXHIBIT A
 
Form of Revolving Credit Note (Section 3.1(a))
   
EXHIBIT B
 
Form of Swing Line Note (Section 3.1(b))
   
EXHIBIT C
 
Form of Term Note (Section 3.1(c))
   
EXHIBIT D
 
Form of CAPEX Note (Section 3.1(d))
   
EXHIBIT E
 
Form of Borrowing Base Certificate (Section 1.1)
   
EXHIBIT F
 
Form of Notice of Borrowing (Section 2.2.2)
   
EXHIBIT G
 
Form of Notice of Conversion/Continuation (Section 2.2.3)
   
EXHIBIT H
 
Form of Compliance Certificate (Section 10.1.3)
   
EXHIBIT I
 
Form of Assignment Agreement (Section 15.6.1)
   

 
-vi-

--------------------------------------------------------------------------------


 
This CREDIT AGREEMENT (this “Agreement”) is made effective as of October 3, 2006
among:


(a) SIG ACQUISITION CORP., a Delaware corporation (“Borrower”);


(b) the lenders listed on Schedule 1 and each other Eligible Transferee, as
hereinafter defined, that from time to time becomes a party hereto pursuant to
Section 15.6.1 (collectively, the “Lenders” and, individually, each a “Lender”);
and


(c) LASALLE BANK NATIONAL ASSOCIATION, as administrative agent for the Lenders
under this Agreement.


The Lenders have agreed to make available to Borrower a term loan, a revolving
credit facility (which includes letters of credit and swing line loans) and a
capex credit facility upon the terms and conditions set forth herein.


In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:


ARTICLE I. DEFINITIONS.


Section 1.1. Definitions. When used herein the following terms shall have the
following meanings:


“Account” or “Accounts” means that term as defined in the UCC.


“Account Debtor” means that term as defined in the Guaranty and Collateral
Agreement.


“ACH” means Automated Clearing House.


“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of
fifty percent (50%) of the Capital Securities of any Person, or otherwise
causing any Person to become a Subsidiary, or (c) a merger or consolidation or
any other combination with another Person (other than a Person that is already a
Subsidiary).


“Administrative Agent” means LaSalle in its capacity as administrative agent for
the Lenders hereunder and any successor thereto in such capacity.


“Affected Loan” means that term as defined in Section 8.3.


“Affiliate” of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person, and (c) with respect to any
Lender, any entity administered or managed by such Lender or an affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans. A Person shall be deemed to be
“controlled by” any other Person if such Person possesses, directly or
indirectly, power to vote 5% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managers or
power to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise. Unless expressly stated otherwise
herein, neither Administrative Agent nor any Lender shall be deemed to be an
Affiliate of any Parent Entity.
 

--------------------------------------------------------------------------------




“Agent Fee Letter” means the Agent Fee Letter, dated as of the Closing Date,
between Borrower and Administrative Agent.


“Agreement” means that term as defined in the first paragraph of this Agreement.


“Applicable Margin” means, for any day, the rate per annum set forth below
opposite the level (the “Level”) then in effect, it being understood that the
Applicable Margin for (a) LIBOR Loans shall be the percentage set forth under
the column “LIBOR Margin”, (b) Base Rate Loans shall be the percentage set forth
under the column “Base Rate Margin”, (c) the Non-Use Fee Rate shall be the
percentage set forth under the column “Non-Use Fee Rate”, and (d) the L/C Fee
Rate shall be the percentage set forth under the column “L/C Fee Rate”:


 
 
Level
 
 
Total Debt
to EBITDA Ratio
 
 
LIBOR
Margin
 
 
Base Rate
Margin
 
 
Non-Use
Fee Rate
 
 
L/C Fee
Rate
I
 
Greater than 2.50 to 1.00
 
2.50%
 
1.00%
 
0.50%
 
2.50%
II
 
Greater than 2.00 to 1.00 but less than or equal to 2.50 to 1.00
 
2.00%
 
0.50%
 
0.375%
 
2.00%
III
 
Greater than 1.50 to 1.00 but less than or equal to 2.00: to 1.00
 
1.75%
 
0.25%
 
0.30%
 
1.75%
IV
 
Greater than 1.00 to 1.00 but less than or equal to 1.50 to 1.00
 
1.50%
 
0.00%
 
0.25%
 
1.50%
V
 
Less than or equal to 1.00 to 1.00
 
1.25%
 
0.00%
 
0.20%
 
1.25%



The LIBOR Margin, the Base Rate Margin, the Non-Use Fee Rate and the L/C Fee
Rate shall be adjusted, to the extent applicable, on the fifth Business Day
after Borrower provides or is required to provide the annual and quarterly
financial statements and other information pursuant to Section 10.1.1 or 10.1.2,
as applicable, and the related Compliance Certificate, pursuant to Section
10.1.3. Notwithstanding anything contained in this paragraph to the contrary,
(i) if Borrower fails to deliver the financial statements and Compliance
Certificate in accordance with the provisions of Sections 10.1.1, 10.1.2 and
10.1.3, the LIBOR Margin, the Base Rate Margin, the Non-Use Fee Rate and the L/C
Fee Rate shall be based upon Level I above, beginning on the date such financial
statements and Compliance Certificate were required to be delivered until the
fifth (5th) Business Day after such financial statements and Compliance
Certificate are actually delivered, whereupon the Applicable Margin shall be
determined by the then current Level; (ii) no reduction to any Applicable Margin
shall become effective at any time when a Default or an Event of Default has
occurred and is continuing; and (iii) the initial Applicable Margin on the
Closing Date shall be based on Level I until the date on which the financial
statements and Compliance Certificate are required to be delivered for the
Fiscal Quarter ending December 31, 2006.
 
2

--------------------------------------------------------------------------------



“Asset Disposition” means the sale, lease, assignment or other transfer for
value (each, a “Disposition”) by any Parent Entity to any Person (other than a
Company) of any asset or right of such Parent Entity (including, the loss,
destruction or damage of any thereof or any actual or threatened (in writing to
any Company) condemnation, confiscation, requisition, seizure or taking thereof)
other than (a) the Disposition of any asset that is to be replaced, and is in
fact replaced, within sixty (60) days after such Disposition with another asset
performing the same or a similar function, (b) the sale or lease of inventory in
the ordinary course of business, (c) other Dispositions in any Fiscal Year the
net proceeds of which do not in the aggregate exceed Two Hundred Fifty Thousand
Dollars ($250,000), (d) Dispositions of obsolete or worn out property, whether
now owned or hereafter acquired, in the ordinary course of business, and (e) the
lease or sublease of real property not constituting Indebtedness and not
constituting a sale and leaseback transaction.


“Assignee” means that term as defined in Section 15.6.1.


“Assignment Agreement” means an Assignment Agreement in substantially the form
of Exhibit I.


“Attorney Costs” means, with respect to any Person, all reasonable fees and
charges of any counsel to such Person, and all court costs and similar
reasonable legal expenses.


“Bank Product Agreements” means those certain cash management service agreements
entered into from time to time between any Company and a Lender or its
Affiliates in connection with any of the Bank Products.


“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Companies to any
Lender or its Affiliates pursuant to or evidenced by the Bank Product
Agreements, and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that a Company is obligated to
reimburse to Administrative Agent or any Lender as a result of Administrative
Agent or such Lender purchasing participations or executing indemnities or
reimbursement obligations with respect to the Bank Products provided to the
Companies pursuant to the Bank Product Agreements.


“Bank Products” means any service or facility extended to any Company by any
Lender or its Affiliates including (a) credit cards, (b) credit card processing
services, (c) debit cards, (d) purchase cards, (e) ACH transactions, (f) cash
management, including controlled disbursement, accounts or services, and (g)
Hedging Agreements.
 
3

--------------------------------------------------------------------------------



“Base Rate” means at any time the greater of (a) the Federal Funds Rate plus
one-half percent (0.5%) per annum, and (b) the Prime Rate.


“Base Rate Loan” means any Loan that bears interest at or by reference to the
Base Rate.


“Base Rate Margin” means that term as defined in the definition of Applicable
Margin.


“Borrower” means that term as defined in the first paragraph of this Agreement.


“Borrowing Base” means an amount equal to the total of (a) up to eighty-five
percent (85%) of the unpaid amount (net of such reserves and allowances as
Administrative Agent deems necessary, in its reasonable discretion) of all
Eligible Accounts, plus (b) up to fifty-five percent (55%) of the value of all
Eligible Inventory, valued at the lower of cost or market (net of such reserves
and allowances as Administrative Agent deems necessary, in its reasonable
discretion).


“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit E.


“BSA” means that term as defined in Section 10.4.


“Business Day” means any day on which LaSalle is open for commercial banking
business in Chicago, Illinois and, in the case of a Business Day that relates to
a LIBOR Loan, on which dealings are carried on in the London interbank
Eurodollar market.


“CAPEX Commitment” means the CAPEX Draw Facility Commitment and the CAPEX Term
Loan Commitment.


“CAPEX Conversion Date” means the date that is one hundred eighty (180) days
after the Closing Date.


“CAPEX Draw Exposure” means, at any time, the aggregate principal amount of all
outstanding CAPEX Draw Loans.


“CAPEX Draw Facility Commitment” means the obligation hereunder, during the
applicable Commitment Period, of each CAPEX Lender to make CAPEX Draw Loans up
to an aggregate amount equal to the CAPEX Facility Amount.”


“CAPEX Draw Loans” means the Loans granted to Borrower by the CAPEX Lenders in
accordance with Section 2.1.3(a).


“CAPEX Facility Amount” means Two Million Dollars ($2,000,000).


“CAPEX Lender” means a Lender with a Pro Rata Share of the CAPEX Commitment as
set forth on Schedule 1.


“CAPEX Loan” means a CAPEX Draw Loan or the CAPEX Term Loan.
 
4

--------------------------------------------------------------------------------



“CAPEX Note” means a CAPEX Note, in the form of the attached Exhibit D executed
and delivered pursuant to Section 3.1(d).


“CAPEX Term Loan” means the Loan granted to Borrower by the CAPEX Lenders in
accordance with Section 2.1.3(b).


“CAPEX Term Loan Commitment” means the obligation hereunder of the CAPEX Lenders
to make the CAPEX Term Loan.


“CAPEX Term Loan Maturity Date” means the earlier of (a) October 2, 2011, or
(b) the Termination Date.


“CAPEX Term Loan Scheduled Payment Amount” means an amount equal to the original
principal amount of the CAPEX Term Loan divided by twenty-eight (28).


“Capital Lease” means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.


“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest.


“Cash Collateralize” means to deliver cash collateral to Administrative Agent,
to be held as cash collateral for outstanding Letters of Credit, pursuant to
documentation reasonably satisfactory to Administrative Agent. Derivatives of
such term have corresponding meanings.


“Cash Equivalent Investment” means, at any time, (a) any evidence of
Indebtedness, maturing not more than one year after such time, issued or
guaranteed by the United States Government or any agency thereof, (b) commercial
paper, maturing not more than one year from the date of issue, or corporate
demand notes, in each case (unless issued by a Lender or its holding company)
rated at least A-l by Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. or P-l by Moody’s Investors Service, Inc., (c) any
certificate of deposit, time deposit or banker’s acceptance, maturing not more
than one year after such time, or any overnight Federal Funds transaction that
is issued or sold by any Lender or its holding company (or by a commercial
banking institution that is a member of the Federal Reserve System and has a
combined capital and surplus and undivided profits of not less than Five Hundred
Million Dollars ($500,000,000)), (d) any repurchase agreement entered into with
any Lender (or commercial banking institution of the nature referred to in
subpart (c)) which (i) is secured by a fully perfected security interest in any
obligation of the type described in any of subparts (a) through (c) above, and
(ii) has a market value, at the time such repurchase agreement is entered into,
of not less than one hundred percent (100%) of the repurchase obligation of such
Lender (or other commercial banking institution) thereunder, (e) money market
accounts or mutual funds that invest exclusively in assets satisfying the
foregoing requirements, and (f) other short term liquid investments approved in
writing by Administrative Agent.
 
5

--------------------------------------------------------------------------------



“Change in Control” means the occurrence of any of the following events: (a) the
acquisition of, or, if earlier, the shareholder or director approval of the
acquisition of, ownership or voting control, directly or indirectly,
beneficially (within the meaning of Rules 13d-3 and 13d-5 of the Securities
Exchange Act of 1934, as then in effect) or of record, on or after the Closing
Date, by any Person or group (within the meaning of Sections 13d and 14d of the
Securities Exchange Act of 1934, as then in effect), of shares representing more
than thirty percent (30%) of the aggregate ordinary Voting Power represented by
the issued and outstanding capital stock of Parent; (b) the occupation of a
majority of the seats (other than vacant seats) on the board of directors or
other governing body of Parent by Persons who were neither (i) nominated by the
board of directors or other governing body of Parent nor (ii) appointed by
directors so nominated; (c) Parent shall cease to own and control one hundred
percent (100%) of the outstanding Capital Securities, directly, of Borrower and,
directly or indirectly, of each other Parent Entity; (d) Borrower shall cease
to, directly or indirectly, own and control one hundred percent (100%) of each
class of the outstanding Capital Securities of each Subsidiary; (e) Warren
Kanders (and any trustee, trust or other entity created for estate planning
purposes, established for the benefit of the members of Warren Kanders’
immediate family) (i) shall cease to be the largest shareholder of Parent based
on his beneficial ownership, or (ii) shall cease to have greater voting control,
including through Olden Acquisition LLC and Kanders & Co., than any other
shareholder of Parent; or (f) the occurrence of a change in control, or similar
provision, as defined in any Material Indebtedness Agreement.


“Closing Date” means the effective date of this Agreement as set forth in the
first paragraph of this Agreement.


“Code” means the Internal Revenue Code of 1986, as amended, and all regulations
issued pursuant thereto.


“Collateral” means that term as defined in the Guaranty and Collateral
Agreement.


“Collateral Access Agreement” means a landlord’s waiver or other agreement in
form and substance reasonably satisfactory to Administrative Agent pursuant to
which a mortgagee or lessor of real property on which Collateral is stored or
otherwise located, or a warehouseman, processor or other bailee of Inventory or
other property owned by any Credit Party, acknowledges the Liens of
Administrative Agent and waives any Liens held by such Person on such property,
and, in the case of any such agreement with a mortgagee or lessor, permits
Administrative Agent reasonable access to and use of such real property
following the occurrence and during the continuance of an Event of Default to
assemble, complete and sell any Collateral stored or otherwise located thereon.


“Collateral Documents” means, collectively, the Guaranty and Collateral
Agreement, each Mortgage, each Collateral Access Agreement, each Control
Agreement, any financing statement filed in connection with the foregoing, and
any other agreement or instrument pursuant to which Borrower, any Subsidiary or
any other Person grants or purports to grant collateral to Administrative Agent,
for the benefit of the Lenders, or otherwise relates to such collateral.
 
6

--------------------------------------------------------------------------------



“Commitment” means the obligation hereunder of the Lenders, during the
applicable Commitment Period, to make Loans and to participate in the issuance
of Letters of Credit pursuant to the Revolving Credit Commitment, the Term Loan
Commitment and the CAPEX Commitment, up to the Total Commitment Amount.


“Commitment Percentage” means, for each Lender, the percentage set forth
opposite such Lender’s name under the column headed “Commitment Percentage”, as
listed in Schedule 1 hereto.


“Commitment Period” means (a) with respect to the Revolving Credit Commitment,
the period from the Closing Date to October 2, 2011, or such earlier date on
which the Commitment shall have been terminated, or (b) with respect to the
CAPEX Draw Facility Commitment, the period from the Closing Date to the CAPEX
Conversion Date, or such earlier date on which the CAPEX Draw Facility
Commitment shall have been terminated.


“Companies” means Borrower and all Subsidiaries.


“Company” means Borrower or a Subsidiary.


“Compliance Certificate” means a Compliance Certificate in substantially the
form of Exhibit H, with appropriate insertions.


“Computation Period” means each period of four consecutive Fiscal Quarters
ending on the last day of a Fiscal Quarter.


“Concord” means CRC Acquisition Co., LLC, a Delaware limited liability company.


“Concord Acquisition” means the acquisition by Borrower of substantially all of
the assets of Concord.


“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid or to be paid, including borrowed funds, cash, deferred
payments (including Permitted Acquisition Earn-outs), the issuance of securities
or notes, the assumption or incurring of liabilities (direct or contingent), the
payment of consulting fees or fees for a covenant not to compete and any other
consideration paid or to be paid for such Acquisition.


“Consolidated” means the resultant consolidation of the financial statements of
Parent and its Subsidiaries in accordance with GAAP, including principles of
consolidation consistent with those applied in preparation of the consolidated
financial statements referred to in Section 9.4.


“Consolidated Capital Expenditures” means all expenditures that, in accordance
with GAAP, would be required to be capitalized and shown on the Consolidated
balance sheet of Parent, including expenditures in respect of Capital Leases,
but excluding expenditures made in connection with the replacement, substitution
or restoration of assets to the extent financed (a) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored, or (b) with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced.
 
7

--------------------------------------------------------------------------------



“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of Parent for such period, as determined on a Consolidated basis and in
accordance with GAAP.


“Consolidated EBITDA” means, for any period, on a Consolidated basis and in
accordance with GAAP, Consolidated Net Income for such period plus, without
duplication, to the extent deducted in determining such Consolidated Net Income,
Consolidated Interest Expense, Consolidated Income Tax Expense, Consolidated
Depreciation and Amortization Charges, non-cash management compensation expense
for such period and non-cash charges for such period incurred in accordance with
Statements of Financial Accounting Standards 142 and 144, minus extraordinary or
unusual non-cash gains not incurred in the ordinary course of business but that
were included in the calculation of Consolidated Net Income for such period,
plus extraordinary or unusual non-cash losses not incurred in the ordinary
course of business but that were included in the calculation of Consolidated Net
Income for such period; provided that adjustments will be made in accordance
with Schedule 4, to Consolidated EBITDA for the fiscal periods of Parent ending
August 31, 2006, December 31, 2006, March 31, 2007, June 30, 2007 and September
30, 2007 to add back certain amounts deducted from Consolidated EBITDA for such
periods.


“Consolidated Income Tax Expense” means, for any period, all provisions for
Taxes based on the gross or net income of Parent (including, without limitation,
any additions to such Taxes, and any penalties and interest with respect
thereto), and all franchise Taxes of Parent, as determined on a Consolidated
basis and in accordance with GAAP.


“Consolidated Interest Expense” means, for any period, the interest expense of
Parent for such period (including all imputed interest on Capital Leases), as
determined on a Consolidated basis and in accordance with GAAP.


“Consolidated Net Income” means, for any period, the net income (or loss) of
Parent for such period, as determined on a Consolidated basis and in accordance
with GAAP.


“Consolidated Net Worth” means, as of any date, the sum of the capital stock and
additional paid-in capital of Parent, plus retained earnings (or minus
accumulated deficit) of Parent calculated in conformity with GAAP, as determined
on a Consolidated basis.


“Consolidated Total Funded Debt” means all Indebtedness of Parent, as determined
on a Consolidated basis and in accordance with GAAP; provided that, for purposes
of calculating the Fixed Charge Coverage Ratio and the Total Debt to EBITDA
Ratio, Consolidated Total Funded Debt shall not include the Olden Note.
 
8

--------------------------------------------------------------------------------



“Consolidated Unfunded Capital Expenditures” means all additions to fixed assets
not funded with (a) CAPEX Loans or (b) Indebtedness incurred pursuant to Section
11.1(b) or (f).


“Control Agreement” means each Deposit Account Control Agreement among a Credit
Party, Administrative Agent and a depository institution, dated on or after the
Closing Date, as the same may from time to time be amended, restated or
otherwise modified.


“Controlled Group” means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code or Section 4001 of ERISA.


“Credit Party” means Borrower, Parent and any Subsidiary of Parent or any other
Affiliate of Borrower that is a Guarantor of Payment.


“Debt to be Repaid” means Indebtedness listed on Schedule 12.1.


“Default” means any event that, if it continues uncured, will, with lapse of
time or notice or both, constitute an Event of Default.


“Default Rate” means (a) with respect to any Loan, a rate per annum equal to two
percent (2%) in excess of the rate otherwise applicable thereto, and (b) with
respect to any other amount, if no rate is specified or available, a rate per
annum equal to two percent (2%) in excess of the Derived Base Rate from time to
time in effect.


“Derived Base Rate” means a rate per annum equal to the sum of the Base Rate
Margin (from time to time in effect) plus the Base Rate.


“Derived LIBOR Rate” means a rate per annum equal to the sum of the LIBOR Margin
(from time to time in effect) plus the LIBOR Rate.


“Designated Proceeds” means that term as defined in Section 6.2.2(a).


“Disposition” means that term as defined in the definition of Asset Disposition.


“Dollar” and the sign “$” mean the lawful money of the United States of America.


“Domestic Subsidiary” means a Subsidiary of Parent that is not a Foreign
Subsidiary.


“Dormant Subsidiary” means a Company that (a) is not a Credit Party, (b) has
aggregate assets of less than Fifty Thousand Dollars ($50,000), and (c) has no
direct or indirect Subsidiaries with aggregate assets for all such Subsidiaries
of more than Fifty Thousand Dollars ($50,000).
 
9

--------------------------------------------------------------------------------



“Eligible Account” means an Account owing to Borrower or its Subsidiaries (that
are Credit Parties) that meets each of the following requirements:


(a) it arises from the sale or lease of goods or the rendering of services which
have been fully performed by such Credit Party; and, if it arises from the sale
or lease of goods, (i) such goods satisfactorily comply with such Account
Debtor’s specifications (if any) and have been delivered to such Account Debtor,
and (ii) such Credit Party has possession of, or if requested by Administrative
Agent has delivered to Administrative Agent, delivery receipts evidencing such
delivery;


(b) it (i) is subject to a perfected, first priority Lien in favor of
Administrative Agent, for the benefit of the Lenders, and (ii) is not subject to
any other assignment, claim or Lien (other than Liens permitted pursuant to
Section 11.2(a) or (b));


(c) it is a valid, legally enforceable and unconditional obligation of the
Account Debtor with respect thereto, and is not subject to the fulfillment of
any condition whatsoever or any counterclaim, credit, allowance, discount,
rebate or adjustment by the Account Debtor with respect thereto, or to any claim
by such Account Debtor denying liability thereunder in whole or in part, and the
Account Debtor has not refused to accept and has not returned or offered to
return any of the goods or services which are the subject of such Account;


(d) there is no bankruptcy, insolvency or liquidation proceeding pending by or
against the Account Debtor with respect thereto;


(e) the Account Debtor with respect thereto is a resident or citizen of, and is
located within, the United States, unless the sale of goods or services giving
rise to such Account is on letter of credit, banker’s acceptance or other credit
support terms reasonably satisfactory to Administrative Agent;


(f) it is not an Account arising from a “sale on approval,” “sale or return,”
“consignment” or “bill and hold” or subject to any other repurchase or return
agreement;


(g) it is not an Account with respect to which possession and/or control of the
goods sold giving rise thereto is held, maintained or retained by such Credit
Party (or by any agent or custodian of such Credit Party) for the account of or
subject to further and/or future direction from the Account Debtor with respect
thereto;


(h) it arises in the ordinary course of business of such Credit Party;


(i) it is not an Account owing from the United States or any department, agency
or instrumentality thereof;


(j) if such Credit Party maintains a credit limit for an Account Debtor, the
aggregate dollar amount of Accounts due from such Account Debtor, including such
Account, does not exceed such credit limit;
 
10

--------------------------------------------------------------------------------



(k) if the Account is evidenced by chattel paper or an instrument, the originals
of such chattel paper or instrument shall have been endorsed or assigned, and
delivered to Administrative Agent or, in the case of electronic chattel paper,
shall be in the control of Administrative Agent, in each case in a manner
reasonably satisfactory to Administrative Agent;


(l) such Account is evidenced by an invoice delivered to the related Account
Debtor and is not more than (i) ninety (90) days past the due date thereof, or
(ii) one hundred twenty (120) days past the original invoice date thereof, in
each case according to the original terms of sale;


(m) it is not an Account with respect to an Account Debtor that is located in
any jurisdiction which has adopted a statute or other requirement with respect
to which any Person that obtains business from within such jurisdiction must
file a notice of business activities report or make any other required filings
in a timely manner in order to enforce its claims in such jurisdiction’s courts
unless (i) such notice of business activities report has been duly and timely
filed or such Credit Party is exempt from filing such report and has provided
Administrative Agent with satisfactory evidence of such exemption, or (ii) the
failure to make such filings may be cured retroactively by such Credit Party for
a nominal fee;


(n) the Account Debtor with respect thereto is not a Parent Entity or an
Affiliate of Borrower;


(o) it is not owed by an Account Debtor with respect to which twenty-five
percent (25%) or more of the aggregate amount of outstanding Accounts owed at
such time by such Account Debtor is classified as ineligible under subpart (l)
of this definition; or


(p) it is otherwise not unacceptable to Administrative Agent, in its reasonable
discretion, for any other reason.


An Account that is at any time an Eligible Account, but which subsequently fails
to meet any of the foregoing requirements, shall forthwith cease to be an
Eligible Account. Further, with respect to any Account, if Administrative Agent
or the Required Lenders at any time hereafter determine, in its or their
discretion, that the prospect of payment or performance by the Account Debtor
with respect thereto is materially impaired for any reason, such Account shall
cease to be an Eligible Account after notice of such determination is given to
Borrower.


“Eligible Inventory” means Inventory of Borrower or its Subsidiaries (that are
Credit Parties) that meets each of the following requirements:


(a) it (i) is subject to a perfected, first priority Lien in favor of
Administrative Agent, and (ii) is not subject to any other assignment, claim or
Lien (other than Liens permitted pursuant to Section 11.2(a) or (b));
 
11

--------------------------------------------------------------------------------



(b) it is salable and not obsolete or discontinued;


(c) it is in the possession and control of such Credit Party and it is stored
and held in facilities owned by the Companies or, if such facilities are not so
owned, Administrative Agent is in possession of a Collateral Access Agreement
with respect thereto;


(d) it is not Inventory produced in violation of the Fair Labor Standards Act
and subject to the “hot goods” provisions contained in Title 29 U.S.C. §215;


(e) it is not subject to any agreement or license which would restrict
Administrative Agent’s ability to sell or otherwise dispose of such Inventory;


(f) it is located in the United States or in any territory or possession of the
United States that has adopted Article 9 of the Uniform Commercial Code;


(g) it is not “in transit” to such Credit Party or held by such Credit Party on
consignment;


(h) it is not “work-in-progress” Inventory;


(i) it is not supply items or packaging;


(j) it is not identified to any purchase order or contract to the extent
progress or advance payments are received with respect to such Inventory (but
only to the extent of such payment);


(k) it does not breach any of the representations, warranties or covenants
pertaining to Inventory set forth in the Loan Documents; and


(l) it is otherwise not unacceptable to Administrative Agent, in its reasonable
discretion, for any other reason.


Inventory that is at any time Eligible Inventory, but which subsequently fails
to meet any of the foregoing requirements, shall forthwith cease to be Eligible
Inventory.


“Eligible Transferee” shall mean a commercial bank, financial institution or
other “accredited investor” (as defined in SEC Regulation D) that is not
Borrower, a Subsidiary or an Affiliate.


“Environmental Claims” means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.
 
12

--------------------------------------------------------------------------------



“Environmental Laws” means all applicable present or future federal, state or
local laws, statutes, common law duties, rules, regulations, ordinances and
codes, together with all administrative or judicial orders, consent agreements,
directed duties, requests, licenses, authorizations and permits of, and
agreements with, any governmental authority, in each case relating to any matter
arising out of or relating to public health and safety, or pollution or
protection of the environment or workplace, including any of the foregoing
relating to the presence, use, production, generation, handling, transport,
treatment, storage, disposal, distribution, discharge, emission, release,
threatened release, control or cleanup of any Hazardous Substance.


“ERISA” means the Employee Retirement Income Security Act of 1974, and all
regulations issued pursuant thereto.


“Event of Default” means any of the events described in Section 13.1.


“Excepted Account” means that term as defined in Section 10.10.


“Excess Cash Flow” means, for any period, the remainder of (a) Consolidated
EBITDA for such period; minus (b) the sum, without duplication, of (i) scheduled
repayments of principal of the Term Loan and the CAPEX Term Loan made during
such period, plus (ii) voluntary prepayments of the Term Loan and the CAPEX Term
Loan pursuant to Section 6.2.1 during such period, plus (iii) cash payments made
in such period with respect to Consolidated Unfunded Capital Expenditures, plus
(iv) Consolidated Income Tax Expense paid (or payable, provided that this shall
not include deferred Taxes) in cash during such period, plus (v) Consolidated
Interest Expense paid or payable during such period.


“Excluded Taxes” means taxes based upon, or measured by, a Lender’s or
Administrative Agent’s (or a branch of the Lender’s or Administrative Agent’s)
overall net income, overall net receipts, or overall net profits (including
franchise taxes imposed in lieu of such taxes), but only to the extent such
taxes are imposed by a taxing authority (a) in a jurisdiction in which such
Lender or Administrative Agent is organized, (b) in a jurisdiction which such
Lender’s or Administrative Agent’s principal office is located, or (c) in a
jurisdiction in which such Lender’s or Administrative Agent’s lending office (or
branch) in respect of which payments under this Agreement are made is located.


“Federal Funds Rate” means, for any day, a fluctuating interest rate equal for
each day during such period to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by Administrative Agent from three Federal funds brokers of recognized
standing selected by Administrative Agent. Administrative Agent’s determination
of such rate shall be binding and conclusive absent manifest error.


“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.
 
13

--------------------------------------------------------------------------------



“Fiscal Year” means the fiscal year of Parent, which period shall be the twelve
(12) month period ending on December 31 of each year. References to a Fiscal
Year with a number corresponding to any calendar year (e.g., “Fiscal Year 2003”)
refer to the Fiscal Year ending on December 31 of such calendar year.


“Fixed Charge Coverage Ratio” means, for any Computation Period, the ratio of
(a) the total for such period of Consolidated EBITDA minus, without duplication,
the sum of (i) Taxes paid in cash by the Parent Entities, (ii) all Consolidated
Unfunded Capital Expenditures, and (iii) tax refunds received in cash during
such period; to (b) the sum for such period of (i) cash Consolidated Interest
Expense, plus (ii) required payments of principal of Consolidated Total Funded
Debt (including the Term Loan and the CAPEX Term Loan but excluding the
Revolving Loans and the CAPEX Draw Loans).


“Foreign Subsidiary” means a Subsidiary of Parent that is organized outside of
the United States.


“FRB” means the Board of Governors of the Federal Reserve System or any
successor thereto.


“GAAP” means generally accepted accounting principles of the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession), which are applicable to the circumstances as of the
date of determination.


“Group” means that term as defined in Section 2.2.1.


“Guarantor of Payment” means Parent and each Subsidiary Guarantor of Payment.


“Guaranty and Collateral Agreement” means that certain Guaranty and Collateral
Agreement dated, executed and delivered by the Credit Parties on or after the
Closing Date, as the same may from time to time be amended, restated or
otherwise modified, together with any joinders thereto and any other guaranty
and collateral agreement executed by a Person, in each case in form and
substance reasonably satisfactory to Administrative Agent.


“Hazardous Substances” means (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by any
governmental authority or for which any duty or standard of care is imposed
pursuant to, any Environmental Law.
 
14

--------------------------------------------------------------------------------



“Hedging Agreement” means any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect a Person against fluctuations in interest rates,
currency exchange rates or commodity prices.


“Hedging Obligation” means, with respect to any Person, any liability of such
Person under any Hedging Agreement. The amount of any Person’s obligation in
respect of any Hedging Obligation shall be deemed to be the incremental
obligation that would be reflected in the financial statements of such Person in
accordance with GAAP.


“Indebtedness” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, whether or not evidenced by bonds, debentures,
notes or similar instruments, (b) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (c) all obligations of such Person
to pay the deferred purchase price of property or services (excluding accrued
expenses and trade accounts payable in the ordinary course of business), (d) all
indebtedness (excluding prepaid interest thereon) secured by a Lien on the
property of such Person, whether or not such indebtedness shall have been
assumed by such Person (provided that, if such Person has not assumed or
otherwise become liable for such indebtedness, such indebtedness shall be
measured at the fair market value of such property securing such indebtedness at
the time of determination), (e) all obligations, contingent or otherwise, with
respect to the face amount of all letters of credit (whether or not drawn),
bankers’ acceptances and similar obligations issued for the account of such
Person (including the Letters of Credit), (f) all Hedging Obligations of such
Person, (g) all contingent liabilities of such Person with respect to the
foregoing, (h) all Indebtedness of any partnership of which such Person is a
general partner, and (i) any Capital Securities or other equity instrument,
whether or not mandatorily redeemable, that under GAAP is characterized as debt,
whether pursuant to financial accounting standards board issuance No. 150 or
otherwise.


“Indemnified Liabilities” means that term as defined in Section 15.16.


“Interest Period” means, as to any LIBOR Loan, the period commencing on the date
such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one, two, three or six months thereafter as selected by
Borrower pursuant to Section 2.2.2 or 2.2.3, as the case may be; provided that:


(a) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;


(b) any Interest Period that begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period shall
end on the last Business Day of the calendar month at the end of such Interest
Period;
 
15

--------------------------------------------------------------------------------



(c) Borrower may not select any Interest Period for a Revolving Loan that would
extend beyond the scheduled Termination Date;
 
(d) Borrower may not select any Interest Period for the Term Loan if, after
giving effect to such selection, the aggregate principal amount of the Term Loan
having Interest Periods ending after any date on which an installment of the
Term Loan is scheduled to be repaid would exceed the aggregate principal amount
of the Term Loan scheduled to be outstanding after giving effect to such
repayment; and


(e) Borrower may not select any Interest Period for the CAPEX Term Loan if,
after giving effect to such selection, the aggregate principal amount of the
CAPEX Term Loan having Interest Periods ending after any date on which an
installment of the CAPEX Term Loan is scheduled to be repaid would exceed the
aggregate principal amount of the CAPEX Term Loan scheduled to be outstanding
after giving effect to such repayment.


“Inventory” means that term as defined in the Guaranty and Collateral Agreement.


“Investment” means, with respect to any Person, any investment in another
Person, whether by acquisition of any indebtedness or Capital Securities, by
making any loan or advance, by becoming obligated with respect to a guaranty or
contingent liability in respect of obligations of such other Person (other than
travel and similar advances to employees in the ordinary course of business) or
by making an Acquisition. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, but including
subsequent amounts of Investments in the same Person at the time such amount is
actually invested, whether pursuant to earn-outs, working capital adjustments or
other contractual obligations, or otherwise.


“Issuing Lender” means LaSalle, in its capacity as the issuer of Letters of
Credit hereunder, or any Affiliate of LaSalle that may from time to time issue
Letters of Credit, and their successors and assigns in such capacity.


“LaSalle” means LaSalle Bank National Association, a national banking
association, and its successors and assigns.


“L/C Application” means, with respect to any request for the issuance of a
Letter of Credit, a letter of credit application in the form being used by the
Issuing Lender at the time of such request for the type of letter of credit
requested.


“L/C Fee Rate” means that term as defined in the definition of Applicable
Margin.


“Lender” means that term as defined in the first paragraph of this Agreement.
References to the “Lenders” shall include the Issuing Lender and the Swing Line
Lender; for purposes of clarification only, to the extent that LaSalle (or any
successor Issuing Lender or Swing Line Lender) may have any rights or
obligations in addition to those of the other Lenders due to its status as
Issuing Lender or Swing Line Lender, its status as such will be specifically
referenced. In addition to the foregoing, for the purpose of identifying the
Persons entitled to share in the Collateral and the proceeds thereof under, and
in accordance with the provisions of, this Agreement and the Collateral
Documents, the term “Lender” shall include Affiliates of a Lender providing a
Bank Product.


16

--------------------------------------------------------------------------------



“Lender Party” means that term as defined in Section 15.16.


“Letter of Credit” means a commercial documentary letter of credit or standby
letter of credit that shall be issued by the Issuing Lender for the account of
Borrower or a Subsidiary Guarantor of Payment, including amendments thereto, if
any.


“Letter of Credit Commitment” means the commitment of the Issuing Lender on
behalf of the Lenders, to issue Letters of Credit in an aggregate undrawn amount
of up to Five Million Dollars ($5,000,000) at any time outstanding; this
commitment constitutes a sublimit of the Revolving Credit Commitment.


“Level” means that term as defined in the Applicable Margin definition.


“LIBOR Loan” means any Loan that bears interest at a rate determined by
reference to the LIBOR Rate.


“LIBOR Margin” means that term as defined in the definition of Applicable
Margin.


“LIBOR Office” means, with respect to any Lender, the office or offices of such
Lender that shall be making or maintaining the LIBOR Loans of such Lender
hereunder. A LIBOR Office of any Lender may be, at the option of such Lender,
either a domestic or foreign office.


“LIBOR Rate” means a rate of interest equal to (a) the per annum rate of
interest at which United States dollar deposits in an amount comparable to the
amount of the relevant LIBOR Loan and for a period equal to the relevant
Interest Period are offered in the London Interbank Eurodollar market at 11:00
A.M. (London time) two Business Days prior to the commencement of such Interest
Period (or three Business Days prior to the commencement of such Interest Period
if banks in London, England were not open and dealing in offshore United States
dollars on such second preceding Business Day), as displayed in the Bloomberg
Financial Markets system (or other authoritative source selected by
Administrative Agent in its sole discretion) or, if the Bloomberg Financial
Markets system or another authoritative source is not available, as the LIBOR
Rate is otherwise determined by Administrative Agent in its sole and absolute
discretion, divided by (b) a number determined by subtracting from 1.00 the then
stated maximum reserve percentage for determining reserves to be maintained by
member banks of the Federal Reserve System for Eurocurrency funding or
liabilities as defined in Regulation D (or any successor category of liabilities
under Regulation D), such rate to remain fixed for such Interest Period.
Administrative Agent’s determination of the LIBOR Rate shall be conclusive,
absent manifest error.
 
17

--------------------------------------------------------------------------------



“Lien” means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
that secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.


“Loan” or “Loans” means, as the context may require, Revolving Loans, CAPEX Draw
Loans, the Term Loan, the CAPEX Term Loan and Swing Line Loans.


“Loan Documents” means this Agreement, the Notes, the Letters of Credit, the
Master Letter of Credit Agreement, the L/C Applications, the Agent Fee Letter,
the Subordination Agreement and the Collateral Documents, and all documents,
instruments and agreements delivered in connection with the foregoing.


“Mandatory Prepayment Event” means that term as defined in Section 6.2.2(a).


“Margin Stock” means any “margin stock” as defined in Regulation U.


“Master Letter of Credit Agreement” means, at any time, with respect to the
issuance of Letters of Credit, a master letter of credit agreement or
reimbursement agreement in the form, if any, being used by the Issuing Lender at
such time.


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business or
properties of the Companies taken as a whole, or of the Parent Entities taken as
a whole, (b) a material impairment of the ability of any Credit Party to perform
any of the Obligations under any Loan Document, or (c) a material adverse effect
upon any substantial portion of the Collateral under the Collateral Documents or
upon the legality, validity, binding effect or enforceability against any Credit
Party of any Loan Document.


“Material Recovery Event” means (a) any casualty loss in respect of assets of a
Company covered by casualty insurance, and (b) any compulsory transfer or taking
under threat of compulsory transfer of any asset of a Company by any
governmental agency; provided that, in the case of either (a) or (b), the
proceeds received by the Companies from such loss, transfer or taking exceeds
One Hundred Thousand Dollars ($100,000).


“Maximum Rate” means that term as defined in Section 4.5.
 
“Maximum Revolving Amount” means Ten Million Dollars ($10,000,000), as such
amount may be reduced pursuant to Section 6.1.


“Mortgage” means a mortgage, deed of trust, leasehold mortgage or similar
instrument granting Administrative Agent a Lien on real property of any Credit
Party.
 
18

--------------------------------------------------------------------------------



“Multiemployer Pension Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which Borrower or any other member of the Controlled
Group may have any liability.


“Non-U.S. Participant” means that term as defined in Section 7.6(d).


“Non-Use Fee” means that term as defined in Section 5.1.


“Non-Use Fee Rate” means that term as defined in the definition of Applicable
Margin.


“Note” means a Revolving Credit Note, the Swing Line Note, a Term Note, a CAPEX
Note, or any other promissory note delivered pursuant to this Agreement.


“Notice of Borrowing” means a written notice substantially in the form of
Exhibit F.


“Notice of Conversion/Continuation” means a written notice substantially in the
form of Exhibit G.


“Obligations” means all obligations (monetary (including post-petition interest,
allowed or not) or otherwise) of any Parent Entity under this Agreement and any
other Loan Document including Attorney Costs and any reimbursement obligations
of any Parent Entity in respect of Letters of Credit and surety bonds, in each
case with respect to the foregoing, howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent, now or hereafter existing,
or due or to become due.


“OFAC” means that term as defined in Section 10.4.


“Olden Note” means that certain 2% Convertible Subordinated Note due April 21,
2014 by and between Parent and Olden Acquisition LLC, a Delaware limited
liability company.


“Parent” means Net Perceptions, Inc., a Delaware corporation. 


“Parent Entities” means Parent and its Subsidiaries.


“Parent Entity” means Parent or a Subsidiary of Parent.


“Participant” means that term as defined in Section 15.6.2.


“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.


“Pension Plan” means a “pension plan”, as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA or the minimum funding standards
of ERISA (other than a Multiemployer Pension Plan), and as to which Borrower or
any member of the Controlled Group may have any liability, including any
liability by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under Section 4069 of ERISA.
 
19

--------------------------------------------------------------------------------



“Permitted Acquisition Earn-Out” means collectively, the obligation of the
Parent Entities or Affiliates of Parent to (a) pay, after the initial closing of
any Acquisition permitted pursuant to Section 11.4 any amount in the form or
nature of post-closing contingent consideration (other than such contingent
consideration consisting of working capital adjustments, net asset adjustments
and other similar post-closing adjustments) to any seller under such Acquisition
(or any of its assignees), pursuant to any provision of the respective documents
related to such Acquisition, or (b) pay to the seller in respect of such
Acquisition permitted pursuant to Section 11.4 that portion of the purchase
price thereof retained by Parent or the applicable Parent Entity at the time of
the initial closing of such Acquisition which Parent or such Parent Entity is
required pursuant to the terms of the applicable acquisition document to pay to
such seller in respect of such Acquisition on a date or dates occurring after
such initial closing as designated in, and in accordance with the terms of, such
Acquisition.


“Permitted Intercompany Merger” means (a) a merger or consolidation solely of
one or more Subsidiaries of Parent (provided that if one of such Subsidiaries is
a Credit Party, the result of such merger or consolidation is that the surviving
entity is a Credit Party and, in any merger with Borrower, Borrower shall be the
surviving entity), (b) the acquisition of (i) all or substantially all of the
stock or stock equivalents of any Subsidiary of Parent (other than Borrower),
(ii) all or substantially all of the assets of any Subsidiary of Parent (other
than Borrower) or (iii) all or substantially all of the assets constituting the
business of a division, branch or other unit operation of any Subsidiary of
Parent (other than Borrower), in each case by any Credit Party, or (c) the
acquisition of (i) all or substantially all of the stock or stock equivalents of
any Subsidiary of Parent that is not a Credit Party, or (ii) all or
substantially all of the assets constituting the business of a division, branch
or other unit operation of any Subsidiary of Parent that is not a Credit Party,
in each case by any Subsidiary of Parent that is not a Credit Party.


“Person” means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.


“Prime Rate” means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by Administrative Agent as its prime rate
(whether or not such rate is actually charged by Administrative Agent), which is
not intended to be Administrative Agent’s lowest or most favorable rate of
interest at any one time. Any change in the Prime Rate announced by
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change; provided that
Administrative Agent shall not be obligated to give notice of any change in the
Prime Rate.


“Pro Rata Share” means:


(a) with respect to a Lender’s obligation to make Revolving Loans, participate
in Letters of Credit, reimburse the Issuing Lender, and receive payments of
principal, interest, fees, costs, and expenses with respect thereto, (i) prior
to the Termination Date, the percentage obtained by dividing (A) such Lender’s
Commitment Percentage of the Revolving Credit Commitment, by (B) the Maximum
Revolving Amount, and (ii) from and after the Termination Date, the percentage
obtained by dividing (A) the aggregate unpaid principal amount of such Lender’s
Commitment Percentage of the Revolving Credit Exposure (after settlement and
repayment of all Swing Line Loans by the Lenders) by (B) the Revolving Credit
Exposure;


20

--------------------------------------------------------------------------------



(b) with respect to a Lender’s obligation to make the Term Loan and receive
payments of interest, fees, and principal with respect thereto, (i) prior to the
making of the Term Loan, the percentage obtained by dividing (A) such Lender’s
Commitment Percentage of the Term Loan Commitment, by (B) the Term Loan
Commitment, and (ii) from and after the making of the Term Loan, the percentage
obtained by dividing (A) the principal amount of such Lender’s Commitment
Percentage of the Term Loan by (B) the principal amount outstanding of the Term
Loan;


(c) with respect to a Lender’s obligation to make the CAPEX Loans and receive
payments of interest, fees, and principal with respect thereto, (i) prior to the
CAPEX Conversion Date, the percentage obtained by dividing (A) such Lender’s
Commitment Percentage of the CAPEX Draw Facility Commitment, by (B) the CAPEX
Facility Amount, and (ii) from and after the making of the CAPEX Term Loan, the
percentage obtained by dividing (A) the principal amount of such Lender’s
Commitment Percentage of the CAPEX Term Loan by (B) the principal amount
outstanding of the CAPEX Term Loan; and


(d) with respect to all other matters as to a particular Lender, the percentage
obtained by dividing (i) such Lender’s Commitment Percentage of the Revolving
Credit Commitment, plus such Lender’s Commitment Percentage of the Term Loan
Commitment, plus such Lender’s Commitment Percentage of the CAPEX Commitment, by
(ii) the Revolving Credit Commitment plus the Term Loan Commitment, plus the
CAPEX Commitment; provided that, from and after the Terminate Date, Pro Rata
Share shall be the percentage obtained by dividing (A) the principal amount of
such Lender’s Commitment Percentage of the Revolving Credit Exposure, plus the
principal amount of such Lender’s Commitment Percentage of the CAPEX Draw
Exposure, plus the unpaid principal amount of such Lender’s Commitment
Percentage of the Term Loan, plus the unpaid principal amount of such Lender’s
Commitment Percentage of the CAPEX Term Loan, by (B) the Revolving Credit
Exposure, plus the CAPEX Draw Exposure plus the unpaid principal amount of the
Term Loan, plus the unpaid principal amount of the CAPEX Term Loan.


“Refunded Swing Line Loan” means that term as defined in Section 2.2.4(c).


“Regulation D” means Regulation D of the FRB.


“Regulation T” means Regulation T of the FRB


21

--------------------------------------------------------------------------------



“Regulation U” means Regulation U of the FRB.


“Related Agreements” means each of the material agreements, instruments and
documents executed pursuant to the Related Transactions or executed in
connection therewith, as any of the foregoing may from time to time be amended,
restated or otherwise modified.


“Related Transactions” means (a) the Concord Acquisition, and (b) the Wilmington
Acquisition.


“Replacement Lender” means that term as defined in Section 8.7(b).


“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
as to which the PBGC has not waived the notification requirement of Section
4043(a), or the failure of a Pension Plan to meet the minimum funding standards
of Section 412 of the Code (without regard to whether the Pension Plan is a plan
described in Section 4021(a)(2) of ERISA) or under Section 302 of ERISA.


“Required Lenders” means, at any time, the Lenders whose Pro Rata Shares equal
or exceed sixty-six and two-thirds percent (66-2/3%) as determined pursuant to
subpart (d) of the definition of “Pro Rata Share”.


“Revolving Credit Commitment” means the obligation hereunder, during the
applicable Commitment Period, of (a) each Revolving Credit Lender to make
Revolving Loans, (b) the Issuing Lender to issue and each Revolving Credit
Lender to participate in, Letters of Credit pursuant to the Letter of Credit
Commitment, and (c) the Swing Line Lender to make, and each Revolving Credit
Lender to participate in, Swing Line Loans pursuant to the Swing Line
Commitment; up to an aggregate amount of the lesser of (i) the Borrowing Base,
or (ii) the Maximum Revolving Amount.


“Revolving Credit Exposure” means, at any time, the sum of (a) the aggregate
principal amount of all outstanding Revolving Loans, plus (b) the aggregate
principal amount of all Swing Line Loans, plus (c) the Stated Amount of all
Letters of Credit.


“Revolving Credit Lender” means a Lender with a Pro Rata Share of the Revolving
Credit Commitment as set forth on Schedule 1.


“Revolving Credit Note” means a Revolving Credit Note, in the form of the
attached Exhibit A executed and delivered pursuant to Section 3.1(a).


“Revolving Loan” means the Loans granted to Borrower by the Revolving Credit
Lenders in accordance with Section 2.1.1.


“SEC” means the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.
 
22

--------------------------------------------------------------------------------



“Secured Obligations” means, collectively, (a) the Obligations, (b) the Hedging
Obligations owing to Lenders (or Affiliates of existing Lenders) under Hedge
Agreements, and (c) the Bank Product Obligations owing to Lenders (or Affiliates
of existing Lenders) under Bank Product Agreements.


“Senior Officer” means, with respect to any Parent Entity, any of the chief
executive officer, the chief financial officer, the chief operating officer, the
chief administrative officer, the treasurer or the controller of such Parent
Entity.


“Stated Amount” means, with respect to any Letter of Credit at any date of
determination, (a) the maximum aggregate amount available for drawing thereunder
under any and all circumstances, plus (b) the aggregate amount of all
unreimbursed payments and disbursements under such Letter of Credit.


“Subordinated Creditor” means Olden Acquisition, LLC, a Delaware limited
liability company, or any other Person that shall deliver a Subordination
Agreement to Administrative Agent and the Lenders subsequent to the Closing
Date.


“Subordinated Indebtedness” means any unsecured Indebtedness of Borrower which
has subordination terms, covenants, pricing and other terms which have been
approved in writing by Agent and the Required Lenders.


“Subordination Agreement” means a Subordination Agreement executed and delivered
by a Subordinated Creditor in connection with this Agreement, as the same may
from time to time be amended, restated or otherwise modified.


“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Capital Securities as have more than
fifty percent (50%) of the ordinary voting power for the election of directors
or other managers of such corporation, partnership, limited liability company or
other entity. Unless the context otherwise requires, each reference to
Subsidiaries herein shall be a reference to Subsidiaries of Borrower.


“Subsidiary Guarantor of Payment” means each of the Companies set forth on
Schedule 3 hereto, that are each executing and delivering the Guaranty and
Collateral Agreement, or any other Person that shall deliver a Guaranty and
Collateral Agreement to Administrative Agent subsequent to the Closing Date.


“Swing Line Commitment Amount” means Two Million Five Hundred Thousand Dollars
($2,500,000), which commitment constitutes a sublimit of the Revolving Credit
Commitment.


“Swing Line Lender” means LaSalle.


“Swing Line Loan” means a loan that shall be denominated in Dollars granted to
Borrower by the Swing Line Lender, in accordance with Section 2.2.4.
 
23

--------------------------------------------------------------------------------



“Swing Line Loan Maturity Date” means, with respect to any Swing Line Loan, the
earlier of (a) twenty (20) days after the date such Swing Line Loan is made, or
(b) the last day of the Commitment Period applicable to the Revolving Credit
Commitment.


“Swing Line Note” means the Swing Line Note, in the form of the attached
Exhibit B executed and delivered pursuant to Section 3.1(b).


“Taxes” means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing, but excluding Excluded Taxes.


“Term Loan” means the Loan made to Borrower by the Term Loan Lenders in the
original principal amount of Twenty-Eight Million Dollars ($28,000,000), in
accordance with Section 2.1.3.


“Term Loan Commitment” means the obligation hereunder of the Term Loan Lenders
to make the Term Loan.


“Term Loan Lender” means a Lender with a Pro Rata Share of the Term Loan
Commitment as set forth on Schedule 1.


“Term Loan Maturity Date” means the earlier of (a) October 2, 2011 or (b) the
Termination Date.


“Term Note” means a Term Note, in the form of the attached Exhibit C executed
and delivered pursuant to Section 3.1(c).


“Termination Date” means the earlier to occur of (a) October 2, 2011, or
(b) such other date on which the Commitment terminates pursuant to Article VI or
Article XIII.


“Termination Event” means, with respect to a Pension Plan that is subject to
Title IV of ERISA, (a) a Reportable Event, (b) the withdrawal of a Parent Entity
or any other member of the Controlled Group from such Pension Plan during a plan
year in which such Parent Entity or any other member of the Controlled Group was
a “substantial employer” as defined in Section 4001(a)(2) of ERISA or was deemed
such under Section 4068(f) of ERISA, (c) the termination of such Pension Plan,
the filing of a notice of intent to terminate the Pension Plan or the treatment
of an amendment of such Pension Plan as a termination under Section 4041 of
ERISA, (d) the institution by the PBGC of proceedings to terminate such Pension
Plan, or (e) any event or condition that might constitute grounds under Section
4042 of ERISA for the termination of, or appointment of a trustee to administer,
such Pension Plan.


“Total Commitment Amount” means the principal amount of Forty Million Dollars
($40,000,000) (or such lesser amount as shall be determined pursuant to Section
6.1 or 6.2).
 
24

--------------------------------------------------------------------------------



“Total Debt to EBITDA Ratio” means, as of the last day of any Fiscal Quarter,
the ratio of (a) Consolidated Total Funded Debt as of such day, to (b)
Consolidated EBITDA for the Computation Period ending on such day.


“Total Plan Liability” means, at any time, the present value of all vested and
unvested accrued benefits under all Pension Plans, determined as of the then
most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.


“Type” means that term as defined in Section 2.2.1.


“UCC” means that term as defined in the Guaranty and Collateral Agreement.


“Unfunded Liability” means the amount (if any) by which the present value of all
vested and unvested accrued benefits under all Pension Plans exceeds the fair
market value of all assets allocable to those benefits, all determined as of the
then most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.


“Voting Power” shall mean, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.


“Wilmington Acquisition” means the proposed acquisition by Concord of certain
assets of the Philadelphia-based Wilmington Steel Processing Co., Inc. prior to
the Closing Date.


“Withholding Certificate” means that term as defined in Section 7.6(d).


Section 1.2. Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:


(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.


(b) Section, Annex, Schedule, Article and Exhibit references are to this
Agreement unless otherwise specified.


(c) The term “including” is not limiting and means “including without
limitation”.


(d) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement and the other Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
supplements and other modifications thereto, but only to the extent such
amendments, restatements, supplements and other modifications are not prohibited
by the terms of any Loan Document, and (ii) references to any statute or
regulation shall be construed as including all statutory and regulatory
provisions amending, replacing, supplementing or interpreting such statute or
regulation.
 
25

--------------------------------------------------------------------------------



(e) This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with their respective terms.


(f) This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to Administrative Agent, Borrower, the
Lenders and the other parties thereto and are the products of all parties.
Accordingly, they shall not be construed against Administrative Agent or the
Lenders merely because of the involvement of Administrative Agent or the Lenders
in their preparation.



ARTICLE II. COMMITMENTS OF THE LENDERS;
BORROWING, CONVERSION AND LETTER OF CREDIT PROCEDURES.


Section 2.1. Commitments. On and subject to the terms and conditions of this
Agreement, each of the Lenders, severally and for itself alone, agrees to make
Loans to, make or participate in Swing Loans for the account of, and to issue or
participate in Letters of Credit for the account of, Borrower as follows:


2.1.1. Revolving Credit Commitment. Each Revolving Credit Lender agrees to make
Revolving Loans from time to time until the Termination Date in such Lender’s
Pro Rata Share of such aggregate amounts as Borrower may request; provided that
the Revolving Credit Exposure will not at any time exceed the Revolving Credit
Commitment. Subject to the provisions of this Agreement, Borrower shall be
entitled under this Section 2.1.1 to borrow funds, repay the same in whole or in
part and re-borrow hereunder at any time and from time to time during the
applicable Commitment Period.


2.1.2. Term Loan Commitment. Each Term Loan Lender agrees to participate in the
making of the Term Loan to Borrower on the Closing Date in the amount of such
Lender’s Pro Rata Share of the Term Loan Commitment. The Commitment of the
Lenders to make the Term Loan shall expire concurrently with the making of the
Term Loan on the Closing Date.


2.1.3. CAPEX Commitment.


(a) Each CAPEX Lender agrees to make CAPEX Draw Loans from time to time until
the CAPEX Conversion Date in such Lender’s Pro Rata Share of such aggregate
amounts as Borrower may request; provided that the CAPEX Draw Exposure will not
at any time exceed CAPEX Draw Facility Commitment. Once CAPEX Draw Loans are
made, such CAPEX Draw Loans may not be repaid and reborrowed.


(b) On the CAPEX Conversion Date, all CAPEX Draw Loans outstanding on such date
shall be refinanced by the CAPEX Lenders with the CAPEX Term Loan. On the CAPEX
Conversion Date, the CAPEX Draw Facility Commitment shall be automatically
terminated, and, on and after the CAPEX Conversion Date, CAPEX Draw Loans shall
no longer be available. Each CAPEX Lender agrees to participate in the making of
the CAPEX Term Loan to Borrower on the CAPEX Conversion Date in the amount of
such Lender’s Pro Rata Share of the CAPEX Commitment. The CAPEX Commitment of
the Lenders to make the CAPEX Term Loan shall expire concurrently with the
making of the CAPEX Term Loan on the CAPEX Conversion Date.
 
26

--------------------------------------------------------------------------------



2.1.4. L/C Commitment. Subject to Section 2.3.1, the Issuing Lender agrees to
issue Letters of Credit, in each case containing such terms and conditions as
are permitted by this Agreement and are reasonably satisfactory to the Issuing
Lender, at the request of and for the account of Borrower from time to time
before the scheduled Termination Date and, as more fully set forth in
Section 2.3.2, each Lender agrees to purchase a participation in each such
Letter of Credit; provided that (a) the aggregate Stated Amount of all Letters
of Credit shall not at any time exceed the Letter of Credit Commitment, and
(b) the Revolving Credit Exposure shall not at any time exceed the Revolving
Credit Commitment.


Section 2.2. Loan Procedures.


2.2.1. Various Types of Loans. Each Revolving Loan and CAPEX Draw Loan shall be,
and the Term Loan and the CAPEX Term Loan may be divided into tranches that are,
either a Base Rate Loan or a LIBOR Loan (each a “Type” of Loan), as Borrower
shall specify in the related Notice of Borrowing or Notice of
Conversion/Continuation pursuant to Section 2.2.2 or 2.2.3. LIBOR Loans having
the same Interest Period which expire on the same day are sometimes called a
“Group” or collectively “Groups”. Base Rate Loans and LIBOR Loans may be
outstanding at the same time, provided that not more than eight different Groups
of LIBOR Loans shall be outstanding at any one time. All borrowings, conversions
and repayments of Revolving Loans shall be effected so that each Lender will
have a ratable share (according to its Pro Rata Share) of all types and Groups
of Loans.


2.2.2. Borrowing Procedures. Borrower shall give a Notice of Borrowing, or
telephonic notice (followed promptly by a Notice of Borrowing; provided that the
lack of such prompt notification shall not affect the conclusiveness or binding
effect of such telephonic notice) to Administrative Agent of each proposed
borrowing not later than (a) in the case of a Base Rate borrowing, 1:00 P.M.
(Eastern Time) on the proposed date of such borrowing, and (b) in the case of a
LIBOR borrowing, 1:00 P.M. (Eastern Time) at least three Business Days prior to
the proposed date of such borrowing. Each such notice shall be effective upon
receipt by Administrative Agent, shall be irrevocable, and shall specify the
date, amount and type of borrowing and, in the case of a LIBOR borrowing, the
initial Interest Period therefor. Promptly upon receipt of such notice,
Administrative Agent shall advise each Lender thereof. Not later than 2:00 P.M.
(Eastern Time) on the date of a proposed borrowing, each Lender shall provide
Administrative Agent at the office specified by Administrative Agent with
immediately available funds covering such Lender’s Pro Rata Share of such
borrowing and, so long as Administrative Agent has not received written notice
that the conditions precedent set forth in Article XI with respect to such
borrowing have not been satisfied, Administrative Agent shall pay over the funds
received by Administrative Agent to Borrower on the requested borrowing date.
Each borrowing shall be on a Business Day. Each Base Rate borrowing shall be in
an aggregate amount of at least Two Hundred Fifty Thousand Dollars ($250,000)
and an integral multiple of Fifty Thousand Dollars ($50,000), and each LIBOR
borrowing shall be in an aggregate amount of at least Five Hundred Thousand
Dollars ($500,000) and an integral multiple of at least One Hundred Thousand
Dollars ($100,000).
 
27

--------------------------------------------------------------------------------



2.2.3. Conversion and Continuation Procedures.


(a) Subject to Section 2.2.1, Borrower may, upon irrevocable written notice to
Administrative Agent in accordance with subpart (b) below:


(i) elect, as of any Business Day, to convert any Base Rate Loan in an aggregate
amount not less than Five Hundred Thousand Dollars ($500,000) or a higher
integral multiple of One Hundred Thousand Dollars ($100,000)) into a LIBOR Loan;
or


(ii) elect, as of the last day of the applicable Interest Period, to (A)
continue any LIBOR Loan having an Interest Period expiring on such day (or any
part thereof in an aggregate amount not less than Two Hundred Fifty Thousand
Dollars ($250,000) or a higher integral multiple of Fifty Thousand Dollars
($50,000)) for a new Interest Period, or (B) convert such LIBOR Loan to a Base
Rate Loan.


(b) Borrower shall give a Notice of Conversion/Continuation, or telephonic
notice (followed promptly by a Notice of Conversion/Continuation; provided that
the lack of such prompt notification shall not affect the conclusiveness or
binding effect of such telephonic notice) to Administrative Agent of each
proposed conversion or continuation not later than (i) in the case of conversion
into Base Rate Loans, 1:00 P.M. (Eastern Time) on the proposed date of such
conversion, and (ii) in the case of conversion into or continuation of LIBOR
Loans, 1:00 P.M. (Eastern Time) at least three Business Days prior to the
proposed date of such conversion or continuation, specifying in each case:


(A) the proposed date of conversion or continuation;


(B) the aggregate amount of Loans to be converted or continued;


(C) the type of Loans resulting from the proposed conversion or continuation;
and


(D) in the case of conversion into, or continuation of, a LIBOR Loan, the
duration of the requested Interest Period therefor.


(c) If, upon the expiration of the Interest Period applicable to a LIBOR Loan,
Borrower has failed to timely select a new Interest Period to be applicable to
such LIBOR Loan, Borrower shall be deemed to have elected to convert such LIBOR
Loan into a Base Rate Loan effective on the last day of such Interest Period.
 
28

--------------------------------------------------------------------------------



(d) Administrative Agent will promptly notify each Lender of its receipt of a
Notice of Conversion/Continuation pursuant to this Section 2.2.3 or, if no
timely notice is provided by Borrower, of the details of any automatic
conversion.


(e) Any conversion of a LIBOR Loan on a day other than the last day of an
Interest Period therefor shall be subject to Section 8.4.


2.2.4. Swing Line Facility.


(a) Administrative Agent shall notify the Swing Line Lender upon Administrative
Agent’s receipt of any Notice of Borrowing. Subject to the terms and conditions
hereof, the Swing Line Lender may make Swing Line Loans available from time to
time until the Termination Date in accordance with any such notice, so long as,
after making such requested Swing Line Loan, the aggregate amount of Swing Line
Loans outstanding would not exceed the Commitment Amount and the Revolving
Credit Exposure would not exceed the Revolving Credit Commitment. (For purposes
of clarification, to the extent the Swing Line Lender is also a Revolving Credit
Lender, Swing Line Loans made by the Swing Line Lender shall not be included in
the calculation of such Revolving Credit Lender’s Commitment Percentage of the
Revolving Credit Commitment (other than any participation obligations as a
Revolving Credit Lender), and the Swing Line Lender’s making of a Swing Line
Loan does not constitute the making of a Revolving Loan by such Lender in its
capacity as a Revolving Credit Lender.) The provisions of this Section 2.2.4
shall not relieve the Lenders of their obligations to make Revolving Loans under
Section 2.1.1; provided that, if the Swing Line Lender makes a Swing Line Loan
pursuant to any such notice, such Swing Line Loan shall be in lieu of any
Revolving Loan that otherwise may be made by the Lenders pursuant to such
notice. Until the Termination Date, Borrower may from time to time borrow, repay
and reborrow under this Section 2.2.4. Each Swing Line Loan shall be made
pursuant to a Notice of Borrowing delivered by Borrower to Administrative Agent
in accordance with Section 2.2.2. Any such notice must be given no later than
3:00 P.M. (Eastern Time) on the Business Day of the proposed Swing Line Loan.
Unless the Swing Line Lender has received at least one Business Day’s prior
written notice from the Required Lenders instructing it not to make a Swing Line
Loan, the Swing Line Lender shall, notwithstanding the failure of any condition
precedent set forth in Section 12.2, be entitled to fund that Swing Line Loan,
and to have such Lender make Revolving Loans in accordance with Section 2.2.4(c)
or purchase participating interests in accordance with Section 2.2.4(d).
Notwithstanding any other provision of this Agreement or the other Loan
Documents, each Swing Line Loan shall constitute a Base Rate Loan. Borrower
shall repay the aggregate outstanding principal amount of each Swing Line Loan
upon demand therefor by Administrative Agent.


(b) The entire unpaid balance of each Swing Line Loan and all other
noncontingent Obligations shall be immediately due and payable in full in
immediately available funds on the Termination Date, if not sooner paid in full.


(c) The Swing Line Lender, at any time and from time to time, may, on behalf of
Borrower (and Borrower hereby irrevocably authorizes the Swing Line Lender to so
act on its behalf), request each Revolving Credit Lender (including the Swing
Line Lender) to make a Revolving Loan to Borrower (which shall be a Base Rate
Loan) in an amount equal to that Lender’s Pro Rata Share of the principal amount
of such Swing Line Loan (the “Refunded Swing Line Loan”). Unless any of the
events described in Section 13.1.4 has occurred (in which event the procedures
of Section 2.2.4(d) shall apply) and regardless of whether the conditions
precedent set forth in this Agreement to the making of a Revolving Loan are then
satisfied, each Lender shall disburse directly to Administrative Agent, its Pro
Rata Share on behalf of the Swing Line Lender, prior to 3:00 P.M. (Eastern Time)
in immediately available funds on the date that notice is given (provided that
such notice is given by 1:00 P.M. (Eastern Time) on such date). The proceeds of
such Revolving Loans shall be immediately paid to the Swing Line Lender and
applied to repay the Refunded Swing Line Loan.
 
29

--------------------------------------------------------------------------------



(d) If, prior to refunding a Swing Line Loan with a Revolving Loan pursuant to
Section 2.2.4(c), one of the events described in Section 13.1.4 has occurred,
then, subject to the provisions of Section 2.2.4(e) below, each Lender shall, on
the date such Revolving Loan was to have been made, purchase from the Swing Line
Lender an undivided participation interest in the Swing Line Loan in an amount
equal to its Pro Rata Share of such Swing Line Loan. Upon request, each Lender
shall promptly transfer to the Swing Line Lender, in immediately available
funds, the amount of its participation interest.


(e) Each Lender’s obligation to make Revolving Loans in accordance with Section
2.2.4(c) and to purchase participation interests in accordance with Section
2.2.4(d) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swing Line Lender, Borrower or
any other Person for any reason whatsoever; (ii) the occurrence or continuance
of any Default or Event of Default; (iii) any inability of Borrower to satisfy
the conditions precedent to borrowing set forth in this Agreement at any time;
or (iv) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. If, and to the extent, any Lender shall not
have made such amount available to Administrative Agent or the Swing Line
Lender, as applicable, by 3:00 P.M. (Eastern Time) the amount required pursuant
to Sections 2.2.4(c) or 2.2.4(d), as the case may be, on the Business Day on
which such Lender receives notice from Administrative Agent of such payment or
disbursement (it being understood that any such notice received after 2:00 P.M.
(Eastern Time) on any Business Day shall be deemed to have been received on the
next following Business Day), such Lender agrees to pay interest on such amount
to Administrative Agent for the Swing Line Lender’s account forthwith on demand,
for each day from the date such amount was to have been delivered to
Administrative Agent to the date such amount is paid, at a rate per annum equal
to (i) for the first three days after demand, the Federal Funds Rate from time
to time in effect, and (ii) thereafter, the Base Rate from time to time in
effect.


Section 2.3. Letter of Credit Procedures.


2.3.1. L/C Applications. Borrower shall execute and deliver to the Issuing
Lender the Master Letter of Credit Agreement from time to time in effect.
Borrower shall give notice to Administrative Agent and the Issuing Lender of the
proposed issuance of each Letter of Credit on a Business Day which is at least
three Business Days (or such lesser number of days as Administrative Agent and
the Issuing Lender shall agree in any particular instance in their sole
discretion) prior to the proposed date of issuance of such Letter of Credit.
Each such notice shall be accompanied by an L/C Application, duly executed by
Borrower and in all respects satisfactory to Administrative Agent and the
Issuing Lender, together with such other documentation as Administrative Agent
or the Issuing Lender may request in support thereof, it being understood that
each L/C Application shall specify, among other things, the date on which the
proposed Letter of Credit is to be issued, the expiration date of such Letter of
Credit (which shall not be later than the earlier of (a) one year after its date
of issuance, provided that, such Letter of Credit may provide for the renewal
thereof for additional one year periods, or (b) seven days prior to the
scheduled Termination Date (unless such Letter of Credit is Cash
Collateralized)) and whether such Letter of Credit is to be transferable in
whole or in part. Any Letter of Credit outstanding after the scheduled
Termination Date which is Cash Collateralized for the benefit of the Issuing
Lender shall be the sole responsibility of the Issuing Lender. So long as the
Issuing Lender has not received written notice that the conditions precedent set
forth in Section 12 with respect to the issuance of such Letter of Credit have
not been satisfied, the Issuing Lender shall issue such Letter of Credit on the
requested issuance date. The Issuing Lender shall promptly advise Administrative
Agent of the issuance of each Letter of Credit and of any amendment thereto,
extension thereof or event or circumstance changing the amount available for
drawing thereunder. In the event of any inconsistency between the terms of the
Master Letter of Credit Agreement, any L/C Application and the terms of this
Agreement, the terms of this Agreement shall control.
 
30

--------------------------------------------------------------------------------



2.3.2. Participations in Letters of Credit. Concurrently with the issuance of
each Letter of Credit, the Issuing Lender shall be deemed to have sold and
transferred to each Revolving Credit Lender, and each such Revolving Credit
Lender shall be deemed irrevocably and unconditionally to have purchased and
received from the Issuing Lender, without recourse or warranty, an undivided
interest and participation, to the extent of such Lender’s Pro Rata Share, in
such Letter of Credit and Borrower’s reimbursement obligations with respect
thereto. (For purposes of clarification, to the extent the Issuing Lender is
also a Revolving Credit Lender, Letters of Credit issued by the Issuing Lender
shall not be included in the calculation of such Revolving Credit Lender’s
Commitment Percentage of the Revolving Credit Commitment (other than any
participation obligations as a Revolving Credit Lender).) If Borrower does not
pay any reimbursement obligation when due, Borrower shall be deemed to have
immediately requested that the Revolving Credit Lenders make a Revolving Loan
which is a Base Rate Loan in a principal amount equal to such reimbursement
obligations. Administrative Agent shall promptly notify such Revolving Credit
Lenders of such deemed request and, without the necessity of compliance with the
requirements of Section 2.2.2, Section 12.2 or otherwise such Lender shall make
available to Administrative Agent its Pro Rata Share of such Revolving Loan. The
proceeds of such Revolving Loan shall be paid over by Administrative Agent to
the Issuing Lender for the account of Borrower in satisfaction of such
reimbursement obligations. For the purposes of this Agreement, the
unparticipated portion of each Letter of Credit shall be deemed to be the
Issuing Lender’s “participation” therein. The Issuing Lender hereby agrees, upon
request of Administrative Agent or any Revolving Credit Lender, to deliver to
Administrative Agent or such Revolving Credit Lender a list of all outstanding
Letters of Credit issued by the Issuing Lender, together with such information
related thereto as Administrative Agent or such Revolving Credit Lender may
reasonably request.
 
31

--------------------------------------------------------------------------------



2.3.3. Reimbursement Obligations.


(a) Borrower hereby unconditionally and irrevocably agrees to reimburse the
Issuing Lender for each payment or disbursement made by the Issuing Lender under
any Letter of Credit honoring any demand for payment made by the beneficiary
thereunder, in each case on the date that such payment or disbursement is made.
Any amount not reimbursed on the date of such payment or disbursement shall bear
interest from the date of such payment or disbursement to the date that the
Issuing Lender is reimbursed by Borrower therefor, payable on demand, at a rate
per annum equal to the Derived Base Rate from time to time in effect plus,
beginning on the third Business Day after receipt of notice from the Issuing
Lender of such payment or disbursement, two percent (2%). The Issuing Lender
shall notify Borrower and Administrative Agent whenever any demand for payment
is made under any Letter of Credit by the beneficiary thereunder; provided that
the failure of the Issuing Lender to so notify Borrower or Administrative Agent
shall not affect the rights of the Issuing Lender or the Lenders in any manner
whatsoever.


(b) Borrower’s reimbursement obligations hereunder shall be irrevocable and
unconditional under all circumstances, including (i) any lack of validity or
enforceability of any Letter of Credit, this Agreement or any other Loan
Document, (ii) the existence of any claim, set-off, defense or other right which
any Credit Party may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), Administrative Agent, the Issuing Lender, any Lender
or any other Person, whether in connection with any Letter of Credit, this
Agreement, any other Loan Document, the transactions contemplated herein or any
unrelated transactions (including any underlying transaction between any Credit
Party and the beneficiary named in any Letter of Credit), (iii) the validity,
sufficiency or genuineness of any document which the Issuing Lender has
determined complies on its face with the terms of the applicable Letter of
Credit, even if such document should later prove to have been forged,
fraudulent, invalid or insufficient in any respect or any statement therein
shall have been untrue or inaccurate in any respect, or (iv) the surrender or
impairment of any security for the performance or observance of any of the terms
hereof. Without limiting the foregoing, no action or omission whatsoever by
Administrative Agent or any Lender (excluding any Lender in its capacity as the
Issuing Lender) under or in connection with any Letter of Credit or any related
matters shall result in any liability of Administrative Agent or any Lender to
Borrower, or relieve Borrower of any of its obligations hereunder to any such
Person.


2.3.4. Funding by the Lenders to Issuing Lender. If the Issuing Lender makes any
payment or disbursement under any Letter of Credit and (a) Borrower has not
reimbursed the Issuing Lender in full for such payment or disbursement by 1:00
P.M. (Eastern Time) on the date of such payment or disbursement, (b) a Revolving
Loan may not be made in accordance with Section 2.3.2, or (c) any reimbursement
received by the Issuing Lender from Borrower is or must be returned or rescinded
upon or during any bankruptcy or reorganization of Borrower or otherwise, each
other Lender with a Revolving Credit Commitment shall be obligated to pay to
Administrative Agent for the account of the Issuing Lender, in full or partial
payment of the purchase price of its participation in such Letter of Credit, its
Pro Rata Share of such payment or disbursement (but no such payment shall
diminish the obligations of Borrower under Section 2.3.3), and, upon notice from
the Issuing Lender, Administrative Agent shall promptly notify each other Lender
thereof. Each other Lender irrevocably and unconditionally agrees to so pay to
Administrative Agent in immediately available funds for the Issuing Lender’s
account the amount of such other Lender’s Pro Rata Share of such payment or
disbursement. If, and to the extent, any Lender shall not have made such amount
available to Administrative Agent by 3:00 P.M. (Eastern Time) on the Business
Day on which such Lender receives notice from Administrative Agent of such
payment or disbursement (it being understood that any such notice received after
2:00 P.M. (Eastern Time) on any Business Day shall be deemed to have been
received on the next following Business Day), such Lender agrees to pay interest
on such amount to Administrative Agent for the Issuing Lender’s account
forthwith on demand, for each day from the date such amount was to have been
delivered to Administrative Agent to the date such amount is paid, at a rate per
annum equal to (a) for the first three days after demand, the Federal Funds Rate
from time to time in effect, and (b) thereafter, the Base Rate from time to time
in effect. Any Lender’s failure to make available to Administrative Agent its
Pro Rata Share of any such payment or disbursement shall not relieve any other
Lender of its obligation hereunder to make available to Administrative Agent
such other Lender’s Pro Rata Share of such payment, but no Lender shall be
responsible for the failure of any other Lender to make available to
Administrative Agent such other Lender’s Pro Rata Share of any such payment or
disbursement.
 
32

--------------------------------------------------------------------------------



Section 2.4. Commitments Several. The failure of any Lender to make a requested
Loan on any date shall not relieve any other Lender of its obligation (if any)
to make a Loan on such date, but no Lender shall be responsible for the failure
of any other Lender to make any Loan to be made by such other Lender.


Section 2.5. Certain Conditions. Except as otherwise provided in Sections 2.2.4
and 2.3.4 of this Agreement, no Lender (including the Swing Line Lender) shall
have an obligation to make any Loan, or to permit the continuation of or any
conversion into any LIBOR Loan, and the Issuing Lender shall not have any
obligation to issue any Letter of Credit, if a Default or Event of Default
exists and is continuing.



ARTICLE III. EVIDENCING OF LOANS.


Section 3.1. Notes.


(a) Revolving Loans. To evidence the obligation of Borrower to repay the
Revolving Loans made by each Revolving Credit Lender and to pay interest
thereon, Borrower shall execute a Revolving Credit Note, payable to the order of
such Revolving Credit Lender in the principal amount of such Revolving Credit
Lender’s Commitment Percentage of the Maximum Revolving Amount, or, if less, the
aggregate unpaid principal amount of Revolving Loans made by such Revolving
Credit Lender.


(b) Swing Loan. To evidence the obligation of Borrower to repay the Swing Line
Loans and to pay interest thereon, Borrower shall execute a Swing Line Note,
payable to the order of the Swing Line Lender in the principal amount of the
Swing Line Commitment Amount, or, if less, the aggregate unpaid principal amount
of Swing Line Loans made by the Swing Line Lender.
 
33

--------------------------------------------------------------------------------



(c) Term Loan. To evidence the obligation of Borrower to repay the portion of
the Term Loan made by each Term Loan Lender and to pay interest thereon,
Borrower shall execute a Term Note, payable to the order of such Term Loan
Lender in the principal amount of its Commitment Percentage of the Term Loan
Commitment.


(d) CAPEX Loans. To evidence the obligation of Borrower to repay the CAPEX Loans
made by each CAPEX Lender and to pay interest thereon, Borrower shall execute a
CAPEX Note, payable to the order of such CAPEX Lender in the principal amount of
its Commitment Percentage of the CAPEX Commitment.


Section 3.2. Recordkeeping. Administrative Agent, on behalf of each Lender,
shall record in its records, the date, amount and Type of each Loan made by each
Lender, each repayment or conversion thereof and, in the case of each LIBOR
Loan, the dates on which each Interest Period for such Loan shall begin and end.
The aggregate unpaid principal amount so recorded shall be rebuttably
presumptive evidence of the principal amount of the Loans owing and unpaid,
absent demonstrable error. The failure to so record any such amount or any error
in so recording any such amount shall not, however, limit or otherwise affect
the Obligations of Borrower hereunder or under any Note to repay the principal
amount of the Loans hereunder, together with all interest accruing thereon.



ARTICLE IV. INTEREST.


Section 4.1. Interest Rates.


(a) Generally. Borrower promises to pay interest on the unpaid principal amount
of each Loan for the period commencing on the date of such Loan until such Loan
is paid in full as follows:


(i) at all times while such Loan is a Base Rate Loan, at a rate per annum equal
to the Derived Base Rate; and


(ii) at all times while such Loan is a LIBOR Loan, at a rate per annum equal to
the Derived LIBOR Rate applicable to each Interest Period for such Loan.


(b) Default Rate. Anything herein to the contrary notwithstanding, if an Event
of Default shall occur and be continuing, upon the election of the Required
Lenders, (i) the principal of each Loan and the unpaid interest thereon shall
bear interest, until paid, at the Default Rate, (ii) the fee for the aggregate
undrawn amount of all issued and outstanding Letters of Credit shall be
increased by two percent (2%) in excess of the rate otherwise applicable
thereto, and (iii) in the case of any other amount not paid when due from
Borrower hereunder or under any other Collateral Document, such amount shall
bear interest at the Default Rate; provided that, during an Event of Default
under Sections 13.1.1 or 13.1.4, the applicable Default Rate shall apply without
any election or action on the part of Administrative Agent or any Lender.
 
34

--------------------------------------------------------------------------------



Section 4.2. Interest Payment Dates. Accrued interest on each Base Rate Loan
shall be payable in arrears on the last day of each calendar quarter and at
maturity. Accrued interest on each LIBOR Loan shall be payable on the last day
of each Interest Period relating to such Loan (and, in the case of a LIBOR Loan
with an Interest Period in excess of three months, on the three-month
anniversary of the first day of such Interest Period), upon a prepayment of such
Loan, and at maturity. After maturity, and at any time an Event of Default
exists and is continuing, accrued interest on all Loans shall be payable on
demand.


Section 4.3. Setting and Notice of LIBOR Rates. The applicable LIBOR Rate for
each Interest Period shall be determined by Administrative Agent, and notice
thereof shall be given by Administrative Agent promptly to Borrower and each
Lender. Each determination of the applicable LIBOR Rate by Administrative Agent
shall be conclusive and binding upon the parties hereto, in the absence of
demonstrable error. Administrative Agent shall, upon written request of Borrower
or any Lender, deliver to Borrower or such Lender a statement showing the
computations used by Administrative Agent in determining any applicable LIBOR
Rate hereunder.


Section 4.4. Computation of Interest. Interest shall be computed for the actual
number of days elapsed on the basis of a year of 360 days. The applicable
interest rate for each Base Rate Loan shall change simultaneously with each
change in the Base Rate.


Section 4.5. Limitation on Interest. In no event shall the rate of interest
hereunder exceed the maximum rate allowable by law. Notwithstanding anything to
the contrary contained in any Loan Document, the interest paid or agreed to be
paid under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”). If Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to Borrower. In determining whether
the interest contracted for, charged, or received by Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations.


ARTICLE V. FEES.


Section 5.1. Non-Use Fee. Borrower agrees to pay to Administrative Agent, for
the ratable account of the Lenders, a non-use fee (“Non-Use Fee”), for the
period from the Closing Date to and including the Termination Date, at a rate
per annum equal to the Non-Use Fee Rate in effect from time to time, multiplied
by (as adjusted from time to time) the unused amount of the average daily
Maximum Revolving Amount in effect during the Fiscal Quarter. For purposes of
calculating usage under this Section, the Revolving Credit Commitment shall be
deemed used to the extent of Revolving Credit Exposure (exclusive of the
aggregate outstanding principal amount of all Swing Line Loans). Such Non-Use
Fee shall be payable in arrears on the last day of each calendar quarter and on
the Termination Date. The Non-Use Fee shall be computed for the actual number of
days elapsed on the basis of a year of three hundred sixty (360) days.

35

--------------------------------------------------------------------------------




Section 5.2. Letter of Credit Fees.


(a) Borrower agrees to pay to Administrative Agent, for the ratable account of
the Lenders, a letter of credit fee for each Letter of Credit equal to the L/C
Fee Rate in effect from time to time multiplied by the undrawn amount of such
Letter of Credit (computed for the actual number of days elapsed on the basis of
a year of three hundred sixty (360) days); provided that, unless the Required
Lenders otherwise consent, the rate applicable to each Letter of Credit shall be
increased by two percent (2%) at any time that an Event of Default exists. Such
letter of credit fee shall be payable in arrears on the last day of each
calendar quarter and on the Termination Date (or such later date on which such
Letter of Credit expires or is terminated) for the period from the date of the
issuance of each Letter of Credit (or the last day on which the letter of credit
fee was paid with respect thereto) to the date such payment is due or, if
earlier, the date on which such Letter of Credit expired or was terminated.


(b) In addition, with respect to each Letter of Credit, Borrower agrees to pay
to the Issuing Lender, for its own account, (i) such fees and expenses as the
Issuing Lender customarily requires in connection with the issuance,
negotiation, processing and/or administration of letters of credit in similar
situations, and (ii) a letter of credit fronting fee which shall be paid on each
date that such Letter of Credit shall be issued, amended or renewed at the rate
of one-eighth percent (1/8%) of the face amount of such Letter of Credit.


Section 5.3. Administrative Agent Fees. Borrower agrees to pay to Administrative
Agent, for its sole benefit, the fees set forth in the Agent Fee Letter.



ARTICLE VI. REDUCTION OR TERMINATION OF THE
REVOLVING CREDIT COMMITMENT; PREPAYMENTS.


Section 6.1. Voluntary Reduction or Termination of the Revolving Credit
Commitment. Borrower may from time to time on at least five Business Days’ prior
written notice received by Administrative Agent (which shall promptly advise
each Lender thereof) permanently reduce the Revolving Credit Commitment to an
amount not less than the Revolving Credit Exposure. Any such reduction shall be
in an amount not less than Five Hundred Thousand Dollars ($500,000) or a higher
integral multiple of One Hundred Thousand Dollars ($100,000). Concurrently with
any reduction of the Revolving Credit Commitment to zero, Borrower shall pay all
interest on the Revolving Loans, all Non-Use Fees and all letter of credit fees
and shall Cash Collateralize in full all obligations arising with respect to the
Letters of Credit.


Section 6.2. Prepayments.


6.2.1. Voluntary Prepayments. Borrower may from time to time prepay the
principal amount of the Loans in whole or in part; provided that Borrower shall
give Administrative Agent (which shall promptly advise each Lender) notice
thereof not later than 12:00 P.M. (Eastern Time) on the day of such prepayment
(which shall be a Business Day), specifying the Loans to be prepaid and the date
and amount of prepayment. Such prepayment shall include interest accrued on the
amount so prepaid to the date of such prepayment and any amount payable under
Article 8 with respect to the amount being prepaid. Prepayments of Base Rate
Loans shall be without any premium or penalty. Any such partial prepayment shall
be in an amount equal to One Hundred Thousand Dollars ($100,000) or a higher
integral multiple of Fifty Thousand Dollars ($50,000).

36

--------------------------------------------------------------------------------




6.2.2. Mandatory Prepayments.


(a) Borrower shall, until the Term Loan and the CAPEX Term Loan have been paid
in full, make a prepayment on such Loans (all such prepayments to be made pro
rata between the Term Loan and the CAPEX Term Loan, to the applied to the
respective payments thereof in inverse order of maturities) upon the occurrence
of any of the following (each a “Mandatory Prepayment Event”) at the following
times and in the following amounts (such applicable amounts being referred to as
“Designated Proceeds”):


(i) Concurrently with the receipt by any Parent Entity of any net cash proceeds
from any Asset Disposition, to the extent such net cash proceeds are not to be
reinvested in fixed assets or other similar assets within one hundred eighty
(180) days of such Asset Disposition, in an amount equal to one hundred percent
(100%) of such net cash proceeds.


(ii) Concurrently with the receipt by any Parent Entity of any net cash proceeds
from any issuance of Capital Securities of any Parent Entity (other than Capital
Securities issued (A) to Borrower or a Guarantor of Payment or (B) solely to the
extent the proceeds of such issuance of Capital Securities are used to finance
Acquisitions permitted under Section 11.4), in an amount equal to one hundred
percent (100%) of such net cash proceeds; provided that no prepayment shall be
required hereunder from (A) the issuance of Capital Securities in connection
with the exercise of any option, warrant or other convertible security of any
Parent Entity, or (B) the issuance, award or grant of Capital Securities to
eligible participants under a stock plan of Parent.


(iii) Concurrently with the receipt by any Parent Entity of any net cash
proceeds from any issuance of any Indebtedness of any Parent Entity in an amount
equal to one hundred percent (100%) of such net cash proceeds.


(iv) Within sixty (60) days after the occurrence of a Material Recovery Event
with respect to any Parent Entity, in an amount equal to one hundred percent
(100%) of the insurance proceeds paid to such Parent Entity in connection with
such Material Recovery Event; provided that such Parent Entity will not have to
apply any such insurance proceeds as a prepayment on the Loans to the extent
such proceeds are used to replace, rebuild or restore the affected property; so
long as (i) Within sixty (60) days after the occurrence of such Material
Recovery Event, the appropriate Parent Entity shall furnish to Administrative
Agent written notice that such Parent Entity will replace, rebuild or restore
the affected property, and (ii) such replacement, rebuilding or restoration is
(A) commenced within six months of the date of the Material Recovery Event, and
(B) substantially completed within twelve (12) months of such commencement date.
Any amounts of such insurance proceeds not applied to the costs of replacement
or restoration shall be applied as a prepayment on the Loans.

37

--------------------------------------------------------------------------------




(v) If the Total Debt to EBITDA Ratio calculated for a Fiscal Year (commencing
with Fiscal Year 2006), is greater than 1.50 to 1.00, within one hundred twenty
(120) days after the end of such Fiscal Year, in an amount equal to fifty
percent (50%) of Excess Cash Flow for such Fiscal Year.


(b) If, on any day, the Revolving Credit Exposure exceeds the Revolving Credit
Commitment, Borrower shall immediately prepay Revolving Loans and/or Cash
Collateralize the outstanding Letters of Credit, or do a combination of the
foregoing, in an amount sufficient to eliminate such excess.


(c) If, on any day, the CAPEX Draw Exposure exceeds the CAPEX Draw Facility
Commitment, Borrower shall immediately prepay CAPEX Draw Loans in an amount
sufficient to eliminate such excess.


Section 6.3. Manner of Prepayments.


6.3.1. All Prepayments. Each voluntary partial prepayment shall be in a
principal amount of Five Hundred Thousand Dollars ($500,000) or a higher
integral multiple of One Hundred Thousand Dollars ($100,000). Any partial
prepayment of a Group of LIBOR Loans shall be subject to the proviso to Section
2.2.3(a). Any prepayment of a LIBOR Loan on a day other than the last day of an
Interest Period therefor shall include interest on the principal amount being
repaid and shall be subject to Section 8.4. All prepayments of the Term Loan and
the CAPEX Term Loan shall be applied to the principal amounts thereof in the
inverse order of maturity to the remaining installments thereof. Except as
otherwise provided by this Agreement, all principal payments in respect of the
Loans (other than the Swing Line Loans) under a Commitment shall be applied
first to repay outstanding Base Rate Loans, and then to repay outstanding LIBOR
Loans in direct order of Interest Period maturities.


Section 6.4. Repayments.


6.4.1. Revolving Loans. The Revolving Loans shall be paid in full and the
Revolving Credit Commitment shall terminate on the Termination Date.


6.4.2. Term Loan. The principal amount of the Term Loan shall be paid in
installments as follows:


Payment Date
 
Amount
 
March 31, 2007
 
$
500,000
 
June 30, 2007
 
$
1,000,000
 
September 30, 2007
 
$
1,000,000
 
December 31, 2007
 
$
1,000,000
 
March 31, 2008
 
$
1,000,000
 
June 30, 2008
 
$
1,000,000
 
September 30, 2008
 
$
1,000,000
 
December 31, 2008
 
$
1,000,000
 
March 31, 2009
 
$
1,000,000
 
June 30, 2009
 
$
1,000,000
 
September 30, 2009
 
$
1,000,000
 
December 31, 2009
 
$
1,000,000
 
March 31, 2010
 
$
1,000,000
 
June 30, 2010
 
$
1,000,000
 
September 30, 2010
 
$
1,000,000
 
December 31, 2010
 
$
1,000,000
 
March 31, 2011
 
$
1,000,000
 
June 30, 2011
 
$
1,000,000
 

 
38

--------------------------------------------------------------------------------




Unless sooner paid in full, the outstanding principal balance of the Term Loan
shall be paid in full on the Term Loan Maturity Date.


6.4.3. CAPEX Loans.


(a) The CAPEX Draw Loans shall be refinanced on the CAPEX Conversion Date by the
CAPEX Term Loan and the CAPEX Draw Facility Commitment shall terminate on the
CAPEX Conversion Date, or the Termination Date, if earlier.


(b) The principal amount of the CAPEX Term Loan shall be payable in seventeen
(17) consecutive quarter annual installments in the amount of the CAPEX Term
Loan Scheduled Payment Amount, commencing on the last day of the first full
calendar quarter after the CAPEX Conversion Date, and continuing on the last day
of each calendar quarter thereafter, with the balance thereof payable in full on
the CAPEX Term Loan Maturity Date.



ARTICLE VII. MAKING AND
PRORATION OF PAYMENTS; SETOFF; TAXES.


Section 7.1. Making of Payments. All payments of principal and interest on the
Notes, and of all fees, shall be made by Borrower to Administrative Agent in
immediately available funds at the office specified by Administrative Agent not
later than 2:00 P.M. (Eastern Time) on the date due; and funds received after
that hour shall be deemed to have been received by Administrative Agent on the
following Business Day. Administrative Agent shall promptly remit to each Lender
its share of all such payments received in collected funds by Administrative
Agent for the account of such Lender. All payments under Section 8.1 shall be
made by Borrower directly to the Lender entitled thereto without setoff,
counterclaim or other defense.


Section 7.2. Application of Certain Payments. So long as no Default or Event of
Default has occurred and is continuing, (a) payments matching specific scheduled
payments then due shall be applied to those scheduled payments, and (b)
voluntary and mandatory prepayments shall be applied as set forth in Section
6.2. After the occurrence and during the continuance of a Default or an Event of
Default, all amounts collected or received by Administrative Agent or any Lender
as proceeds from the sale of, or other realization upon, all or any part of the
Collateral shall be applied as Administrative Agent shall determine in its
discretion. Concurrently with each remittance to any Lender of its share of any
such payment, Administrative Agent shall advise such Lender as to the
application of such payment.

39

--------------------------------------------------------------------------------




Section 7.3. Due Date Extension. If any payment of principal or interest with
respect to any of the Loans, or of any fees, falls due on a day which is not a
Business Day, then such due date shall be extended to the immediately following
Business Day (unless, in the case of a LIBOR Loan, such immediately following
Business Day is the first Business Day of a calendar month, in which case such
due date shall be the immediately preceding Business Day) and, in the case of
principal, additional interest shall accrue and be payable for the period of any
such extension.


Section 7.4. Setoff. Borrower, for itself and each other Credit Party, agrees
that Administrative Agent and each Lender have all rights of set-off and
bankers’ lien provided by applicable law, and in addition thereto, Borrower, for
itself and each other Credit Party, agrees that, at any time any Event of
Default exists, Administrative Agent and each Lender may apply to the payment of
any Secured Obligations of Borrower and each other Credit Party hereunder,
whether or not then due, any and all balances, credits, deposits, accounts or
moneys of Borrower and each other Credit Party then or thereafter with
Administrative Agent or such Lender.


Section 7.5. Proration of Payments. If any Lender shall obtain any payment or
other recovery (whether voluntary, involuntary, by application of offset or
otherwise, on account of (a) principal of or interest on any Loan, but excluding
(i) any payment pursuant to Section 8.7 or 15.6 and (ii) payments of interest on
any Affected Loan) or (b) its participation in any Letter of Credit) in excess
of its applicable Pro Rata Share of payments and other recoveries obtained by
all of the Lenders, as appropriate, on account of principal of and interest on
the Loans (or such participation) then held by them, then such Lender shall
purchase from the other Lenders such participations in the Loans (or
sub-participations in Letters of Credit) held by them as shall be necessary to
cause such purchasing Lender to share the excess payment or other recovery
ratably with each of them; provided that if all or any portion of the excess
payment or other recovery is thereafter recovered from such purchasing Lender,
the purchase shall be rescinded and the purchase price restored to the extent of
such recovery.


Section 7.6. Taxes.


(a) All payments made by Borrower hereunder or under any Loan Documents shall be
made without setoff, counterclaim, or other defense. To the extent permitted by
applicable law, all payments hereunder or under the Loan Documents (including
any payment of principal, interest, or fees) to, or for the benefit, of any
Person shall be made by Borrower free and clear of and without deduction or
withholding for, or account of, any Taxes now or hereinafter imposed by any
taxing authority.

40

--------------------------------------------------------------------------------




(b) If Borrower makes any payment hereunder or under any Loan Document in
respect of which it is required by applicable law to deduct or withhold any
Taxes, Borrower shall increase the payment hereunder or under any such Loan
Document such that after the reduction for the amount of Taxes withheld (and any
taxes withheld or imposed with respect to the additional payments required under
this Section 7.6(b)), the amount paid to the Lenders or Administrative Agent
equals the amount that was payable hereunder or under any such Loan Document
without regard to this Section 7.6(b). To the extent Borrower withholds any
Taxes on payments hereunder or under any Loan Document, Borrower shall pay the
full amount deducted to the relevant taxing authority within the time allowed
for payment under applicable law and shall deliver to Administrative Agent
within thirty (30) days after it has made payment to such authority a receipt
issued by such authority (or other evidence satisfactory to Administrative
Agent) evidencing the payment of all amounts so required to be deducted or
withheld from such payment.


(c) If any Lender or Administrative Agent is required by law to make any
payments of any Taxes on or in relation to any amounts received or receivable
hereunder or under any other Loan Document, or any Tax is assessed against a
Lender or Administrative Agent with respect to amounts received or receivable
hereunder or under any other Loan Document, Borrower will indemnify such person
against (i) such Tax (and any reasonable counsel fees and expenses associated
with such Tax), and (ii) any taxes imposed as a result of the receipt of the
payment under this Section 7.6(c). A certificate prepared in good faith as to
the amount of such payment by such Lender or Administrative Agent shall, absent
manifest error, be final, conclusive, and binding on all parties.


(d) Non-U.S. Lenders.


(i) To the extent permitted by applicable law, each Lender that is not a United
States person within the meaning of Code Section 7701(a)(30) (a “Non-U.S.
Participant”) shall deliver to Borrower and Administrative Agent on or prior to
the Closing Date (or in the case of a Lender that is an Assignee, on the date of
such assignment to such Lender) two accurate and complete original signed copies
of IRS Form W-8BEN, W-8ECI, or W-8IMY (or any successor or other applicable form
prescribed by the IRS) certifying to such Lender’s entitlement to a complete
exemption from, or a reduced rate in, United States withholding tax on interest
payments to be made hereunder or under any Loan. If a Lender that is a Non-U.S.
Participant is claiming a complete exemption from withholding on interest
pursuant to Code Sections 871(h) or 881(c), such Lender shall deliver (along
with two accurate and complete original signed copies of IRS Form W-8BEN) a
certificate in form and substance reasonably acceptable to Administrative Agent
(any such certificate, a “Withholding Certificate”). In addition, each Lender
that is a Non-U.S. Participant agrees that, from time to time after the Closing
Date (or in the case of a Lender that is an Assignee, after the date of the
assignment to such Lender), when a lapse in time (or change in circumstances
occurs) rendering the prior certificates hereunder obsolete or inaccurate in any
material respect, such Lender shall, to the extent permitted under applicable
law, deliver to Borrower and Administrative Agent two new and accurate and
complete original signed copies of an IRS Form W-8BEN, W-8ECI, or W-8IMY (or any
successor or other applicable forms prescribed by the IRS), and if applicable, a
new Withholding Certificate, to confirm or establish the entitlement of such
Lender or Administrative Agent to an exemption from, or reduction in, United
States withholding tax on interest payments to be made hereunder or under any
Loan.

41

--------------------------------------------------------------------------------


 
(ii) Each Lender that is not a Non-U.S. Participant (other than any such Lender
which is taxed as a corporation for U.S. federal income tax purposes) shall
provide two properly completed and duly executed copies of IRS Form W-9 (or any
successor or other applicable form) to Borrower and Administrative Agent
certifying that such Lender is exempt from United States backup withholding tax.
To the extent that a form provided pursuant to this Section 7.6(d)(ii) is
rendered obsolete or inaccurate in any material respects as result of change in
circumstances with respect to the status of a Lender, such Lender shall, to the
extent permitted by applicable law, deliver to Borrower and Administrative Agent
revised forms necessary to confirm or establish the entitlement to such Lender’s
or Administrative Agent’s exemption from United States backup withholding tax.


(iii) Borrower shall not be required to pay additional amounts to a Lender, or
indemnify any Lender, under this Section 7.6 to the extent that such obligations
would not have arisen but for the failure of such Lender to comply with Section
7.6(d).


(iv) Each Lender agrees to indemnify Administrative Agent and hold
Administrative Agent harmless for the full amount of any and all present or
future Taxes and related liabilities (including penalties, interest, additions
to tax and expenses, and any Taxes imposed by any jurisdiction on amounts
payable to Administrative Agent under this Section 7.6) which are imposed on or
with respect to principal, interest or fees payable to such Lender hereunder and
which are not paid by Borrower pursuant to this Section 7.6, whether or not such
Taxes or related liabilities were correctly or legally asserted. This
indemnification shall be made within thirty (30) days from the date
Administrative Agent makes written demand therefor.



ARTICLE VIII. INCREASED COSTS;
SPECIAL PROVISIONS FOR LIBOR LOANS.


Section 8.1. Increased Costs.


(a) If, after the date hereof, the adoption of, or any change in, any applicable
law, rule or regulation, or any change in the interpretation or administration
of any applicable law, rule or regulation by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender with any request or directive (whether or
not having the force of law) of any such authority, central bank or comparable
agency (i) shall impose, modify or deem applicable any reserve (including any
reserve imposed by the FRB, but excluding any reserve included in the
determination of the LIBOR Rate pursuant to Section 4), special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by any Lender; or (ii) shall impose on any Lender any other
condition affecting its LIBOR Loans, its Notes or its obligation to make LIBOR
Loans; and the result of anything described in subparts (i) and (ii) above is to
increase the cost to (or to impose a cost on) such Lender (or any LIBOR Office
of such Lender) of making or maintaining any LIBOR Loan, or to reduce the amount
of any sum received or receivable by such Lender (or its LIBOR Office) under
this Agreement or under its Notes with respect thereto, then, upon demand by
such Lender (which demand shall be accompanied by a statement setting forth the
basis for such demand and a calculation of the amount thereof in reasonable
detail, a copy of which shall be furnished to Administrative Agent), Borrower
shall pay directly to such Lender such additional amount as will compensate such
Lender for such increased cost or such reduction, so long as such amounts have
accrued on or after the day which is one hundred eighty (180) days prior to the
date on which such Lender first made demand therefor.

42

--------------------------------------------------------------------------------




(b) If any Lender shall reasonably determine that any change in, or the adoption
or phase-in of, any applicable law, rule or regulation regarding capital
adequacy, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or the compliance by any Lender or any
Person controlling such Lender with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on such Lender’s, or such controlling Person’s, capital as a consequence
of such Lender’s obligations hereunder, or under any Letter of Credit, to a
level below that which such Lender, or such controlling Person, could have
achieved, but for such change, adoption, phase-in or compliance (taking into
consideration such Lender’s or such controlling Person’s policies with respect
to capital adequacy) by an amount deemed by such Lender or such controlling
Person to be material, then, from time to time, upon demand by such Lender
(which demand shall be accompanied by a statement setting forth the basis for
such demand and a calculation of the amount thereof in reasonable detail, a copy
of which shall be furnished to Administrative Agent), Borrower shall pay to such
Lender such additional amount as will compensate such Lender, or such
controlling Person, for such reduction, so long as such amounts have accrued on
or after the day which is one hundred eighty (180) days prior to the date on
which such Lender first made demand therefor.


Section 8.2. Basis for Determining Interest Rate Inadequate or Unfair. If:


(a) Administrative Agent reasonably determines (which determination shall be
binding and conclusive on Borrower) that by reason of circumstances affecting
the interbank LIBOR market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR Rate; or


(b) the Required Lenders advise Administrative Agent that the LIBOR Rate as
determined by Administrative Agent will not adequately and fairly reflect the
cost to such Lenders of maintaining or funding LIBOR Loans for such Interest
Period (taking into account any amount to which such Lenders may be entitled
under Section 8.1) or that the making or funding of LIBOR Loans has become
impracticable as a result of an event occurring after the date of this Agreement
which in the opinion of such Lenders materially affects such Loans; then
Administrative Agent shall promptly notify the other parties thereof and, so
long as such circumstances shall continue, (i) no Lender shall be under any
obligation to make or convert any Base Rate Loan into one or more LIBOR Loans,
and (ii) on the last day of the current Interest Period for each LIBOR Loan,
such Loan shall, unless then repaid in full, automatically convert to a Base
Rate Loan.

43

--------------------------------------------------------------------------------




Section 8.3. Changes in Law Rendering LIBOR Loans Unlawful. If any change in, or
the adoption of any new, law or regulation, or any change in the interpretation
of any applicable law or regulation by any governmental or other regulatory body
charged with the administration thereof, should make it (or in the good faith
judgment of any Lender cause a substantial question as to whether it is)
unlawful for any Lender to make, maintain or fund LIBOR Loans, then such Lender
shall promptly notify each of the other parties hereto and, so long as such
circumstances shall continue, (a) such Lender shall have no obligation to make
or convert any Base Rate Loan into a LIBOR Loan (but shall make Base Rate Loans
concurrently with the making of or conversion of Base Rate Loans into LIBOR
Loans by the Lenders which are not so affected, in each case in an amount equal
to the amount of LIBOR Loans which would be made or converted into by such
Lender at such time in the absence of such circumstances), and (b) on the last
day of the current Interest Period for each LIBOR Loan of such Lender (or, in
any event, on such earlier date as may be required by the relevant law,
regulation or interpretation), such LIBOR Loan shall, unless then repaid in
full, automatically convert to a Base Rate Loan. Each Base Rate Loan made by a
Lender which, but for the circumstances described in the foregoing sentence,
would be a LIBOR Loan (an “Affected Loan”) shall remain outstanding for the
period corresponding to the Group of LIBOR Loans of which such Affected Loan
would be a part, absent such circumstances.


Section 8.4. Funding Losses. Borrower hereby agrees that, upon demand by any
Lender (which demand shall be accompanied by a statement setting forth the basis
for the amount being claimed, a copy of which shall be furnished to
Administrative Agent), Borrower will indemnify such Lender against any net loss
or expense which such Lender may sustain or incur (including any net loss or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain any LIBOR Loan), as
reasonably determined by such Lender, as a result of (a) any payment, prepayment
or conversion of any LIBOR Loan of such Lender on a date other than the last day
of an Interest Period for such Loan (including any conversion pursuant to
Section 8.3), or (b) any failure of Borrower to borrow, convert or continue any
Loan on a date specified therefor in a notice of borrowing, conversion or
continuation pursuant to this Agreement. For this purpose, all notices to
Administrative Agent pursuant to this Agreement shall be deemed to be
irrevocable.


Section 8.5. Right of the Lenders to Fund through Other Offices. Each Lender
may, if it so elects, fulfill its commitment as to any LIBOR Loan by causing a
foreign branch or Affiliate of such Lender to make such Loan; provided that, in
such event for the purposes of this Agreement, such Loan shall be deemed to have
been made by such Lender and the obligation of Borrower to repay such Loan shall
nevertheless be to such Lender and shall be deemed held by it, to the extent of
such Loan, for the account of such branch or Affiliate.
 
44

--------------------------------------------------------------------------------



Section 8.6. Discretion of the Lenders as to Manner of Funding. Notwithstanding
any provision of this Agreement to the contrary, each Lender shall be entitled
to fund and maintain its funding of all or any part of its Loans in any manner
it sees fit, it being understood, however, that, for the purposes of this
Agreement, all determinations hereunder shall be made as if such Lender had
actually funded and maintained each LIBOR Loan during each Interest Period for
such Loan through the purchase of deposits having a maturity corresponding to
such Interest Period, and bearing an interest rate equal to the LIBOR Rate for
such Interest Period.


Section 8.7. Mitigation of Circumstances; Replacement of the Lenders.


(a) Each Lender shall promptly notify Borrower and Administrative Agent of any
event of which it has knowledge that will result in, and will use reasonable
commercial efforts available to it (and not, in such Lender’s sole judgment,
otherwise disadvantageous to such Lender) to mitigate or avoid, (i) any
obligation by Borrower to pay any amount pursuant to Sections 7.6 or 8.1, or
(ii) the occurrence of any circumstances described in Sections 8.2 or 8.3 (and,
if any Lender has given notice of any such event described in subpart (i) or
(ii) above and thereafter such event ceases to exist, such Lender shall promptly
so notify Borrower and Administrative Agent). Without limiting the foregoing,
each Lender will designate a different funding office if such designation will
avoid (or reduce the cost to Borrower of) any event described in subpart (i) or
(ii) above and such designation will not, in such Lender’s sole judgment, be
otherwise disadvantageous to such Lender.


(b) If Borrower becomes obligated to pay additional amounts to any Lender
pursuant to Sections 7.6 or 8.1, or any Lender gives notice of the occurrence of
any circumstances described in Sections 8.2 or 8.3, Borrower may designate
another bank that is acceptable to Administrative Agent and the Issuing Lender,
in their reasonable discretion. (such other bank being called a “Replacement
Lender”) to purchase the Loans of such Lender and such Lender’s rights
hereunder, without recourse to or warranty by, or expense to, such Lender, for a
purchase price equal to the outstanding principal amount of the Loans payable to
such Lender, plus any accrued but unpaid interest on such Loans, and all accrued
but unpaid fees owed to such Lender and any other amounts payable to such Lender
under this Agreement, and to assume all the obligations of such Lender
hereunder, and, upon such purchase and assumption (pursuant to an Assignment
Agreement), such Lender shall no longer be a party hereto or have any rights
hereunder (other than rights with respect to indemnities and similar rights
applicable to such Lender prior to the date of such purchase and assumption) and
shall be relieved from all obligations to Borrower hereunder, and the
Replacement Lender shall succeed to the rights and obligations of such Lender
hereunder.


Section 8.8. Conclusiveness of Statements; Survival of Provisions.
Determinations and statements of any Lender pursuant to Sections 8.1, 8.2, 8.3
or 8.4 shall be conclusive absent demonstrable error. The Lenders may use
reasonable averaging and attribution methods in determining compensation under
Sections 8.1 and 8.4, and the provisions of such Sections shall survive
repayment of the Obligations, cancellation of any Notes, expiration or
termination of the Letters of Credit and termination of this Agreement.

45

--------------------------------------------------------------------------------


 
ARTICLE IX. REPRESENTATIONS AND WARRANTIES.


To induce Administrative Agent and the Lenders to enter into this Agreement and
to induce the Lenders to make Loans and issue and participate in Letters of
Credit hereunder, Borrower represents and warrants to Administrative Agent and
the Lenders that, both before and after giving effect to the Related
Transactions:


Section 9.1. Organization. Each Parent Entity is validly existing and in good
standing under the laws of its jurisdiction of organization. Each Parent Entity
is duly qualified to do business in each jurisdiction where, because of the
nature of its activities or properties, such qualification is required, except
for such jurisdictions where the failure to so qualify could not reasonably be
expected to have a Material Adverse Effect.


Section 9.2. Authorization; No Conflict. Each Credit Party is duly authorized to
execute and deliver each Loan Document to which it is a party, Borrower is duly
authorized to borrow monies hereunder and each Credit Party is duly authorized
to perform its Obligations under each Loan Document to which it is a party. The
execution, delivery and performance by each Credit Party of each Loan Document
to which it is a party, and the borrowings by Borrower hereunder, do not and
will not (a) require any material consent or approval of any governmental agency
or authority (other than any consent or approval which has been obtained and is
in full force and effect), (b) conflict with (i) any material provision of law,
(ii) the charter, by-laws or other organizational documents of any Credit Party,
or (iii) any material agreement, indenture, instrument or other document, or any
judgment, order or decree, which is binding upon any Credit Party or any of
their respective properties, or (c) require, or result in, the creation or
imposition of any Lien on any asset of any Credit Party (other than Liens in
favor of Administrative Agent created pursuant to the Collateral Documents or
permitted pursuant to Section 11.2).


Section 9.3. Validity and Binding Nature. Each Loan Document to which any Credit
Party is a party is the legal, valid and binding obligation of such Credit
Party, enforceable against such Credit Party in accordance with its terms,
subject to bankruptcy, insolvency, reorganization and similar laws relating to
or affecting the enforceability of creditors’ rights generally and to general
principles of equity.


Section 9.4. Financial Condition.


(a) Parent. The audited Consolidated financial statements of Parent for the
fiscal year ended December 31, 2005 and the unaudited Consolidated financial
statements of Parent for the fiscal quarter ended June 30, 2006, copies of each
of which have been delivered to each Lender, were prepared in accordance with
GAAP, consistently applied, (subject, in the case of such unaudited statements,
to the absence of footnotes and to normal year-end adjustments) and present
fairly, in all material respects, the Consolidated financial condition of Parent
as of such dates and the results of their operations for the periods then ended.


(b) Concord. The audited consolidated financial statements of Concord for the
fiscal year ended December 31, 2005 and the unaudited consolidated financial
statements of Concord for the fiscal quarter ended June 30, 2006, copies of each
of which have been delivered to each Lender, were prepared in accordance with
GAAP, consistently applied, (subject, in the case of such unaudited statements,
to the absence of footnotes and to normal year-end adjustments) and present
fairly, in all material respects, the consolidated financial condition of
Concord as of such dates and the results of their operations for the periods
then ended.
 
46

--------------------------------------------------------------------------------


 
Section 9.5. No Material Adverse Change. No material adverse change, in the
reasonable opinion of Administrative Agent, shall have occurred in the financial
condition, operations or prospects of the Companies since December 31, 2005.


Section 9.6. Litigation and Contingent Liabilities. No litigation (including
derivative actions), arbitration proceeding or governmental investigation or
proceeding is pending or, to Borrower’s knowledge, threatened against any Parent
Entity which might reasonably be expected to have a Material Adverse Effect,
except as set forth in Schedule 9.6. Other than any liability incident to such
litigation or proceedings, no Parent Entity has any material contingent
liabilities not listed on Schedule 9.6 or permitted by Section 11.1.


Section 9.7. Ownership of Properties; Liens. Each Company owns good and, in the
case of real property, marketable title to all of its properties and assets,
real and personal, tangible and intangible, of any nature whatsoever (including
patents, trademarks, trade names, service marks and copyrights), free and clear
of all Liens, charges and claims (including infringement claims with respect to
patents, trademarks, service marks, copyrights and the like) except as permitted
by Section 11.2, or except for such defects in title as could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.


Section 9.8. Equity Ownership; Subsidiaries. All issued and outstanding Capital
Securities of each Company are duly authorized and validly issued, fully paid,
non-assessable, and free and clear of all Liens other than those in favor of
Administrative Agent for the benefit of the Lenders or Liens otherwise permitted
pursuant to Section 11.2, and such securities were issued in compliance with all
applicable state and federal laws concerning the issuance of securities.
Schedule 9.8 sets forth the authorized Capital Securities of each Company as of
the Closing Date. All of the issued and outstanding Capital Securities of
Borrower are owned as set forth on Schedule 9.8 as of the Closing Date. As of
the Closing Date, except as set forth on Schedule 9.8, there are no pre-emptive
or other outstanding rights, options, warrants, conversion rights or other
similar agreements or understandings for the purchase or acquisition of any
Capital Securities of any Company other than the Loan Documents.


Section 9.9. Pension Plans.


(a) The Unfunded Liability of all Pension Plans does not in the aggregate exceed
twenty percent of the Total Plan Liability for all such Pension Plans. Each
Pension Plan complies in all material respects with all applicable requirements
of law and regulations. No contribution failure under Section 412 of the Code,
Section 302 of ERISA or the terms of any Pension Plan has occurred with respect
to any Pension Plan, sufficient to give rise to a Lien under Section 302(f) of
ERISA, or otherwise to have a Material Adverse Effect. There are no pending or,
to the knowledge of a Parent Entity, threatened, claims, actions, investigations
or lawsuits against any Pension Plan, any fiduciary of any Pension Plan, or such
Parent Entity or other any member of the Controlled Group with respect to a
Pension Plan or a Multiemployer Pension Plan which could reasonably be expected
to have a Material Adverse Effect. Neither Borrower nor any other member of the
Controlled Group has engaged in any prohibited transaction (as defined in
Section 4975 of the Code or Section 406 of ERISA) in connection with any Pension
Plan or Multiemployer Pension Plan which would subject that Person to any
material liability. Within the past five years, neither Borrower nor any other
member of the Controlled Group has engaged in a transaction which resulted in a
Pension Plan with an Unfunded Liability being transferred out of the Controlled
Group, which could reasonably be expected to have a Material Adverse Effect. No
Termination Event has occurred or is reasonably expected to occur with respect
to any Pension Plan, which could reasonably be expected to have a Material
Adverse Effect.
 
47

--------------------------------------------------------------------------------


 
(b) All contributions (if any) have been made to any Multiemployer Pension Plan
that are required to be made by Borrower or any other member of the Controlled
Group under the terms of the plan or of any collective bargaining agreement or
by applicable law; neither Borrower nor any other member of the Controlled Group
has withdrawn or partially withdrawn from any Multiemployer Pension Plan,
incurred any withdrawal liability with respect to any such plan or received
notice of any claim or demand for withdrawal liability or partial withdrawal
liability from any such plan, and no condition has occurred which, if continued,
could result in a withdrawal or partial withdrawal from any such plan; and
neither Borrower nor any other member of the Controlled Group has received any
notice that any Multiemployer Pension Plan is in reorganization, that increased
contributions may be required to avoid a reduction in plan benefits or the
imposition of any excise tax, that any such plan is or has been funded at a rate
less than that required under Section 412 of the Code, that any such plan is or
may be terminated, or that any such plan is or may become insolvent.


Section 9.10. Investment Company Act. No Company is an “investment company” or a
company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” within the meaning of the Investment Company Act of 1940.


Section 9.11. Public Utility Holding Company Act. No Company is a “holding
company”, or a “subsidiary company” of a “holding company,” or an “affiliate” of
a “holding company” or of a “subsidiary company” of a “holding company,” within
the meaning of the Public Utility Holding Company Act of 1935.


Section 9.12. Regulations T, U and X. No Company shall take any action that
would result in any non-compliance of the Loans or Letters of Credit with
Regulations T, U or X, or any other applicable regulation, of the FRB.


Section 9.13. Taxes. Each Company has timely filed all material tax returns and
reports required by law to have been filed by it (or requests for extension have
been duly filed, as permitted by applicable law) and has paid all material taxes
and governmental charges due and payable with respect to such return, except any
such taxes or charges which are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books. The Companies have made adequate
reserves on their books and records in accordance with GAAP for all taxes that
have accrued but which are not yet due and payable. No Company has participated
in any transaction that relates to a year of the taxpayer (which is still open
under the applicable statute of limitations) which is a “reportable transaction”
within the meaning of Treasury Regulation Section 1.6011-4(b)(2) (irrespective
of the date when the transaction was entered into).
 
48

--------------------------------------------------------------------------------


 
Section 9.14. Solvency. On the Closing Date, and immediately prior to and after
giving effect to the issuance of each Letter of Credit, each borrowing hereunder
and the use of the proceeds thereof, and the consummation of the Concord
Acquisition and the Wilmington Acquisition, with respect to each Parent Entity,
individually, (a) the fair value of its assets is greater than the total amount
of its liabilities (including disputed, contingent and unliquidated liabilities)
as such value is established and liabilities evaluated in accordance with GAAP,
(b) the present fair saleable value of its assets is not less than the total
amount that will be required to pay the probable liability on its debts as they
become absolute and matured, (c) it is able to realize upon its assets and pay
its debts and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business, (d) it does not
intend to, and does not believe that it will, incur debts or liabilities beyond
its ability to pay as such debts and liabilities mature, and (e) it is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which its property would constitute unreasonably small
capital.


Section 9.15. Environmental Matters. The on-going operations of each Company
comply in all respects with all Environmental Laws, except such non-compliance
which could not (if enforced in accordance with applicable law) reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect. Each Company has obtained, and maintained in good standing, all
licenses, permits, authorizations, registrations and other approvals required
under any Environmental Law and required for their respective ordinary course
operations, and for their reasonably anticipated future operations, and each
Company is in compliance with all terms and conditions thereof, except where the
failure to do so could not reasonably be expected to result in material
liability to any Company and could not reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect. No Company or
any of its material properties or operations is subject to, or reasonably
anticipates the issuance of, any written order from or agreement with any
Federal, state or local governmental authority, nor subject to any judicial or
docketed administrative or other proceeding, respecting any Environmental Law,
Environmental Claim or Hazardous Substance. There are no Hazardous Substances or
other conditions or circumstances existing with respect to any property, arising
from operations prior to the Closing Date, or relating to any waste disposal, of
any Company that would reasonably be expected to result, either individually or
in the aggregate, in a Material Adverse Effect. No Company has any underground
storage tanks that are not properly registered or permitted under applicable
Environmental Laws or that at any time have released, leaked, disposed of or
otherwise discharged a material amount of Hazardous Substances that has not been
remedied pursuant to applicable law.


Section 9.16. Insurance. Set forth on Schedule 9.16 is a complete and accurate
summary of the property and casualty insurance program of the Companies as of
the Closing Date (including the names of all insurers, policy numbers,
expiration dates, amounts and types of coverage, annual premiums, exclusions,
deductibles, self-insured retention, and a description in reasonable detail of
any self-insurance program, retrospective rating plan, fronting arrangement or
other risk assumption arrangement involving any Company). Each Company and its
properties are insured with financially sound and reputable insurance companies
which are not Affiliates of the Companies, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
such Companies operate.
 
49

--------------------------------------------------------------------------------


 
Section 9.17. Real Property. Set forth on Schedule 9.17 is a complete and
accurate list, as of the Closing Date, of the address of all material real
property owned or leased by any Company, together with, in the case of material
leased property, the name and mailing address of the lessor of such property.


Section 9.18. Information. All information heretofore or contemporaneously
herewith furnished in writing by any Parent Entity to Administrative Agent or
any Lender for purposes of or in connection with this Agreement and the
transactions contemplated hereby is, and all written information hereafter
furnished by or on behalf of any Parent Entity to Administrative Agent or any
Lender pursuant hereto or in connection herewith will be, true and accurate in
every material respect on the date as of which such information is dated or
certified, and none of such information is or will be incomplete in any material
respect by omitting to state any material fact necessary to make such
information not misleading in light of the circumstances under which made (it
being recognized by Administrative Agent and the Lenders that any projections
and forecasts provided by Borrower are based on good faith estimates and
assumptions believed by Borrower to be reasonable as of the date of the
applicable projections or assumptions and that actual results during the period
or periods covered by any such projections and forecasts may differ from
projected or forecasted results).


Section 9.19. Intellectual Property. Each Company owns and possesses or has a
license or other right to use all material patents, patent rights, trademarks,
trademark rights, trade names, trade name rights, service marks, service mark
rights and copyrights as are necessary for the conduct of the businesses of the
Companies, without any infringement upon rights of others which could reasonably
be expected to have a Material Adverse Effect.


Section 9.20. Burdensome Obligations. No Company is a party to any agreement or
contract or subject to any restriction contained in its organizational documents
which could reasonably be expected to have a Material Adverse Effect.


Section 9.21. Labor Matters. Except as set forth on Schedule 9.21, no Company is
subject to any labor or collective bargaining agreement. There are no existing
or, to the knowledge of Borrower, threatened strikes, lockouts or other labor
disputes involving any Parent Entity that singly or in the aggregate could
reasonably be expected to have a Material Adverse Effect. The Hours worked by
and payment made to employees of the Companies are not in violation of the Fair
Labor Standards Act or any other applicable law, rule or regulation dealing with
such matters that could reasonably be expected to have a Material Adverse
Effect.
 
50

--------------------------------------------------------------------------------


 
Section 9.22. No Default. No Default or Event of Default exists or would result
from the incurrence by any Company of any Indebtedness hereunder or under any
other Loan Document.


Section 9.23. Related Agreements.


(a) Borrower has heretofore furnished Administrative Agent a true and correct
copy of the Related Agreements.


(b) Each Company and, to Borrower’s knowledge, each other party to the Related
Agreements, has duly taken all necessary corporate, partnership or other
organizational action to authorize the execution, delivery and performance of
the Related Agreements and the consummation of transactions contemplated
thereby.


(c) The Related Transactions will comply with all applicable legal requirements,
and all necessary governmental, regulatory, creditor, shareholder, partner and
other material consents, approvals and exemptions required to be obtained by the
Companies and, to Borrower’s knowledge, each other party to the Related
Agreements in connection with the Related Transactions will be, prior to
consummation of the Related Transactions, duly obtained and will be in full
force and effect. As of the date of the Related Agreements, all applicable
waiting periods with respect to the Related Transactions will have expired
without any action being taken by any competent governmental authority which
restrains, prevents or imposes material adverse conditions upon the consummation
of the Related Transactions.


(d) The execution and delivery of the Related Agreements did not, and the
consummation of the Related Transactions will not, violate any statute or
regulation of the United States (including any securities law) or of any state
or other applicable jurisdiction, or any order, judgment or decree of any court
or governmental body binding on any Company or, to Borrower’s knowledge, any
other party to the Related Agreements, or result in a breach of, or constitute a
default under, any material agreement, indenture, instrument or other document,
or any judgment, order or decree, to which any Company is a party or by which
any Company is bound or, to Borrower’s knowledge, to which any other party to
the Related Agreements is a party or by which any such party is bound.


(e) No statement or representation made in the Related Agreements by any Company
or, to Borrower’s knowledge, any other Person, contains any untrue statement of
a material fact or omits to state any material fact required to be stated
therein or necessary in order to make the statements made therein, in light of
the circumstances under which they are made, not misleading.
 
ARTICLE X. AFFIRMATIVE COVENANTS.


Section 10.1. Reports, Certificates and Other Information. Borrower agrees that
it will furnish to Administrative Agent and each Lender:
 
51

--------------------------------------------------------------------------------


 
10.1.1. Annual Report. Promptly when available and in any event within one
hundred and five (105) days after the close of each Fiscal Year (commencing with
the Fiscal Year of Parent ending on December 31, 2006) (a) a copy of the annual
audit report of Parent for such Fiscal Year, including therein Consolidated
balance sheets and statements of earnings and cash flows of Parent as of the end
of such Fiscal Year, certified without adverse reference to going concern value
and without qualification by independent auditors of recognized standing
selected by Parent, together with (i) a written statement from such accountants
to the effect that in making the examination necessary for the signing of such
annual audit report by such accountants, nothing came to their attention that
caused them to believe that Borrower was not in compliance with any provision of
Sections 11.1, 11.3 or 11.13 of this Agreement insofar as such provision relates
to accounting matters or, if something has come to their attention that caused
them to believe that Borrower was not in compliance with any such provision,
describing such non-compliance in reasonable detail and (ii) a comparison with
the previous Fiscal Year; and (b) a consolidating balance sheet of Parent as of
the end of such Fiscal Year and consolidating statement of earnings and cash
flows for Parent for such Fiscal Year, certified by a Senior Officer of Parent.


10.1.2. Interim Reports. (a) Promptly when available and in any event within
fifty (50) days after the end of each Fiscal Quarter (except the last Fiscal
Quarter of each Fiscal Year), Consolidated and consolidating balance sheets of
Parent as of the end of such Fiscal Quarter, together with Consolidated and
consolidating statements of earnings and cash flows for such Fiscal Quarter and
for the period beginning with the first day of such Fiscal Year and ending on
the last day of such Fiscal Quarter, together with a comparison with the
corresponding period of the previous Fiscal Year, certified by a Senior Officer
of Parent; and (b) promptly when available and in any event within thirty (30)
days after the end of each month, Consolidated and consolidating balance sheets
of Parent as of the end of such month, together with Consolidated and
consolidating statements of earnings and a Consolidated statement of cash flows
for such month and for the period beginning with the first day of such Fiscal
Year and ending on the last day of such month, together with a comparison with
the corresponding period of the previous Fiscal Year, certified by a Senior
Officer of Parent.


Each document required to be delivered pursuant to Section 10.1.1 (Annual
Report) or 10.1.2 (Interim Reports) shall be deemed to have been delivered on
the date on which Parent posts such document on its website at
www.netperceptions.com, or when such document is posted on the SEC’s website at
www.sec.gov (the “SEC Website”) (each of the foregoing an “Informational
Website”); provided that Parent shall deliver paper copies of all such documents
to Administrative Agent or any Lender that requests Parent to deliver such paper
copies.


10.1.3. Compliance Certificates. Contemporaneously with the furnishing of a copy
of each annual audit report pursuant to Section 10.1.1 and each set of quarterly
statements pursuant to Section 10.1.2, a duly completed Compliance Certificate,
dated the date of such annual report or such quarterly statements and signed by
a Senior Officer of Parent, containing (i) a computation of each of the
financial ratios and restrictions set forth in Section 11.13 and to the effect
that such Senior Officer has not become aware of any Default or Event of Default
that has occurred and is continuing or, if there is any such event, describing
it and the steps, if any, being taken to cure it and (ii) a written statement of
Parent’s management setting forth a discussion of Parent’s financial condition,
changes in financial condition and results of operations.
 
52

--------------------------------------------------------------------------------


 
10.1.4. Notice of Default, Litigation and ERISA Matters. Prompt written notice
describing the same and the steps being taken by Parent or the Parent Entity
affected thereby with respect thereto:


(a) the occurrence of a Default or an Event of Default;


(b) any litigation, arbitration or governmental investigation or proceeding not
previously disclosed by Borrower or Parent to the Lenders that has been
instituted or, to the knowledge of Borrower or Parent, is threatened against any
Parent Entity or to which any of the properties of any thereof is subject that
might reasonably be expected to have a Material Adverse Effect;


(c) the institution of any steps by any member of the Controlled Group or any
other Person to terminate any Pension Plan, or the failure of any member of the
Controlled Group to make a required contribution to any Pension Plan (if such
failure is sufficient to give rise to a Lien under Section 302(f) of ERISA) or
to any Multiemployer Pension Plan, or the taking of any action with respect to a
Pension Plan that could result in the requirement that Borrower or Parent
furnish a bond or other security to the PBGC or such Pension Plan, or the
occurrence of any event with respect to any Pension Plan or Multiemployer
Pension Plan that could result in the incurrence by any member of the Controlled
Group of any material liability, fine or penalty (including any claim or demand
for withdrawal liability or partial withdrawal from any Multiemployer Pension
Plan), or any material increase in the contingent liability of Borrower or
Parent with respect to any post-retirement welfare benefit plan or other
employee benefit plan of Borrower or Parent or another member of the Controlled
Group, or any notice that any Multiemployer Pension Plan is in reorganization,
that increased contributions may be required to avoid a reduction in plan
benefits or the imposition of an excise tax, that any such plan is or has been
funded at a rate less than that required under Section 412 of the Code, that any
such plan is or may be terminated, or that any such plan is or may become
insolvent;


(d) any cancellation or material change in any material insurance maintained by
any Company; or


(e) any other event (including (i) any violation of any Environmental Law or the
assertion of any Environmental Claim or (ii) the enactment or effectiveness of
any law, rule or regulation) that might reasonably be expected to have a
Material Adverse Effect.


10.1.5. Borrowing Base Certificates. Within fifteen (15) days of the end of each
month (provided that the number of days shall be thirty (30) until March 30,
2007), a Borrowing Base Certificate dated as of the end of such month and
executed by a Senior Officer of Borrower on behalf of Borrower (provided that
(a) Borrower may deliver a Borrowing Base Certificate more frequently if it
chooses, and (b) at any time an Event of Default exists, Administrative Agent
may, in its sole discretion, require Borrower to deliver Borrowing Base
Certificates more frequently).
 
53

--------------------------------------------------------------------------------


 
10.1.6. Management Reports. Promptly upon request by Administrative Agent,
copies of all detailed financial and management reports submitted to Borrower or
Parent by independent auditors in connection with each annual or interim audit
made by such auditors of the books of Borrower or Parent.


10.1.7. Projections. With respect to each Fiscal Year, concurrently with the
delivery of the annual audit report of Parent pursuant to Section 10.1.1,
financial projections for Borrower and Parent for such Fiscal Year (including
monthly operating and cash flow budgets) prepared in a manner consistent with
the projections delivered by Borrower or Parent to the Lenders prior to the
Closing Date or otherwise in a manner reasonably satisfactory to Administrative
Agent, accompanied by a certificate of a Senior Officer of Parent on behalf of
Borrower and Parent to the effect that (a) such projections were prepared by
Parent in good faith, (b) Parent has a reasonable basis for the assumptions
contained in such projections, and (c) such projections have been prepared in
accordance with such assumptions.


10.1.8. Accounts Receivable Aging Report. Borrower shall deliver to
Administrative Agent an accounts receivable aging report, in form and substance
reasonably satisfactory to Administrative Agent and signed by a Senior Officer
of Borrower, (i) concurrently with the delivery of the Borrowing Base
Certificate, aged by the original invoice date of Accounts of the Companies,
prepared as of the last day of the preceding month reconciled to the month-end
balance sheet and month-end Borrowing Base Certificate, together with the
calculation of the current month-end Eligible Accounts of the Companies, (ii)
upon Lender’s request, an aging by original invoice date of all existing
Accounts, specifying the names, current value and dates of invoices for each
Account Debtor, and (iii) that includes any other information Administrative
Agent shall reasonably request with respect to such Accounts and its evaluation
of such reports.


10.1.9. Inventory Report. Borrower shall deliver to Administrative Agent a
summary of Inventory, in form and substance reasonably satisfactory to
Administrative Agent and signed by a Senior Officer of Borrower, concurrently
with the delivery of the Borrowing Base Certificate, based upon month-end
balances reconciled to the month-end balance sheet and the month-end Borrowing
Base Certificate and accompanied by an Inventory certification, in form and
substance reasonably acceptable to Administrative Agent and including a
calculation of the Eligible Inventory of the Companies (the calculation of
Eligible Inventory reflecting the then most recent month-end balance). Borrower
shall deliver after the end of each month to Administrative Agent Inventory
records, in such detail as Administrative Agent shall deem reasonably necessary
to determine the level of Eligible Inventory. The values shown on the Inventory
reports shall be at the lower of cost or market value, determined in accordance
with the usual cost accounting system of Borrower. Borrower shall provide such
other reports with respect to the Inventory of the Companies as Administrative
Agent may reasonably request from time to time.
 
54

--------------------------------------------------------------------------------


 
10.1.10. Other Information. Promptly from time to time, such other information
concerning the Parent Entities as any Lender or Administrative Agent may
reasonably request.


Section 10.2. Books, Records and Inspections. Borrower agrees that it will keep,
and cause each other Parent Entity to keep, its books and records in accordance
with sound business practices sufficient to allow the preparation of financial
statements in accordance with GAAP, consistently applied; permit, and cause each
other Parent Entity to permit, any Lender or Administrative Agent or any
representative thereof to inspect the properties and operations of the
Companies; and permit, and cause each other Parent Entity to permit, at any
reasonable time and with reasonable notice (or at any time without notice if an
Event of Default exists), any Lender or Administrative Agent or any
representative thereof to visit any or all of its offices, to discuss its
financial matters with its officers and its independent auditors (and Borrower
hereby authorizes such independent auditors to discuss such financial matters
with any Lender or Administrative Agent or any representative thereof), and to
examine (and, at the expense of the Parent Entities, photocopy extracts from)
any of its books or other records; and permit, and cause each other Parent
Entity to permit, Administrative Agent and its representatives to inspect the
Inventory and other tangible assets of the Parent Entities, to perform
appraisals of the equipment of the Parent Entities, and to inspect, audit, check
and make copies of and extracts from the books, records, computer data, computer
programs, journals, orders, receipts, correspondence and other data relating to
Inventory, Accounts and any other collateral. All such inspections or audits by
Administrative Agent shall be at Borrower’s expense, provided that so long as no
Default or Event of Default exists, Borrower shall not be required to reimburse
Administrative Agent for inspections or audits more frequently than once each
Fiscal Year.


Section 10.3. Maintenance of Property; Insurance. Borrower agrees that, unless
at any time the Required Lenders shall otherwise expressly consent in writing,
it will:


(a) Keep, and cause each other Parent Entity to keep, all material property
useful and necessary in the business of the Parent Entities in good working
order and condition, ordinary wear and tear excepted;


(b) Maintain, and cause each other Parent Entity to maintain, with responsible
insurance companies, such insurance coverage as may be required by any law or
governmental regulation or court decree or order applicable to it and such other
insurance, to such extent and against such hazards and liabilities, as is
customarily maintained by companies similarly situated, but which shall insure
against all risks and liabilities of the type identified on Schedule 9.16 and
shall have insured amounts no less than, and deductibles no higher than, those
set forth on such schedule; and, upon request of Administrative Agent or any
Lender, furnish to Administrative Agent or such Lender a certificate setting
forth in reasonable detail the nature and extent of all insurance maintained by
the Parent Entities. Borrower shall cause each issuer of an insurance policy to
provide Administrative Agent with an endorsement (i) showing Administrative
Agent as loss payee with respect to each policy of property or casualty
insurance and naming Administrative Agent as an additional insured with respect
to each policy of liability insurance, (ii) providing that thirty (30) days’
notice will be given to Administrative Agent prior to any cancellation of,
material reduction or change in coverage provided by or other material
modification to such policy, and (iii) reasonably acceptable in all other
respects to Administrative Agent. Borrower shall execute and deliver to
Administrative Agent a collateral assignment, in form and substance satisfactory
to Administrative Agent, of each business interruption insurance policy
maintained by Borrower and its Subsidiaries; and
 
55

--------------------------------------------------------------------------------


 
(c) Unless Borrower provides Administrative Agent with reasonable evidence of
the insurance coverage required by this Agreement, Administrative Agent may
purchase reasonable and appropriate insurance at Borrower’s expense to protect
Administrative Agent’s and the Lenders’ interests in the Collateral. This
insurance may, but need not, protect any Company’s interests. The coverage that
Administrative Agent purchases may not pay any claim that is made against any
Parent Entity in connection with the Collateral. Borrower may later cancel any
insurance purchased by Administrative Agent, but only after providing
Administrative Agent with evidence that Borrower has obtained insurance as
required by this Agreement. If Administrative Agent purchases insurance for the
Collateral, Borrower will be responsible for the reasonable costs of that
insurance, including interest and any other charges that may be imposed with the
placement of the insurance, until the effective date of the cancellation or
expiration of the insurance. The costs of the insurance may be added to the
principal amount of the Loans owing hereunder. The costs of the insurance may be
more than the cost of the insurance the Parent Entities may be able to obtain on
their own.


Section 10.4. Compliance with Laws; Payment of Taxes and Liabilities. Borrower
agrees that it will (a) comply, and cause each other Parent Entity to comply, in
all material respects with all applicable laws, rules, regulations, decrees,
orders, judgments, licenses and permits, except where failure to comply could
not reasonably be expected to have a Material Adverse Effect; (b) without
limiting subpart (a) above, ensure, and cause each other Parent Entity to
ensure, that no person who owns a controlling interest in or otherwise controls
a Parent Entity is or shall be (i) listed on the Specially Designated Nationals
and Blocked Person List maintained by the Office of Foreign Assets Control
(“OFAC”), Department of the Treasury, and/or any other similar lists maintained
by OFAC pursuant to any authorizing statute, Executive Order or regulation or
(ii) a person designated under Section 1(b), (c) or (d) of Executive Order No.
13224 (September 23, 2001), any related enabling legislation or any other
similar Executive Orders, (c) without limiting subpart (a) above, comply, and
cause each other Parent Entity to comply, with all applicable Bank Secrecy Act
(“BSA”) and anti-money laundering laws and regulations and (d) pay, and cause
each other Parent Entity to pay, prior to delinquency, all material taxes and
other governmental charges against it or any Collateral, as well as claims of
any kind which, if unpaid, could become a Lien on any of its property; provided
that the foregoing shall not require any Parent Entity to pay any such tax or
charge so long as it shall contest the validity thereof in good faith by
appropriate proceedings and shall set aside on its books adequate reserves with
respect thereto in accordance with GAAP and, in the case of a claim which could
become a Lien on any Collateral, such contest proceedings shall stay the
foreclosure of such Lien or the sale of any portion of the Collateral to satisfy
such claim.


Section 10.5. Maintenance of Existence. Borrower agrees that it will maintain
and preserve, and (subject to Section 11.4) cause each other Parent Entity to
maintain and preserve, (a) its existence and good standing in the jurisdiction
of its organization and (b) its qualification to do business and good standing
in each jurisdiction where the nature of its business makes such qualification
necessary (other than such jurisdictions in which the failure to be qualified or
in good standing could not reasonably be expected to have a Material Adverse
Effect).
 
56

--------------------------------------------------------------------------------


 
Section 10.6. Use of Proceeds. Borrower agrees that, unless at any time the
Required Lenders shall otherwise expressly consent in writing, it will use the
proceeds of the Loans, and the Letters of Credit, solely to finance the Related
Transactions and for working capital, capital expenditures and for other general
business purposes; and not use or permit any proceeds of any Loan to be used,
either directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of “purchasing or carrying” any Margin Stock.


Section 10.7. Employee Benefit Plans. Borrower agrees that, unless at any time
the Required Lenders shall otherwise expressly consent in writing, it will:


(a) maintain, and cause each other member of the Controlled Group to maintain,
each Pension Plan in compliance, in all material respects, with all applicable
requirements of law and regulations;


(b) make, and cause each other member of the Controlled Group to make, on a
timely basis, all required contributions to any Multiemployer Pension Plan; and


(c) not, and not permit any other member of the Controlled Group to (i) seek a
waiver of the minimum funding standards of ERISA, (ii) terminate or withdraw
from any Pension Plan or Multiemployer Pension Plan or (iii) take any other
action with respect to any Pension Plan that would reasonably be expected to
entitle the PBGC to terminate, impose liability in respect of, or cause a
trustee to be appointed to administer, any Pension Plan, unless the actions or
events described in subparts (i), (ii) and (iii) individually or in the
aggregate would not have a Material Adverse Effect.


Section 10.8. Environmental Matters. Borrower agrees that, if any release or
threatened release or other disposal of Hazardous Substances shall occur or
shall have occurred on any material real property or any other assets of any
Parent Entity, Borrower shall, or shall cause the applicable Parent Entity to,
cause the prompt containment and removal of such Hazardous Substances and the
remediation of such real property or other assets as necessary to comply with
all Environmental Laws and to preserve the value of such real property or other
assets. Without limiting the generality of the foregoing, Borrower shall, and
shall cause each other Parent Entity to, comply in all material respects with
any Federal or state judicial or administrative order requiring the performance
at any material real property of any Parent Entity of activities in response to
the release or threatened release of a Hazardous Substance. To the extent that
the transportation of Hazardous Substances is permitted by this Agreement,
Borrower shall, and shall cause each other Parent Entity to, dispose of such
Hazardous Substances, or of any other wastes, only at licensed disposal
facilities operating in compliance with Environmental Laws.


Section 10.9. Further Assurances. Borrower agrees that it will promptly (as soon
as reasonably practicable) take, and cause each other Parent Entity to take,
such actions as are necessary or as Administrative Agent or the Required Lenders
may reasonably request from time to time to ensure that the Secured Obligations
under the Loan Documents are secured by substantially all of the assets of each
Parent Entity (that is not a Dormant Subsidiary or a Foreign Subsidiary) and
that the Secured Obligations are guaranteed by each Parent Entity (that is not
Borrower, a Dormant Subsidiary or a Foreign Subsidiary) (including, upon the
acquisition or creation thereof, any such Subsidiary of Parent acquired or
created after the Closing Date), in each case as Administrative Agent may
determine, including (a) the execution and delivery of guaranties, security
agreements, pledge agreements, mortgages, deeds of trust, financing statements
and other documents, and the filing or recording of any of the foregoing, and
(b) the delivery of certificated securities and other Collateral with respect to
which perfection is obtained by possession.
 
57

--------------------------------------------------------------------------------


 
Section 10.10. Deposit Accounts. In order to facilitate Administrative Agent’s
and the Lenders’ maintenance and monitoring of their security interests in the
Collateral, Borrower agrees that it will (unless Administrative Agent otherwise
consents in writing), and will cause each other Credit Party to, maintain all of
their principal deposit accounts with Administrative Agent; provided that,
notwithstanding the foregoing, the Credit Parties shall be permitted to maintain
deposit accounts (each an “Excepted Account”) with banks other than
Administrative Agent so long as (a) the aggregate balance in all such deposit
accounts shall not exceed Five Hundred Thousand Dollars ($500,000) at any time,
or (b) such deposit accounts shall be subject to a daily automatic sweep wherein
all deposits are transmitted daily, via wire transfer, to a deposit account
maintained with Administrative Agent. On the Closing Date, all of the deposit
accounts of the Credit Parties are listed on Schedule 10.10.


Section 10.11. Interest Rate Protection. Borrower agrees that it will enter
into, not later than ninety (90) days after the Closing Date, a Hedging
Agreement with a term of at least three years on an ISDA standard form to hedge
the interest rate with respect to not less than fifty percent (50%) of the
principal amount of the Term Loan, in form and substance reasonably satisfactory
to Administrative Agent.


Section 10.12. Syndication. Borrower agrees that it will enter into such
modifications to the Loan Documents as Administrative Agent may reasonably
request as necessary for the initial syndication of the Loans and the
Commitments and, in the event such initial syndication shall prove to be
impracticable in Administrative Agent’s reasonable determination, such
modifications as Administrative Agent may reasonably request as necessary to
make the syndication of the Loans and the Commitments reasonably practicable;
provided that, without the written consent of Borrower, Administrative Agent may
not change the amount of the Revolving Credit Commitment, the Term Loan
Commitment or the CAPEX Commitment, shorten the maturity date of any Loan, or
change the senior secured status of the credit facilities evidenced by this
Agreement.
 
ARTICLE XI. NEGATIVE COVENANTS.


Section 11.1. Indebtedness. Borrower agrees that it will not, and not permit any
other Parent Entity to, create, incur, assume or suffer to exist any
Indebtedness, except:
 
(a) Obligations under this Agreement and the other Loan Documents;
 
58

--------------------------------------------------------------------------------


 
(b) Indebtedness secured by Liens permitted by Section 11.2(d), and extensions,
renewals and refinancings thereof; provided that the aggregate amount of all
such Indebtedness at any time outstanding shall not exceed Two Million Five
Hundred Thousand Dollars ($2,500,000);


(c) loans to a Credit Party from a Parent Entity;


(d) Hedging Obligations approved by Administrative Agent and incurred in favor
of a Lender or an Affiliate thereof for bona fide hedging purposes and not for
speculation;


(e) the Indebtedness existing on the Closing Date as described on Schedule 11.1
and any extension, renewal or refinancing thereof so long as the principal
amount thereof is not increased;


(f) any Permitted Acquisition Earn-Outs;


(g) Indebtedness owing to a Credit Party from a Parent Entity that is not a
Credit Party, so long as the aggregate amount of all such Indebtedness owing
from all such Parent Entities to all such Credit Parties does not exceed One
Million Dollars ($1,000,000) at any time outstanding;


(h) Indebtedness in connection with performance bonds or surety bonds provided
in the ordinary course of business;


(i) unsecured Indebtedness that is subordinated in right of payment to the
Obligations hereunder and otherwise on terms and conditions reasonably
acceptable to Administrative Agent up to, at any time outstanding, the greater
of (i) Five Million Dollars ($5,000,000) or (ii) fifteen percent (15%) of
Consolidated Net Worth for the most recently completed fiscal quarter of Parent;
and


(j) other unsecured Indebtedness, in addition to the Indebtedness listed above,
up to, at any time outstanding, the greater of (i) Five Million Dollars
($5,000,000) or (ii) fifteen percent (15%) of Consolidated Net Worth for the
most recently completed fiscal quarter of Parent.


Section 11.2. Liens. Borrower agrees that it will not, and not permit any other
Parent Entity to, create or permit to exist (upon the happening of a contingency
or otherwise) any Lien on any of its real or personal properties, assets or
rights of whatsoever nature (whether now owned or hereafter acquired), except:


(a) Liens for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or being contested in good faith by
appropriate proceedings and, in each case, for which adequate reserves shall
have been established in accordance with GAAP;
 
59

--------------------------------------------------------------------------------


 
(b) Liens arising in the ordinary course of business (such as (i) Liens of
carriers, warehousemen, mechanics and materialmen and other similar Liens
imposed by law and (ii) Liens in the form of deposits or pledges incurred in
connection with worker’s compensation, unemployment compensation and other types
of social security (excluding Liens arising under ERISA) or in connection with
surety bonds, bids, performance bonds and similar obligations) for sums (A) not
overdue or being contested in good faith by appropriate proceedings, (B) not
involving any advances or borrowed money or the deferred purchase price of
property or services, (C) that do not in the aggregate materially detract from
the value of its property or assets or materially impair the use thereof in the
operation of its business, and (D) in each case, for which it maintains adequate
reserves;


(c) Liens described on Schedule 11.2 as of the Closing Date and any extension,
renewal or refinancing thereof so long as the debt secured thereby is not
increased;


(d) subject to the limitation set forth in Section 11.1(b), (i) Liens arising in
connection with Capital Leases (and attaching only to the property being
leased), and (ii) Liens that constitute purchase money security interests on any
property securing debt incurred for the purpose of financing all or any part of
the cost of acquiring such property, provided that any such Lien attaches to
such property within twenty (20) days of the acquisition thereof, is limited to
the purchase price of such property and attaches solely to the property so
acquired;


(e) Liens on property or assets of a Subsidiary to secure obligations of such
Subsidiary of Parent to a Credit Party;


(f) easements, rights of way, restrictions, minor defects or irregularities in
title and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of any Parent Entity;


(g) Liens of Administrative Agent, for the benefit of the Lenders, created or
arising under the Loan Documents;


(h)  Liens on fixed assets as a result of an Acquisition permitted pursuant to
Section 11.4, so long as such Liens (i) are released within one hundred eighty
(180) days of such Acquisition (unless Borrower shall have obtained the prior
written consent of Administrative Agent and the Required Lenders or such Lien is
otherwise permitted pursuant to another subpart of this Section 11.2), and (ii)
such Lien was not created at the time of or in contemplation of such
Acquisition; and


(i) other Liens, in addition to the Liens listed above, securing amounts, in the
aggregate for all Parent Entities, not incurred in connection with the borrowing
of money, not to exceed One Million Dollars ($1,000,000) at any time.
 
60

--------------------------------------------------------------------------------


 
No Parent Entity shall enter into any contract or agreement (other than a
contract or agreement entered into in connection with the purchase or lease of
fixed assets that prohibits Liens on such fixed assets) that would prohibit
Administrative Agent or the Lenders from acquiring a security interest, mortgage
or other Lien on, or a collateral assignment of, any of the property or assets
of such Parent Entity.


Section 11.3. Restricted Payments. Borrower agrees that it will not, and will
not permit any other Parent Entity to, (a) make any distribution to holders of
its Capital Securities (in their capacity as such holders) other than in shares
of common stock, (b) purchase or redeem any of its Capital Securities, (c) make
any distribution (other than as expressly permitted in the Subordination
Agreement) in repayment, redemption, retirement or repurchase, directly or
indirectly, of any Subordinated Indebtedness, (d) pay any management fees or
similar fees to any of its equity holders or any Affiliate thereof, or (e) set
aside funds for any of the foregoing. Notwithstanding the foregoing, (i) any
Subsidiary of Parent may pay dividends or make other distributions to Borrower
or any Guarantor of Payment; (ii) any Subsidiary of Parent that is not a
Guarantor of Payment may make other distributions to any other Subsidiary of
Parent; (iii) Borrower and each other Parent Entity may pay dividends, and make
other distributions or pay management fees to Parent; and (iv) so long as no
Default or Event of Default exists or would result therefrom, the Parent
Entities may pay management fees to other Parent Entities or to Affiliates
thereof, so long as the aggregate amount of all such management fees paid, for
all such Parent Entities to all such Persons, does not exceed, in the aggregate,
during each fiscal year of Parent, in excess of (A) Five Hundred Thousand
Dollars ($500,000) for all managements fees paid in cash, and (B) a non-cash
stock-based component of one percent (1%) for all non-cash management fees
(calculated as one percent (1%) in stock of Parent for revenues in excess of
Sixty Million Dollars ($60,000,000).


Section 11.4. Mergers, Consolidations, Sales. Borrower agrees that it will not,
and not permit any other Parent Entity to, (a) be a party to any merger or
consolidation, or purchase or otherwise acquire all or substantially all of the
assets or any Capital Securities of any class of, or any partnership or joint
venture interest in, any other Person, (b) sell, transfer, convey or lease all
or any substantial part of its assets or Capital Securities (including the sale
of Capital Securities of any Subsidiary) except for sales of inventory in the
ordinary course of business, or (c) sell or assign with or without recourse any
receivables; except for (i) any such merger, consolidation, sale, transfer,
conveyance, lease or assignment of or by any Parent Entity into Borrower; (ii)
any such purchase or other acquisition by any Credit Party of the assets or
Capital Securities of any Company; (iii) Permitted Intercompany Mergers;
(iv) the Concord Acquisition; and (v) any Acquisition by a Credit Party where:


(A) the business or division acquired are for use, or the Person acquired is
engaged, in similar or complementary lines of business engaged in by the
Companies on the Closing Date;


(B) immediately before and after giving effect to such Acquisition, no Default
or Event of Default shall exist;
 
61

--------------------------------------------------------------------------------


 
(C) the aggregate Consideration to be paid by the Parent Entities (including any
Indebtedness assumed or issued in connection therewith, the amount thereof to be
calculated in accordance with GAAP) in connection with such Acquisition (or any
series of related Acquisitions) is less than the greater (1) of Ten Million
Dollars ($10,000,000) or (2) fifty percent (50%) of Consolidated Net Worth for
the most recently completed fiscal quarter of Parent;


(D) immediately before and after giving effect to such Acquisition, Borrower is
in pro forma compliance with all the financial ratios and restrictions set forth
in Section 11.13;


(E) in the case of the Acquisition of any Person, the board of directors or
similar governing body of such Person has approved such Acquisition;


(F) reasonably prior to such Acquisition, Administrative Agent shall have
received complete current drafts (to be updated with material changes) of each
material document, instrument and agreement to be executed in connection with
such Acquisition together with all lien search reports and lien release letters
and other documents as Administrative Agent may require to evidence the
termination of Liens on the assets or business to be acquired;


(G) not fewer than ten Business Days prior to such Acquisition, Administrative
Agent shall have received an acquisition summary with respect to the Person
and/or business or division to be acquired, such summary to include a reasonably
detailed description thereof (including financial information) and operating
results (including financial statements for the most recent twelve (12) month
period for which they are available and as otherwise available), the terms and
conditions, including economic terms, of the proposed Acquisition, and Parent’s
calculation of pro forma EBITDA relating thereto;


(H) Administrative Agent shall have approved Parent’s computation of pro forma
EBITDA, in its good faith credit judgment;


(I) the provisions of Section 10.10 have been satisfied;


(J) in the case of a merger, amalgamation or other combination including
Borrower, Borrower shall be the surviving entity;


(K) in the case of a merger, amalgamation or other combination including a
Credit Party (other than Borrower), such Credit Party shall be the surviving
entity; and


(L) simultaneously with the closing of such Acquisition, the target company (if
such Acquisition is structured as a purchase of equity) or the Parent Entity (if
such Acquisition is structured as a purchase of assets or a merger and a Parent
Entity is the surviving entity) executes and delivers to Administrative Agent
(1) such documents necessary to grant to Administrative Agent, for the benefit
of the Lenders, a first priority Lien (subject to Liens expressly permitted
pursuant to Section 11.2(h)) in all of the assets of such target company or
surviving company, and their respective Subsidiaries, each in form and substance
reasonably satisfactory to Administrative Agent, and (2) an unlimited guaranty
of payment, or at the option of Administrative Agent in Administrative Agent’s
absolute discretion, a joinder agreement satisfactory to Administrative Agent in
which such target company or surviving company, and their respective
subsidiaries becomes a borrower under this Agreement and assumes primary, joint
and several liability for the Obligations, and (3) such opinions of counsel with
respect to the target company as required by Administrative Agent, in its
reasonable discretion.
 
62

--------------------------------------------------------------------------------


 
Section 11.5. Modification of Organizational Documents. Borrower agrees that it
will not, without the prior written consent of Administrative Agent and the
Required Lenders, permit the charter, by-laws or other organizational documents
of any Parent Entity to be amended or modified in any way which could reasonably
be expected to materially adversely affect the interests of the Lenders; not
change, or allow any Parent Entity to change, its state of formation or its
organizational form.


Section 11.6. Transactions with Affiliates. Borrower agrees that it will not,
and not permit any other Parent Entity to, enter into, or cause, suffer or
permit to exist any transaction, arrangement or contract with any of its other
Affiliates (other than (a) the Credit Parties, (b) Permitted Intercompany
Mergers, and (c) compensation upon fair and reasonable terms with Affiliates in
transactions that are otherwise permitted hereunder) which is on terms which are
less favorable than are obtainable from any Person which is not one of its
Affiliates.


Section 11.7. Unconditional Purchase Obligations. Borrower agrees that it will
not, and not permit any other Parent Entity to, enter into or be a party to any
contract for the purchase of materials, supplies or other property or services
if such contract requires that payment be made by it regardless of whether
delivery is ever made of such materials, supplies or other property or services.


Section 11.8. Inconsistent Agreements. Borrower agrees that it will not, and not
permit any other Parent Entity to, enter into any agreement containing any
provision which would (a) be violated or breached by any borrowing by Borrower
hereunder or by the performance by any Credit Party of any of its Obligations
hereunder or under any other Loan Document, (b) prohibit any Parent Entity from
granting to Administrative Agent and the Lenders, a Lien on any of its assets or
(c) create or permit to exist or become effective any encumbrance or restriction
on the ability of any Subsidiary to (i) pay dividends or make other
distributions to any Parent Entity, or pay any Indebtedness owed to any Parent
Entity, (ii) make loans or advances to any Parent Entity or (iii) transfer any
of its assets or properties to any Parent Entity, other than (A) customary
restrictions and conditions contained in agreements relating to the sale of all
or a substantial part of the assets of any Subsidiary of Parent (other than
Borrower) pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary to be sold and such sale is permitted hereunder
(B) restrictions or conditions imposed by any agreement relating to purchase
money Indebtedness, Capital Leases and other secured Indebtedness permitted by
this Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (C) customary provisions in leases and
other contracts restricting the assignment thereof.
 
63

--------------------------------------------------------------------------------


 
Section 11.9. Business Activities. Borrower agrees that it will not, and will
not permit any other Parent Entity to, engage in any line of business other than
the businesses engaged in on the date hereof and businesses reasonably related
or complementary thereto.


Section 11.10. Investments. Borrower agrees that it will not, and not permit any
other Parent Entity to, create or hold any Subsidiary or make or permit to exist
any Investment in any other Person, except the following:


(a) contributions by a Parent Entity to the capital of any other Parent Entity,
so long as the recipient of any such capital contribution is a Credit Party;


(b) Investments constituting Indebtedness permitted by Section 11.1;


(c) contingent liabilities constituting Indebtedness permitted by Section 11.1
or Liens permitted by Section 11.2;


(d) Cash Equivalent Investments;


(e) bank deposits in the ordinary course of business, provided that the
aggregate amount of all such deposits that are maintained with any bank other
than a Lender shall be subject to a Control Agreement or shall not at any time
exceed Five Hundred Thousand Dollars ($500,000) in the aggregate for all such
deposits;


(f) Investments in securities of Account Debtors received pursuant to any plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of
such account debtors;


(g) Investments to consummate Acquisitions permitted by Section 11.4;


(h) Investments listed on Schedule 11.10 as of the Closing Date;


(i) loans or advances to officers, directors and employees of Borrower or any
Subsidiaries of Borrower, or any other Credit Party, for travel, entertainment,
relocation and analogous ordinary business purposes and in the ordinary course
of business as presently conducted, other than any loans or advances that would
be in violation of Section 402 of the Sarbanes-Oxley Act; provided that the
aggregate principal amount of all such loans and advances permitted pursuant to
this clause (i) shall not exceed Two Hundred Fifty Thousand Dollars ($250,000)
at any time outstanding;


(j) Investments of (i) any Parent Entity in Borrower, (ii)  any Parent Entity in
a Guarantor of Payment, or (iii) any Parent Entity that is not a Guarantor of
Payment in another Parent Entity that is not a Guarantor of Payment; and


(k) other Investments not to exceed One Million Dollars ($1,000,000) in the
aggregate for all such other Investments;
 
64

--------------------------------------------------------------------------------


 
provided that (i) any Investment that, when made, complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; and (ii) no Investment shall be permitted to be made if,
immediately before or after giving effect thereto, any Default or Event of
Default exists.


Section 11.11. Restriction of Amendments to Certain Documents. Borrower agrees
that it will not amend or otherwise modify, or waive any rights under, the
Related Agreements, if, in any case, such amendment, modification or waiver
could be adverse to the interests of the Lenders.


Section 11.12. Fiscal Year. Borrower agrees that it will not, and will not
permit Parent, to change its Fiscal Year, except as required by law.


Section 11.13. Financial Covenants.


11.13.1. Fixed Charge Coverage Ratio. Borrower agrees that it will not permit
the Fixed Charge Coverage Ratio for any Computation Period to be less than the
applicable ratio set forth below for such Computation Period:


Computation
Period Ending
 
Fixed Charge
Coverage Ratio
December 31, 2006
 
1.25 to 1.00
March 31, 2007
 
1.25 to 1.00
June 30, 2007
 
1.25 to 1.00
September 30, 2007
 
1.25 to 1.00
December 31, 2007
 
1.25 to 1.00
March 31, 2008
 
1.35 to 1.00
June 30, 2008
 
1.35 to 1.00
September 30, 2008
 
1.35 to 1.00
December 31, 2008
 
1.35 to 1.00
March 31, 2009
 
1.50 to 1.00
June 30, 2009
 
1.50 to 1.00
September 30, 2009
 
1.50 to 1.00
December 31, 2009
 
1.50 to 1.00
March 31, 2010
 
1.50 to 1.00
June 30, 2010
 
1.50 to 1.00
September 30, 2010
 
1.50 to 1.00
December 31, 2010
 
1.50 to 1.00
March 31, 2011
 
1.50 to 1.00
June 30, 2011
 
1.50 to 1.00
September 30, 2011
 
1.50 to 1.00

 
65

--------------------------------------------------------------------------------


 
11.13.2. Total Debt to EBITDA Ratio. Borrower agrees that it will not permit the
Total Debt to EBITDA Ratio as of the last day of any Computation Period to
exceed the applicable ratio set forth below for such Computation Period:


Computation
Period Ending
 
Total Debt to
EBITDA Ratio
December 31, 2006
 
3.50 to 1.00
March 31, 2007
 
3.50 to 1.00
June 30, 2007
 
3.50 to 1.00
September 30, 2007
 
3.25 to 1.00
December 31, 2007
 
3.00 to 1.00
March 31, 2008
 
3.00 to 1.00
June 30, 2008
 
2.75 to 1.00
September 30, 2008
 
2.50 to 1.00
December 31, 2008
 
2.50 to 1.00
March 31, 2009
 
2.50 to 1.00
June 30, 2009
 
2.50 to 1.00
September 30, 2009
 
2.50 to 1.00
December 31, 2009
 
2.50 to 1.00
March 31, 2010
 
2.50 to 1.00
June 30, 2010
 
2.50 to 1.00
September 30, 2010
 
2.50 to 1.00
December 31, 2010
 
2.50 to 1.00
March 31, 2011
 
2.50 to 1.00
June 30, 2011
 
2.50 to 1.00
September 30, 2011
 
2.50 to 1.00



11.13.3. Consolidated Capital Expenditures. Borrower agrees that it will not
permit the aggregate amount of all Consolidated Capital Expenditures made by the
Parent Entities to exceed (a) Three Million Dollars ($3,000,000) in Fiscal Year
2006, (b) Two Million Five Hundred Thousand Dollars ($2,500,000) in Fiscal Year
2007, (c) One Million Five Hundred Thousand Dollars ($1,500,000) in Fiscal Year
2008, (d) One Million Five Hundred Thousand Dollars ($1,500,000) in Fiscal Year
2009, and (e) One Million Five Hundred Thousand Dollars ($1,500,000) in Fiscal
Year 2010. If the Parent Entities do not utilize the entire amount of
Consolidated Capital Expenditures permitted in any Fiscal Year, the Parent
Entities may carry forward, to the immediately succeeding Fiscal Year only, (a)
one hundred percent (100%) of such unutilized amount from Fiscal Year 2006, and
(b) fifty percent (50%) of such unutilized amount from Fiscal Year 2007 and each
Fiscal Year therafter.
 
ARTICLE XII. EFFECTIVENESS; CONDITIONS OF LENDING.


Section 12.1. Initial Credit Extension. The obligation of the Lenders and the
Swing Line Lender to make the initial Loans and the obligation of the Issuing
Lender to issue its initial Letter of Credit (whichever first occurs) is, in
addition to the conditions precedent specified in Section 12.2, subject to
Borrower satisfying each of the following conditions precedent:
 
66

--------------------------------------------------------------------------------


 
12.1.1. Notes. Borrower shall have executed and delivered to each Lender a
Revolving Credit Note, a Term Note and a CAPEX Note, and shall have executed and
delivered to the Swing Line Lender the Swing Line Note.


12.1.2. Guaranty and Collateral Agreement. Parent, Borrower and each Subsidiary
Guarantor of Payment shall have executed and delivered to Administrative Agent a
counterpart of the Guaranty and Collateral Agreement, in form and substance
satisfactory to Administrative Agent, together with all agreements, instruments,
transfer powers and other items required to be delivered in connection
therewith.


12.1.3. Control Agreements. Borrower shall deliver to Administrative Agent an
executed Control Agreement, in form and substance reasonably satisfactory to
Administrative Agent, for each deposit account (other than an Excepted Account)
maintained by a Credit Party.


12.1.4. Leased or Mortgaged Real Property. In the case of any material leased
real property, as set forth on Schedule 9.17 hereto, a Collateral Access
Agreement from the landlord of such property waiving any landlord’s Lien in
respect of personal property kept at the premises subject to such lease and in
the case of any mortgaged real property, a waiver from the mortgagee thereof
waiving any Lien in respect of personal property kept at the premises subject to
such Mortgage, permitting access to the location by Administrative Agent and its
agents and containing such other terms and provisions as may be required by
Administrative Agent.


12.1.5. Bailee’s Waivers. Borrower shall have delivered bailees’ waivers, in
form and substance satisfactory to Administrative Agent, for each location where
a Credit Party maintains any inventory with a bailee, together with filed UCC
financing statements, in form and substance satisfactory to Administrative
Agent.


12.1.6. Real Estate Documents. With respect to each material parcel of real
property owned by any Credit Party, such Credit Party shall have delivered to
Administrative Agent a duly executed Mortgage providing for a fully perfected
Lien, in favor of Administrative Agent, for the benefit of the Lenders, in all
right, title and interest of such Credit Party in such real property.


12.1.7 Subordination Agreement. Borrower shall have delivered a Subordination
Agreement, fully executed by each Subordinated Creditor, in form and substance
satisfactory to Agent.


12.1.8. Authorization Documents. Each Credit Party shall have delivered to
Administrative Agent an officer’s certificate (or comparable domestic or foreign
documents) certifying the names of the officers of such Credit Party authorized
to sign the Loan Documents, together with the true signatures of such officers
and certified copies of (a) the charter (or similar formation document) of such
Credit Party, certified by the appropriate governmental authority; (b) a good
standing certificates in such Credit Party’s state of incorporation (or
formation) and in each other state such Credit Party is qualified as a foreign
entity; (c) the bylaws (or similar governing document) of such Credit Party; and
(d) the resolutions of such Credit Party’s board of directors (or similar
governing body) approving and authorizing such Credit Party’s execution,
delivery and performance of the Loan Documents to which it is party and the
transactions contemplated thereby; all certified by such Credit Party’s
secretary or an assistant secretary (or similar officer) as being in full force
and effect without modification.
 
67

--------------------------------------------------------------------------------


 
12.1.9. Search Results; Lien Terminations. Certified copies of Uniform
Commercial Code lien searches and the results of federal and state tax lien and
judicial lien searches, satisfactory to Administrative Agent and the Lender
dated a date reasonably near to the Closing Date, listing all effective
financing statements which name any Company (under their present names and any
previous names) as debtors, together with (a) copies of such financing
statements, (b) payoff letters evidencing repayment in full of all Debt to be
Repaid, the termination of all agreements relating thereto and the release of
all Liens granted in connection therewith, with Uniform Commercial Code or other
appropriate termination statements and documents effective to evidence the
foregoing (other than Liens permitted by Section 11.2), and (c) such other
Uniform Commercial Code termination statements as Administrative Agent may
reasonably request.


12.1.10. Filings, Registrations and Recordings. Administrative Agent shall have
received each document (including Uniform Commercial Code financing statements)
required by the Collateral Documents or under law or reasonably requested by
Administrative Agent to be filed, registered or recorded in order to create in
favor of Administrative Agent, for the benefit of the Lenders, a perfected Lien
on the collateral described therein, prior to any other Liens (subject only to
Liens permitted pursuant to Section 11.2), in proper form for filing,
registration or recording.


12.1.11. Opinions of Counsel. Borrower shall have delivered to Administrative
Agent opinions of counsel for each Credit Party and all opinions issued pursuant
to the Related Transactions.


12.1.12. Accounting Study. Borrower shall have delivered to Administrative Agent
the “382 Study”, completed by Ernst & Young LLP, regarding the ability of each
Credit Party to utilize the net operating loss carryforwards from Parent, in
form and substance satisfactory to Administrative Agent.


12.1.13. Insurance. Borrower shall have delivered to Administrative Agent
evidence of the existence of insurance required to be maintained pursuant to
Section 10.3(b), together with evidence that Administrative Agent has been named
as a lender’s loss payee and an additional insured on all related insurance
policies.


12.1.14. Copies of Related Agreements. Borrower shall have delivered to
Administrative Agent (a) executed copies of the Related Agreements certified by
the secretary or assistant secretary (or similar officer) of Borrower as being
true, accurate and complete, and (b) evidence reasonably satisfactory to
Administrative Agent that the total Consideration paid for the Concord
Acquisition and the Wilmington Acquisition will not exceed Forty-Four Million
Five Hundred Thousand Dollars ($44,500,000), specifically excluding any
adjustments for working capital.
 
68

--------------------------------------------------------------------------------


 
12.1.15. Additional Capital. Borrower shall have delivered to Administrative
Agent evidence, reasonably satisfactory to Administrative Agent, that Borrower
has received (a) cash equity contributions from Parent in an amount not less
than Fourteen Million Dollars ($14,000,000), and (b) net cash proceeds of not
less than Three Million Dollars ($3,000,000) of additional equity.


12.1.16. Agent Fee Letter and Other Fees. Borrower shall have (a) executed and
delivered to Administrative Agent, the Agent Fee Letter and paid to
Administrative Agent, for its sole account, the fees stated therein, (b) paid
all Attorney Costs of Administrative Agent in connection with the preparation
and negotiation of the Loan Documents, to the extent invoiced prior to the
Closing Date, plus such additional amounts of Attorney Costs as shall constitute
Administrative Agent’s reasonable estimate of Attorney Costs incurred or to be
incurred by Administrative Agent through the closing proceedings (provided that
such estimate shall not thereafter preclude final settling of accounts between
Borrower and Administrative Agent), and (c) paid all other accrued and unpaid
fees, costs and expenses of Administrative Agent to the extent due and payable
on the Closing Date.


12.1.17. Solvency Certificate. Borrower shall have delivered to Administrative
Agent a solvency certificate executed by a Senior Officer of Parent.


12.1.18. Financial Reports. Borrower shall have delivered to Administrative
Agent audited financial statements of Concord, completed by McGladrey & Pullen,
LLP, Sullivan & Company CPA LLP, Syner Cavallaro & Cabral or such other
accounting firm acceptable to Administrative Agent, prepared on a consolidated
basis and in accordance with GAAP, for Fiscal Year 2003, Fiscal Year 2004 and
Fiscal Year 2005.


12.1.19. Pro Forma Projections. Borrower shall have delivered to Administrative
Agent a Consolidated pro forma balance sheet and statement of earnings and cash
flows of Borrower as of the Closing Date, adjusted to give effect to the
consummation of the Related Transactions and the financings contemplated hereby,
as if such transactions had occurred on such date, consistent in all material
respects with the sources and uses of cash as previously described to
Administrative Agent and the Lenders and the forecasts previously provided to
Administrative Agent and the Lenders.


12.1.20. Collateral Audit. The results of a collateral field audit, satisfactory
to Administrative Agent in its sole discretion, shall have been delivered to
Administrative Agent.


12.1.21. Availability. On the Closing Date, the amount equal to (a) the
Revolving Credit Commitment minus (b) the sum of (i) any fees and expenses due
under Section 12.1.18, and (ii) Borrower’s initial credit request under the
Revolving Credit Commitment, shall be no less than Seven Million Dollars
($7,000,000).


12.1.22. Initial Total Debt to EBITDA Ratio. After giving effect to the initial
funding of the Loans on the Closing Date, the Total Debt to EBITDA Ratio shall
be less than or equal to 2.75 to 1.00.
 
69

--------------------------------------------------------------------------------


 
12.1.23. Borrowing Base Certificate. Borrower shall have delivered to
Administrative Agent a Borrowing Base Certificate dated as of the Closing Date.


12.1.24. Closing Certificate, Consents and Permits. Borrower shall have
delivered to Administrative Agent a certificate executed by an officer of
Borrower on behalf of Borrower certifying (a) the matters set forth in Section
12.2.1 as of the Closing Date and (b) the occurrence of the closing of the
Related Transactions and that such closing has been consummated in accordance
with the terms of the Related Agreements without waiver of any material
condition thereof; together with evidence that (i) all necessary governmental,
regulatory, creditor, shareholder, partner and other material consents,
approvals and exemptions required to be obtained by Borrower in connection with
the Related Transactions have been duly obtained and are in full force and
effect, and (ii) all material permits necessary for the operation of any
businesses acquired in connection with the Related Transactions have been
obtained.


12.1.25. Debt to be Repaid. Borrower shall have delivered to Administrative
Agent evidence, satisfactory to Administrative Agent, that all Debt to be
Repaid, as listed on Schedule 12.1 hereto, has been (or concurrently with the
initial borrowing will be) paid in full, and that all agreements and instruments
governing the Debt to be Repaid and that all Liens securing such Debt to be
Repaid have been (or concurrently with the initial borrowing will be)
terminated.


12.1.26. Other. Borrower shall have delivered to Administrative Agent such other
documents as Administrative Agent or any Lender may reasonably request.


Section 12.2. Conditions. The obligation (a) of each Lender to make each Loan,
and (b) of the Issuing Lender to issue each Letter of Credit, is subject to the
following further conditions precedent that:


12.2.1. Compliance with Warranties, No Default. Both before and after giving
effect to any borrowing and the issuance of any Letter of Credit, the following
statements shall be true and correct:


(a) the representations and warranties of each Parent Entity set forth in the
Loan Documents shall be true and correct in all material respects with the same
effect as if then made (except to the extent stated to relate to a specific
earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date); and


(b) no Default or Event of Default shall have then occurred and be continuing.


12.2.2. Confirmatory Certificate. If requested by Administrative Agent or any
Lender, Administrative Agent shall have received (in sufficient counterparts to
provide one to each Lender) a certificate dated the date of such requested Loan
or Letter of Credit and signed by a duly authorized representative of Borrower
as to the matters set out in Section 12.2.1 (it being understood that each
request by Borrower for the making of a Loan or the issuance of a Letter of
Credit shall be deemed to constitute a representation and warranty by Borrower
that the conditions precedent set forth in Section 12.2.1 will be satisfied at
the time of the making of such Loan or the issuance of such Letter of Credit),
together with such other documents as Administrative Agent or any Lender may
reasonably request in support thereof.
 
70

--------------------------------------------------------------------------------


 
ARTICLE XIII. EVENTS OF DEFAULT AND THEIR EFFECT.


Section 13.1. Events of Default. Each of the following shall constitute an Event
of Default under this Agreement:


13.1.1. Non-Payment of Obligations. If (a) the interest on any Loan or any
Non-Use Fee or other fee shall not be paid in full when due and payable or
within five days thereafter, or (b) the principal of any Loan or any
reimbursement obligations with respect to any Letter of Credit shall not be paid
in full when due and payable.


13.1.2. Non-Payment of Other Indebtedness. Any default shall occur under the
terms applicable to any Indebtedness of any Parent Entity in an aggregate amount
(for all such Indebtedness so affected and including undrawn committed or
available amounts and amounts owing to all creditors under any combined or
syndicated credit arrangement) exceeding One Million Dollars ($1,000,000) and
such default shall (a) consist of the failure to pay such Indebtedness when due,
whether by acceleration or otherwise, or (b) accelerate the maturity of such
Indebtedness or permit the holder or holders thereof, or any trustee or agent
for such holder or holders, to cause such Indebtedness to become due and payable
(or require any Parent Entity to purchase or redeem such Indebtedness or post
cash collateral in respect thereof) prior to its expressed maturity.


13.1.3. Other Material Obligations. Default in the payment when due, or in the
performance or observance of, any material obligation of, or condition agreed to
by, any Parent Entity with respect to any material purchase or lease of goods or
services where such default, singly or in the aggregate with all other such
defaults, might reasonably be expected to have a Material Adverse Effect.


13.1.4. Bankruptcy and Insolvency. Any Parent Entity becomes insolvent or
generally fails to pay, or admits in writing its inability or refusal to pay,
debts as they become due; or any Parent Entity applies for, consents to, or
acquiesces in the appointment of a trustee, receiver or other custodian for such
Parent Entity or any property thereof, or makes a general assignment for the
benefit of creditors; or, in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for any Parent
Entity or for a substantial part of the property of any thereof and is not
discharged within sixty (60) days; or any bankruptcy, reorganization, debt
arrangement, or other case or proceeding under any bankruptcy or insolvency law,
or any dissolution or liquidation proceeding, is commenced in respect of any
Parent Entity, and if such case or proceeding is not commenced by such Parent
Entity, it is consented to or acquiesced in by such Parent Entity, or remains
for sixty (60) days undismissed or unstayed; or any Parent Entity takes any
action to authorize, or in furtherance of, any of the foregoing.
 
71

--------------------------------------------------------------------------------


 
13.1.5. Special Covenants. Any Parent Entity shall fail or omit to perform and
observe Sections 10.1.5, 10.3(b) (and such failure continues for five Business
Days with respect to Section 10.3(b)) or 10.5 or Sections 11.1, 11.2, 11.3,
11.4, 11.10 or 11.14.


13.1.6. Other Covenants. Any Parent Entity shall fail or omit to perform and
observe any agreement or other provision (other than those referred to in
Sections 13.1.1 or 13.1.5) contained or referred to in this Agreement or any
other Loan Document that is on such Parent Entity’s part to be complied with,
and that such Event of Default shall not have been fully corrected within thirty
(30) days after the earlier of (a) any Senior Officer of such Parent Entity
becomes aware of the occurrence thereof, or (b) the giving of written notice
thereof to Borrower by Administrative Agent that the specified Default is to be
remedied.


13.1.7. Representations and Warranties. Any representation or warranty made by
any Parent Entity herein or any other Loan Document is breached or is false or
misleading in any material respect, or any schedule, certificate, financial
statement, report, notice or other writing furnished by any Parent Entity to
Administrative Agent or any Lender in connection herewith is false or misleading
in any material respect.


13.1.8. Pension Plans. (a) Any Person institutes steps to terminate a Pension
Plan if as a result of such termination Borrower or any member of the Controlled
Group could be required to make a contribution to such Pension Plan, or could
incur a liability or obligation to such Pension Plan, in excess of Five Hundred
Thousand Dollars ($500,000); (b) a contribution failure occurs with respect to
any Pension Plan sufficient to give rise to a Lien under Section 302(f) of
ERISA; (c) the Unfunded Liability exceeds twenty percent of the Total Plan
Liability, or (d) there shall occur any withdrawal or partial withdrawal from a
Multiemployer Pension Plan and the withdrawal liability (without unsacred
interest) to Multiemployer Pension Plans as a result of such withdrawal
(including any outstanding withdrawal liability that Borrower or any member of
the Controlled Group have incurred on the date of such withdrawal) exceeds Five
Hundred Thousand Dollars ($500,000).


13.1.9. Judgments. Final judgments which exceed an aggregate of One Million
Dollars ($1,000,000) (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage) shall be rendered
against one or more Parent Entities and shall not have been paid, discharged or
vacated or had execution thereof stayed pending appeal within thirty (30) days
after entry or filing of such judgments.


13.1.10. Security. If any Lien granted in any Loan Document in favor of
Administrative Agent, for the benefit of the Lenders, shall be determined to be
(a) void, voidable or invalid, or is subordinated or not otherwise given the
priority contemplated by the Loan Documents and Borrower has failed to promptly
execute appropriate documents to correct such matters, or (b) unperfected as to
any material amount of Collateral (as determined by Administrative Agent, in its
reasonable discretion).


13.1.11. Invalidity of Documents. Any Loan Document shall cease to be in full
force and effect; or any Parent Entity (or any Person by, through or on behalf
of any Parent Entity) shall contest in any manner the validity, binding nature
or enforceability of any Loan Document.
 
72

--------------------------------------------------------------------------------


 
13.1.12. Change in Control. A Change in Control shall occur.


13.1.13. Material Adverse Effect. The occurrence of any event having a Material
Adverse Effect.


Section 13.2. Effect of Event of Default. If any Event of Default described in
Section 13.1.4 shall occur in respect of Borrower, the Commitments shall
immediately terminate and the Loans and all other Obligations hereunder shall
become immediately due and payable and Borrower shall become immediately
obligated to Cash Collateralize all Letters of Credit, all without presentment,
demand, protest or notice of any kind; and, if any other Event of Default shall
occur and be continuing, Administrative Agent may with the consent of the
Required Lenders, and shall, upon the written request of the Required Lenders,
declare the Commitments to be terminated in whole or in part and/or declare all
or any part of the Loans and all other Obligations hereunder to be due and
payable and/or demand that Borrower immediately Cash Collateralize all or any
Letters of Credit, whereupon the Commitment shall immediately terminate (or be
reduced, as applicable) and/or the Loans and other Obligations hereunder shall
become immediately due and payable (in whole or in part, as applicable) and/or
Borrower shall immediately become obligated to Cash Collateralize the Letters of
Credit (all or any, as applicable), all without presentment, demand, protest or
notice of any kind. Administrative Agent shall promptly advise Borrower of any
such declaration, but failure to do so shall not impair the effect of such
declaration. Any cash collateral delivered hereunder shall be held by
Administrative Agent (without liability for interest thereon) and applied to the
Obligations arising in connection with any drawing under a Letter of Credit.
After the expiration or termination of all Letters of Credit, such cash
collateral shall be applied by Administrative Agent to any remaining Obligations
hereunder and any excess shall be delivered to Borrower or as a court of
competent jurisdiction may elect.
 
ARTICLE XIV. THE ADMINISTRATIVE AGENT.


Section 14.1. Appointment and Authorization. Each Lender hereby irrevocably
(subject to Section 14.10) appoints, designates and authorizes Administrative
Agent to take such action on its behalf under the provisions of this Agreement
and each other Loan Document and to exercise such powers and perform such duties
as are expressly delegated to it by the terms of this Agreement or any other
Loan Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, Administrative Agent shall not have any
duty or responsibility except those expressly set forth herein, nor shall
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Administrative
Agent. Without limiting the generality of the foregoing sentence, the use of the
term “agent” herein and in other Loan Documents with reference to Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.
 
73

--------------------------------------------------------------------------------


 
Section 14.2. Issuing Lender. The Issuing Lender shall act on behalf of the
Lenders (according to their Pro Rata Shares) with respect to any Letters of
Credit issued by it and the documents associated therewith. The Issuing Lender
shall have all of the benefits and immunities (a) provided to Administrative
Agent in this Article XIV with respect to any acts taken or omissions suffered
by the Issuing Lender in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term
“Administrative Agent”, as used in this Article XIV, included the Issuing Lender
with respect to such acts or omissions, and (b) as additionally provided in this
Agreement with respect to the Issuing Lender.


Section 14.3 Delegation of Duties. Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.


Section 14.4. Exculpation of Administrative Agent. None of Administrative Agent
nor any of its directors, officers, employees or agents shall (a) be liable for
any action taken or omitted to be taken by any of them under or in connection
with this Agreement or any other Loan Document or the transactions contemplated
hereby (except to the extent resulting from its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein as
determined by a final, nonappealable judgment by a court of competent
jurisdiction), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by any Parent Entity
or Affiliate of Borrower, or any officer thereof, contained in this Agreement or
in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Administrative Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document (or the creation, perfection or priority of
any Lien or security interest therein), or for any failure of Borrower or any
other party to any Loan Document to perform its Obligations hereunder or
thereunder. Administrative Agent shall not be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of Borrower or any of
Borrower’s Subsidiaries or Affiliates.


Section 14.5. Reliance by Administrative Agent. Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, electronic mail message, affidavit, letter, telegram, facsimile,
telex or telephone message, statement or other document or conversation believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to Borrower), independent accountants and other experts
selected by Administrative Agent. Administrative Agent shall be fully justified
in failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate and, if it so requests, confirmation
from the Lenders of their obligation to indemnify Administrative Agent against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Required Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon each Lender. For purposes of determining
compliance with the conditions specified in Article XII, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless
Administrative Agent shall have received written notice from such Lender prior
to the proposed Closing Date specifying its objection thereto.
 
74

--------------------------------------------------------------------------------


 
Section 14.6. Notice of Default. Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, or Event of Default
except with respect to defaults in the payment of principal, interest and fees
required to be paid to Administrative Agent for the account of the Lenders,
unless Administrative Agent shall have received written notice from a Lender or
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. Administrative
Agent will notify the Lenders of its receipt of any such notice. Administrative
Agent shall take such action with respect to such Default or Event of Default as
may be requested by the Required Lenders in accordance with Section 13.2;
provided that, unless and until Administrative Agent has received any such
request, Administrative Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable or in the best interest of the
Lenders.


Section 14.7. Credit Decision. Each Lender acknowledges that Administrative
Agent has not made any representation or warranty to it, and that no act by
Administrative Agent hereafter taken, including any consent and acceptance of
any assignment or review of the affairs of the Companies, shall be deemed to
constitute any representation or warranty by Administrative Agent to any Lender
as to any matter, including whether Administrative Agent has disclosed material
information in its possession. Each Lender represents to Administrative Agent
that it has, independently and without reliance upon Administrative Agent and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Companies,
and made its own decision to enter into this Agreement and to extend credit to
Borrower hereunder. Each Lender also represents that it will, independently and
without reliance upon Administrative Agent and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower and its
Affiliates. Except for notices, reports and other documents expressly herein
required to be furnished to the Lenders by Administrative Agent, Administrative
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial or other condition or creditworthiness of Borrower and its
Affiliates which may come into the possession of Administrative Agent.
 
75

--------------------------------------------------------------------------------


 
Section 14.8. Indemnification. Whether or not the transactions contemplated
hereby are consummated, each Lender shall indemnify upon demand Administrative
Agent and its directors, officers, employees and agents (to the extent not
reimbursed by or on behalf of Borrower and without limiting the obligation of
Borrower to do so), according to its applicable Pro Rata Share, from and against
any and all Indemnified Liabilities (as hereinafter defined); provided that no
Lender shall be liable for any payment to any such Person of any portion of the
Indemnified Liabilities to the extent determined by a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from the
applicable Person’s own gross negligence or willful misconduct. No action taken
in accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limitation of the foregoing, each Lender shall reimburse Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs and Taxes) incurred by Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that Administrative Agent
is not reimbursed for such expenses by or on behalf of Borrower. The undertaking
in this Section 14.8 shall survive repayment of the Loans, cancellation of the
Notes, expiration or termination of the Letters of Credit, any foreclosure
under, or modification, release or discharge of, any or all of the Loan
Documents, termination of this Agreement and the resignation or replacement of
Administrative Agent.


Section 14.9. Administrative Agent in Individual Capacity. LaSalle and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with the
Companies and Affiliates as though LaSalle were not Administrative Agent
hereunder and without notice to or consent of any Lender. Each Lender
acknowledges that, pursuant to such activities, LaSalle or its Affiliates may
receive information regarding Borrower or its Affiliates (including information
that may be subject to confidentiality obligations in favor of Borrower or such
Affiliate) and acknowledge that Administrative Agent shall be under no
obligation to provide such information to them. With respect to their Loans (if
any), LaSalle and its Affiliates shall have the same rights and powers under
this Agreement as any other Lender and may exercise the same as though LaSalle
were not Administrative Agent, and the terms “Lender” and “Lenders” include
LaSalle and its Affiliates, to the extent applicable, in their individual
capacities.


Section 14.10. Successor Administrative Agent. Administrative Agent may resign
as Administrative Agent upon thirty (30) days’ notice to the Lenders. If
Administrative Agent resigns under this Agreement, the Required Lenders shall,
with (so long as no Event of Default exists) the consent of Borrower (which
shall not be unreasonably withheld or delayed), appoint from among the Lenders a
successor agent for the Lenders. If no successor agent is appointed prior to the
effective date of the resignation of Administrative Agent, Administrative Agent
may appoint, after consulting with the Lenders and Borrower, a successor agent
from among the Lenders. Upon the acceptance of its appointment as successor
agent hereunder, such successor agent shall succeed to all the rights, powers
and duties of the retiring Administrative Agent and the term “Administrative
Agent” means such successor agent, and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be terminated.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 14 and Sections 15.5 and
15.16 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement. If no successor
agent has accepted appointment as Administrative Agent by the date which is
thirty (30) days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.
 
76

--------------------------------------------------------------------------------


 
Section 14.11. Collateral Matters. The Lenders irrevocably authorize
Administrative Agent, at its option and in its discretion, (a) to release any
Lien granted to or held by Administrative Agent under any Collateral Document
(i) upon termination of the Commitments and payment in full of all Loans and all
other obligations of Borrower hereunder and the expiration or termination of all
Letters of Credit; (ii) constituting property sold or to be sold or disposed of
as part of or in connection with any disposition permitted hereunder; or (iii)
subject to Section 15.1, if approved, authorized or ratified in writing by the
Required Lenders; or (b) to subordinate its interest in any Collateral to any
holder of a Lien on such Collateral which is permitted by Section 11.2(d)(i) or
(d)(iii) (it being understood that Administrative Agent may conclusively rely on
a certificate from Borrower in determining whether the Indebtedness secured by
any such Lien is permitted by Section 11.1(b)). Upon request by Administrative
Agent at any time, the Lenders will confirm in writing Administrative Agent’s
authority to release, or subordinate its interest in, particular types or items
of Collateral pursuant to this Section 14.11.


Section 14.12. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Company, Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise:


(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Secured Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders and Administrative Agent under
Sections 5, 15.5 and 15.16 allowed in such judicial proceedings; and
 
77

--------------------------------------------------------------------------------


 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Sections 5, 15.5 and 15.16.


Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.


Section 14.13. Other Agents; Arrangers and Managers. None of the Lenders or
other Persons identified on the facing page or signature pages of this Agreement
as a “syndication agent,” “documentation agent,” “co-agent,” “book manager,”
“lead manager,” “arranger,” “lead arranger” or “co-arranger”, if any, shall have
any right, power, obligation, liability, responsibility or duty under this
Agreement other than, in the case of such Lenders, those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.
 
ARTICLE XV. GENERAL.


Section 15.1. Waivers, Consents and Amendments. No delay on the part of
Administrative Agent or any Lender in the exercise of any right, power or remedy
shall operate as a waiver thereof, nor shall any single or partial exercise by
any of them of any right, power or remedy preclude other or further exercise
thereof, or the exercise of any other right, power or remedy. No amendment,
modification or waiver of, or consent with respect to, any provision of this
Agreement or the other Loan Documents shall in any event be effective unless the
same shall be in writing and acknowledged by the Required Lenders, and then any
such amendment, modification, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that:


(a) no amendment, modification, waiver or consent shall (i) extend or increase
the Commitment of any Lender without the written consent of such Lender, (ii)
extend the date scheduled for payment of any principal (excluding mandatory
prepayments) of or interest on the Loans or any fees payable hereunder without
the written consent of each Lender directly affected thereby, (iii) reduce the
principal amount of any Loan, the rate of interest thereon or any fees payable
hereunder, without the consent of each Lender directly affected thereby (except
for periodic adjustments of interest rates and fees resulting from a change in
the Applicable Margin as provided for in this Agreement), or (iv) release any
party from its obligations under any Loan Document, change the definition of
Required Lenders or any provision of this Section 15.1, without, in each case,
the written consent of all the Lenders;
 
78

--------------------------------------------------------------------------------


 
(b) no provision of Article XIV or other provision of this Agreement affecting
Administrative Agent in its capacity as such shall be amended, modified or
waived without the consent of Administrative Agent;


(c) no provision of this Agreement relating to the rights or duties of the
Issuing Lender in its capacity as such shall be amended, modified or waived
without the consent of the Issuing Lender; and


(d) no provision of this Agreement relating to the rights or duties of the Swing
Line Lender in its capacity as such shall be amended, modified or waived without
the consent of the Swing Line Lender.


Section 15.2. Confirmations. Borrower and each holder of a Note agree from time
to time, upon written request received by it from the other, to confirm to the
other in writing (with a copy of each such confirmation to Administrative Agent)
the aggregate unpaid principal amount of the Loans then outstanding under such
Note.


Section 15.3. Notices. Except as otherwise provided in Sections 2.2.2 and 2.2.3,
all notices hereunder shall be in writing (including facsimile or electronic
transmission) and shall be sent to the applicable party at its address shown on
Schedule 2 or at such other address as such party may, by written notice
received by the other parties, have designated as its address for such purpose.
Notices sent by facsimile or electronic transmission shall be deemed to have
been given upon telephonic confirmation of receipt; notices sent by mail shall
be deemed to have been given three Business Days after the date when sent by
registered or certified mail, postage prepaid; and notices sent by hand delivery
or overnight courier service shall be deemed to have been given when received.
For purposes of Sections 2.2.2 and 2.2.3, Administrative Agent shall be entitled
to rely on telephonic instructions from any person that Administrative Agent in
good faith believes is an authorized officer or employee of Borrower, and
Borrower shall hold Administrative Agent and each other Lender harmless from any
loss, cost or expense resulting from any such reliance.


Section 15.4. Computations. Where the character or amount of any asset or
liability or item of income or expense is required to be determined, or any
consolidation or other accounting computation is required to be made, for the
purpose of this Agreement, such determination or calculation shall, to the
extent applicable and except as otherwise specified in this Agreement, be made
in accordance with GAAP, consistently applied.


Section 15.5. Costs, Expenses and Taxes. Borrower agrees to pay on demand all
reasonable out-of-pocket costs and expenses of Administrative Agent (including
Attorney Costs and any Taxes) in connection with the preparation, execution,
syndication (other than Participations), delivery and administration (including
perfection and protection of any Collateral and the costs of Intralinks (or
other similar service), if applicable) of this Agreement, the other Loan
Documents and all other documents provided for herein or delivered or to be
delivered hereunder or in connection herewith (including any amendment,
supplement or waiver to any Loan Document), whether or not the transactions
contemplated hereby or thereby shall be consummated, and all reasonable
out-of-pocket costs and expenses (including Attorney Costs and any Taxes)
incurred by Administrative Agent and each Lender after an Event of Default in
connection with the collection of the Secured Obligations or the enforcement of
this Agreement the other Loan Documents or any such other documents or during
any workout, restructuring or negotiations in respect thereof. In addition,
Borrower agrees to pay, and to save Administrative Agent and the Lenders
harmless from all liability for, any fees of Borrower’s auditors in connection
with any reasonable exercise by Administrative Agent and the Lenders of their
rights pursuant to Section 10.2. All Obligations provided for in this Section
15.5 shall survive repayment of the Loans, cancellation of the Notes, expiration
or termination of the Letters of Credit and termination of this Agreement.
 
79

--------------------------------------------------------------------------------


 
Section 15.6. Assignments; Participations.


15.6.1. Assignments.


(a) Any Lender may at any time assign to one or more Persons (any such Person,
an “Assignee”) all or a portion of such Lender’s Loans and Commitments, with the
prior written consent of Administrative Agent, the Issuing Lender (for an
assignment of the Revolving Loans and the Revolving Credit Commitment) and, so
long as no Event of Default exists, Borrower (which consents shall not be
unreasonably withheld or delayed and shall not be required for an assignment by
a Lender to a Lender or an Affiliate of a Lender); provided that each Lender
shall at all times maintain the same Commitment Percentage (as rounded to the
sixth decimal) with respect to the Revolving Credit Commitment, the Term Loan
Commitment and the CAPEX Commitment. Except as Administrative Agent may
otherwise agree, any such assignment shall be in a minimum aggregate amount
equal to Five Million Dollars ($5,000,000) or, if less, the remaining Commitment
and Loans held by the assigning Lender. Borrower and Administrative Agent shall
be entitled to continue to deal solely and directly with such Lender in
connection with the interests so assigned to an Assignee until Administrative
Agent shall have received and accepted an effective Assignment Agreement
executed, delivered and fully completed by the applicable parties thereto and a
processing fee of Three Thousand Five Hundred Dollars ($3,500). No assignment
may be made to any Person if at the time of such assignment Borrower would be
obligated to pay any greater amount under Section 7.6 or Article VIII to the
Assignee than Borrower is then obligated to pay to the assigning Lender under
such Sections (and if any assignment is made in violation of the foregoing,
Borrower will not be required to pay such greater amounts). Any attempted
assignment not made in accordance with this Section 15.6.1 shall be treated as
the sale of a participation under Section 15.6.2. Borrower shall be deemed to
have granted its consent to any assignment requiring its consent hereunder
unless Borrower has expressly objected to such assignment within three Business
Days after notice thereof.


(b) From and after the date on which the conditions described above have been
met, (i) such Assignee shall be deemed automatically to have become a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, shall be released from its rights (other
than its indemnification rights) and obligations hereunder. Upon the request of
the Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, Borrower shall execute and deliver to Administrative Agent
for delivery to the Assignee (and, as applicable, the assigning Lender) Notes in
the principal amount of the Assignee’s Pro Rata Share of the Revolving Credit
Commitment, plus the CAPEX Draw Facility Commitment, plus the principal amount
of the Assignee’s portion of the Term Loan, plus the principal amount of the
Assignee’s portion of the CAPEX Term Loan (and, as applicable, Notes in the
principal amount of the Pro Rata Share of the Revolving Credit Commitment
retained by the assigning Lender, plus the CAPEX Draw Facility Commitment
retained by the assigning Lender, plus the principal amount of the portion of
the Term Loan retained by the assigning Lender, plus the principal amount of the
portion of the CAPEX Term Loan retained by the assigning Lender). Each such Note
shall be dated the effective date of such assignment. Upon receipt by the
assigning Lender of such Note, the assigning Lender shall return to Borrower any
prior Note held by it.
 
80

--------------------------------------------------------------------------------


 
(c) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


15.6.2. Participations. Any Lender may at any time sell to one or more Persons
participating interests in its Loans, Commitments or other interests hereunder
(any such Person, a “Participant”). In the event of a sale by a Lender of a
participating interest to a Participant, (a) such Lender’s obligations hereunder
shall remain unchanged for all purposes, (b) Borrower and Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations hereunder and (c) all amounts payable by
Borrower shall be determined as if such Lender had not sold such participation
and shall be paid directly to such Lender. No Participant shall have any direct
or indirect voting rights hereunder. Borrower agrees that if amounts outstanding
under this Agreement are due and payable (as a result of acceleration or
otherwise), each Participant shall be deemed to have the right of set-off in
respect of its participating interest in amounts owing under this Agreement and
with respect to any Letter of Credit to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement; provided that such right of set-off shall be subject to the
obligation of each Participant to share with the Lenders, and the Lenders agree
to share with each Participant, as provided in Section 7.5. Borrower also agrees
that each Participant shall be entitled to the benefits of Section 7.6 or
Article VIII as if it were a Lender (provided that on the date of the
participation no Participant shall be entitled to any greater compensation
pursuant to Section 7.6 or Article VIII than would have been paid to the
participating Lender on such date if no participation had been sold and that
each Participant complies with Section 7.6(d) as if it were an Assignee).
 
81

--------------------------------------------------------------------------------


 
Section 15.7. Register. Administrative Agent shall maintain a copy of each
Assignment Agreement delivered and accepted by it and register (the “Register”)
for the recordation of names and addresses of the Lenders and the Commitment of
each Lender from time to time and whether such Lender is the original Lender or
the Assignee. No assignment shall be effective unless and until the Assignment
Agreement is accepted and registered in the Register. All records of transfer of
a Lender’s interest in the Register shall be conclusive, absent manifest error,
as to the ownership of the interests in the Loans. Administrative Agent shall
not incur any liability of any kind with respect to any Lender with respect to
the maintenance of the Register.


Section 15.8. Governing Law. This Agreement and each Note shall be a contract
made under and governed by the internal laws of the State of New York applicable
to contracts made and to be performed entirely within such state, without regard
to conflict of laws principles.


Section 15.9. Severability. Whenever possible each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement. All obligations of
Borrower and rights of Administrative Agent and the Lenders expressed herein or
in any other Loan Document shall be in addition to and not in limitation of
those provided by applicable law.


Section 15.10. Nature of Remedies. All Obligations of Borrower and rights of
Administrative Agent and the Lenders expressed herein or in any other Loan
Document shall be in addition to and not in limitation of those provided by
applicable law. No failure to exercise and no delay in exercising, on the part
of Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.


Section 15.11. Entire Agreement. This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding among the parties
hereto and supersedes all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof (except as relates to the fees described in Section 5.3) and any prior
arrangements made with respect to the payment by Borrower of (or any
indemnification for) any fees, costs or expenses payable to or incurred (or to
be incurred) by or on behalf of Administrative Agent or the Lenders.


Section 15.12. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement. Receipt
of an executed signature page to this Agreement by facsimile or other electronic
transmission shall constitute effective delivery thereof. Electronic records of
executed Loan Documents maintained by the Lenders shall deemed to be originals.


Section 15.13. Successors and Assigns. This Agreement shall be binding upon
Borrower, the Lenders and Administrative Agent and their respective successors
and assigns, and shall inure to the benefit of Borrower, the Lenders and
Administrative Agent and the successors and assigns of the Lenders and
Administrative Agent. No other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Loan Documents. Borrower may
not assign or transfer any of its rights or Obligations under this Agreement
without the prior written consent of Administrative Agent and each Lender.
 
82

--------------------------------------------------------------------------------


 
Section 15.14. Captions. Section captions used in this Agreement are for
convenience only and shall not affect the construction of this Agreement.
 
Section 15.15. Customer Identification - USA Patriot Act Notice. Each Lender and
LaSalle (for itself and not on behalf of any other party) hereby notifies the
Parent Entities that, pursuant to the requirements of the USA Patriot Act, Title
III of Pub. L. 107-56, signed into law October 26, 2001 (the “Act”), it is
required to obtain, verify and record information that identifies the Parent
Entities, which information includes the name and address of the Parent Entities
and other information that will allow such Lender or LaSalle, as applicable, to
identify the Companies in accordance with the Act.


Section 15.16. Indemnification by Borrower. In consideration of the execution
and delivery of this Agreement by Administrative Agent and the Lenders and the
agreement to extend the Commitments provided hereunder, Borrower hereby agrees
to indemnify, exonerate and hold Administrative Agent, each Lender and each of
the officers, directors, employees, affiliates and agents of Administrative
Agent and each Lender (each a “Lender Party”) free and harmless from and against
any and all actions, causes of action, suits, losses, liabilities, damages and
expenses, including reasonable attorney costs (collectively, the “Indemnified
Liabilities”), incurred by the Lender Parties or any of them as a result of, or
arising out of, or relating to (a) any tender offer, merger, purchase of capital
securities, purchase of assets (including the Related Transactions) or other
similar transaction financed or proposed to be financed in whole or in part,
directly or indirectly, with the proceeds of any of the Loans, (b) the use,
handling, release, emission, discharge, transportation, storage, treatment or
disposal of any Hazardous Substance at any property owned or leased by any
Company, (c) any violation of any Environmental Laws with respect to conditions
at any property owned or leased by any Company or the operations conducted
thereon, (d) the investigation, cleanup or remediation of offsite locations at
which any Company or their respective predecessors are alleged to have directly
or indirectly disposed of Hazardous Substances or (e) the execution, delivery,
performance or enforcement of this Agreement or any other Loan Document by any
of the Lender Parties, except for any such Indemnified Liabilities arising on
account of the applicable Lender Party’s gross negligence or willful misconduct
as determined by a final, nonappealable judgment by a court of competent
jurisdiction. If and to the extent that the foregoing undertaking may be
unenforceable for any reason, Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. All Obligations provided
for in this Section 15.16 shall survive repayment of the Loans, cancellation of
the Notes, expiration or termination of the Letters of Credit, any foreclosure
under, or any modification, release or discharge of, any or all of the Loan
Documents and termination of this Agreement.
 
83

--------------------------------------------------------------------------------


 
Section 15.17. Nonliability of the Lenders. The relationship between the Parent
Entities on the one hand and the Lenders and Administrative Agent on the other
hand shall be solely that of borrower and lender. Neither Administrative Agent
nor any Lender has any fiduciary relationship with or duty to any Parent Entity
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Parent Entities, on the one hand,
and Administrative Agent and the Lenders, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor. Neither
Administrative Agent nor any Lender undertakes any responsibility to any Parent
Entity to review or inform any Parent Entity of any matter in connection with
any phase of any Parent Entity’s business or operations. Borrower agrees, on
behalf of itself and each other Parent Entity, that neither Administrative Agent
nor any Lender shall have liability to any Parent Entity (whether sounding in
tort, contract or otherwise) for losses suffered by any Parent Entity in
connection with, arising out of, or in any way related to the transactions
contemplated and the relationship established by the Loan Documents, or any act,
omission or event occurring in connection therewith, unless it is determined in
a final non-appealable judgment by a court of competent jurisdiction that such
losses resulted from the gross negligence or willful misconduct of the party
from which recovery is sought. NO LENDER PARTY SHALL BE LIABLE FOR ANY DAMAGES
ARISING FROM THE USE BY OTHERS OF ANY INFORMATION OR OTHER MATERIALS OBTAINED
THROUGH INTRALINKS OR OTHER SIMILAR INFORMATION TRANSMISSION SYSTEMS IN
CONNECTION WITH THIS AGREEMENT, NOR SHALL ANY LENDER PARTY HAVE ANY LIABILITY
WITH RESPECT TO, AND BORROWER ON BEHALF OF ITSELF AND EACH OTHER PARENT ENTITY,
HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE FOR ANY SPECIAL, PUNITIVE,
EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR ARISING OUT OF ITS ACTIVITIES IN CONNECTION HEREWITH OR
THEREWITH (WHETHER BEFORE OR AFTER THE CLOSING DATE, EXCEPT FOR GROSS NEGLIGENCE
BY OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL, NONAPPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION). Borrower acknowledges that it has been advised
by counsel in the negotiation, execution and delivery of this Agreement and the
other Loan Documents to which it is a party. No joint venture is created hereby
or by the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Parent Entities and the
Lenders.


Section 15.18. Forum Selection and Consent to Jurisdiction. Any litigation based
hereon, or arising out of, under, or in connection with this Agreement or any
other Loan Document, may be brought and maintained in the courts of the State of
New York or the State of Ohio, or in the United States District Court for the
Southern District of New York or in the United States District Court for the
Northern District of Ohio; provided that nothing in this Agreement shall be
deemed or operate to preclude Administrative Agent from bringing suit or taking
other legal action in any other jurisdiction. Borrower hereby expressly and
irrevocably submits to the jurisdiction of the courts of the State of New York
and the State of Ohio and of the United States District Court for the Southern
District of New York and in the United States District Court for the Northern
District of Ohio for the purpose of any such litigation as set forth above.
Borrower further irrevocably consents to the service of process by registered
mail, postage prepaid, or by personal service within or without the State of New
York or the State of Ohio. Borrower hereby expressly and irrevocably waives, to
the fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of venue of any such litigation brought in any such court
referred to above and any claim that any such litigation has been brought in an
inconvenient forum.
11210719.17


[Remainder of page left intentionally blank]


84

--------------------------------------------------------------------------------



Section 15.19. WAIVER OF JURY TRIAL. EACH OF BORROWER, ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY
OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH
ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.


The parties hereto have caused this Agreement to be duly executed and delivered
by their duly authorized officers as of the date first set forth above.
 

       
SIG ACQUISITION CORP.
 
   
   
  By:     Name: 

--------------------------------------------------------------------------------

    
Title: 

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

 

       
LASALLE BANK NATIONAL ASSOCIATION,
as Administrative Agent, as Issuing Lender, as Swing Line Lender and as a Lender
 
   
   
  By:     Name: 

--------------------------------------------------------------------------------

    
Title: 

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

 

       
FIRSTMERIT BANK, N.A.
 
   
   
  By:     Name: 

--------------------------------------------------------------------------------

    
Title: 

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

 

       
FIFTH THIRD BANK
 
   
   
  By:     Name: 

--------------------------------------------------------------------------------

    
Title: 

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

 

 

       
CHARTER ONE BANK, N.A.
 
   
   
  By:     Name: 

--------------------------------------------------------------------------------

    
Title: 

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

 

 
Signature Page 1 of 1
to the Credit Agreement

--------------------------------------------------------------------------------

